     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 1 of 240 Page ID #:242




 1      Jonathan D. Uslaner (Bar No. 256898)
        jonathanu@blbglaw.com
 2      BERNSTEIN LITOWITZ BERGER &
        GROSSMANN LLP
 3      2121 Avenue of the Stars, Suite 2575
        Los Angeles, CA 90067
 4      Telephone: (310) 819-3470

 5      John Rizio-Hamilton (admitted pro hac vice)
        johnr@blbglaw.com
 6      BERNSTEIN LITOWITZ BERGER &
        GROSSMANN LLP
 7      1251 Avenue of the Americas
        New York, New York 10020
 8      Telephone: (212) 554-1400
        Facsimile: (212) 554-1448
 9
        Lead Counsel for Lead Plaintiffs and the Class
10
        [Additional counsel appear on signature page.]
11

12                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
13                              WESTERN DIVISION

14

15                                                 Case No. 19-CV-10860-AB (PLAx)

16                                                 AMENDED CLASS ACTION
        In re Mattel, Inc. Securities Litigation   COMPLAINT FOR VIOLATIONS
17                                                 OF THE FEDERAL SECURITIES
                                                   LAWS
18
                                                   JURY TRIAL DEMANDED
19

20

21      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL
        SECURITIES LAWS
        Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 2 of 240 Page ID #:243




                                              TABLE OF CONTENTS
 1
       I.     INTRODUCTION ...........................................................................................2
 2
       II.    JURISDICTION AND VENUE ....................................................................14
 3
       III.   THE PARTIES ..............................................................................................14
 4
                       1.       Lead Plaintiffs and the Additional Named Plaintiff .................14
 5                     2.       Defendants ................................................................................15
 6     IV.    SUMMARY OF THE FRAUD .....................................................................19

 7            A.       Mattel’s Business Faltered in 2017, Causing Investor Concern .........19
              B.       Mattel Was Riddled with Severe Deficiencies in Internal
 8
                       Controls that Contributed to a Material Misstatement of
 9                     Financial Results and Enabled Mattel to Cover Up that
                       Misstatement with PwC ......................................................................24
10                     1.       Brief Background on Internal Controls ....................................24
11                     2.       Unbeknownst to Investors, Mattel’s Internal Controls
                                Were Severely Deficient ...........................................................27
12
              C.       Mattel Materially Understated Its Losses for the Third Quarter
13                     2017 .....................................................................................................34
                       1.       Mattel and PwC Initially Decide Not to Record A
14
                                Reserve Against Mattel’s Deferred Tax Assets ........................34
15                     2.       Mattel and PwC Abruptly Change Course Just Before
                                Mattel Publicly Issued Its Third Quarter 2017 Financial
16                              Results .......................................................................................39
17                     3.       Because of Mattel’s Faulty Internal Controls, PwC Finds
                                a Critical Error in the Valuation Allowance Calculation
18                              “Days Before” Financials Are Published..................................43

19                     4.       After Third Quarter 2017 Results are Published,
                                Whitaker Finds Another Material Error Requiring A
20                              Restatement ...............................................................................48

21      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                                                    -i-
        SECURITIES LAWS
        Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 3 of 240 Page ID #:244




               D.       After Mattel Concludes that a Restatement Is Required, Mattel
 1                      and PwC Conspire to Cover Up the Material Misstatement of
                        Mattel’s Financial Results and Mattel’s Severe Internal Control
 2                      Deficiencies .........................................................................................51
 3             E.       Mattel and PwC Are Forced to Disclose a Whistleblower Letter
                        Concerning the Fraud ..........................................................................67
 4
       V.      MATTEL’S POST CLASS PERIOD ADMISSIONS ..................................70
 5
               A.       Mattel Admits That Its Third and Fourth Quarter 2017
 6                      Financial Results Were Materially False When Issued, and
                        Announces that the Company Will Issue A Restatement ...................70
 7             B.       Mattel Files the Restatement ...............................................................77
 8             C.       The SEC and SDNY Subpoena Mattel ...............................................84

 9     VI.     ADDITIONAL SCIENTER ALLEGATIONS .............................................85

10     VII. MATTEL VIOLATED STATUTES, REGULATIONS, AND
            STANDARDS REQUIRING IT TO ESTABLISH EFFECTIVE
11          INTERNAL CONTROLS, AND CERTIFY THEIR EFFECTIVENESS
            TO INVESTORS ...........................................................................................95
12             A.       Laws and Regulations Governing Internal Controls ...........................95
13             B.       Mattel Violated Statutes and Regulations Governing Internal
                        Controls .............................................................................................102
14
       VIII. MATTEL VIOLATED GAAP ....................................................................106
15
               A.       GAAP Accounting for Deferred Tax Assets.....................................107
16             B.       GAAP Requires Correction of Material Errors in Previously-
                        Issued Financial Statements Via Restatement...................................111
17
               C.       Mattel Violated GAAP By Failing to Issue a Restatement Once
18                      It Identified A Material Misstatement in Its Financial Results .........112

19     IX.     PWC FALSELY CERTIFIED THAT IT HAD AUDITED MATTEL’S
               FINANCIAL STATEMENTS AND INTERNAL CONTROLS FOR
20

21      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                                                  - ii -
        SECURITIES LAWS
        Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 4 of 240 Page ID #:245




             2017 AND 2018 IN ACCORDANCE WITH CONTROLLING
 1           AUDITING STANDARDS .........................................................................116
 2           A.     PCAOB Auditing Standards..............................................................117

 3           B.     PwC’s Violations of the PCAOB Auditing Standards ......................121

 4                  1.      PwC Violated PCAOB Auditing Standards in Failing to
                            Report Material Weaknesses Beginning in the Second
 5                          Quarter 2017 ...........................................................................122
                    2.      PwC Knowingly Made Materially False and Misleading
 6                          Statements in Mattel’s 2017 and 2018 Forms 10-K ...............125
 7                  3.      PwC Violated PCAOB Auditing Standards When It Did
                            Not Require Mattel to Restate its Third Quarter 2017
 8                          Form 10-Q ...............................................................................129

 9                  4.      In Conspiring to Cover Up A Material Misstatement,
                            PwC Also Violated PCAOB Standards of Independence
10                          and Due Care ...........................................................................131

11           C.     Mattel’s Relationship with PwC Violated Auditor
                    Independence Requirements .............................................................134
12     X.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
             STATEMENTS AND OMISSIONS ...........................................................138
13
             A.     Materially False And Misleading Statements And Omissions
14                  Concerning The Second Quarter 2017 ..............................................138

15           B.     Materially False And Misleading Statements And Omissions
                    Concerning The Third Quarter 2017 .................................................145
16
             C.     Materially False And Misleading Statements And Omissions
17                  Concerning The Fourth Quarter and Full Year 2017 ........................155

             D.     Materially False And Misleading Statements And Omissions
18                  Concerning The First Quarter 2018 ..................................................174
19           E.     Materially False And Misleading Statements And Omissions
                    Concerning The Second Quarter 2018 ..............................................181
20

21      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                                         - iii -
        SECURITIES LAWS
        Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 5 of 240 Page ID #:246




               F.      Materially False And Misleading Statements And Omissions
 1                     Concerning The Third Quarter 2018 .................................................187
 2             G.      Materially False And Misleading Statements And Omissions
                       Concerning The Fourth Quarter and Full Year 2018 ........................194
 3
               H.      Materially False And Misleading Statements And Omissions
 4                     Concerning The First Quarter 2019 ..................................................206

 5             I.      Materially False And Misleading Statements And Omissions
                       Concerning The Second Quarter 2019 ..............................................211
 6     XI.     LOSS CAUSATION ...................................................................................216
 7     XII. THE INAPPLICABILITY OF THE STATUTORY SAFE HARBOR ......218

 8     XIII. THE PRESUMPTION OF RELIANCE ......................................................219

 9     XIV. CLASS ACTION ALLEGATIONS ............................................................220

       XV. CAUSES OF ACTION ................................................................................223
10
       XVI. PRAYER FOR RELIEF ..............................................................................234
11
       XVII. JURY DEMAND .........................................................................................234
12

13

14

15

16

17

18

19

20

21      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                                       - iv -
        SECURITIES LAWS
        Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 6 of 240 Page ID #:247




 1           Lead Plaintiffs DeKalb County Employees Retirement Plan (“DeKalb”) and

 2     New Orleans Employees’ Retirement System (“New Orleans”), and additional

 3     named plaintiff Houston Municipal Employees Pension System (“Houston

 4     Municipal,” together with DeKalb and New Orleans, “Plaintiffs”) individually and

 5     on behalf of a class of similarly situated persons and entities, by their undersigned

 6     attorneys, allege the following against Mattel, Inc. (“Mattel” or the “Company”) and

 7     the other Defendants (defined below), upon personal knowledge as to themselves

 8     and their own acts, and upon information and belief as to all other matters.

 9           Plaintiffs’ information and belief as to the allegations concerning matters

10     other than themselves and their own acts is based upon the investigation conducted

11     by and through counsel, which included, among other things, the review and analysis

12     of: (i) transcripts, press releases, news articles, and other public statements issued by

13     or concerning the Defendants; (ii) research reports issued by financial analysts

14     concerning the Company; (iii) reports and other documents filed publicly by Mattel

15     with the U.S. Securities and Exchange Commission (“SEC”); (iv) Mattel’s corporate

16     website; (v) interviews with former Mattel employees; and (vi) other publicly

17     available information. Plaintiffs believe that substantial additional evidentiary

18     support will exist for the allegations set forth herein after a reasonable opportunity

19     for discovery.

20

21      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL
        SECURITIES LAWS
        Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 7 of 240 Page ID #:248




 1             Plaintiffs bring this federal securities class action on behalf of themselves and

 2     a class consisting of all persons and entities who purchased, or otherwise acquired,

 3     the common stock of Mattel from August 2, 2017 to August 8, 2019, inclusive (the

 4     “Class Period”), subject to certain exclusions addressed in paragraph 445 below (the

 5     “Class”). The Defendants in this action are: Mattel; Margaret H. Georgiadis,

 6     Mattel’s former Chief Executive Officer (“CEO”); Joseph J. Euteneuer, Mattel’s

 7     Chief    Financial    Officer   (“CFO”);     Kevin    Farr,   Mattel’s   former    CFO;

 8     PricewaterhouseCoopers, Mattel’s registered accounting firm; and Joshua

 9     Abrahams, PwC’s lead audit partner for Mattel. Plaintiffs’ and the Class’s claims

10     arise under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

11     (“Exchange Act”) and Rule l0b-5 promulgated thereunder.

12     I.      INTRODUCTION

13             1.    This securities class action concerns a cover-up of known, material

14     misstatements in Mattel’s financial results and known, severe weaknesses in its

15     internal controls. The cover-up was orchestrated by senior Mattel executives and

16     the Company’s auditor, PwC—who were responsible for ensuring that Mattel’s

17     public statements to investors were accurate and complete.

18             2.    As detailed below, from the beginning of the Class Period, Mattel’s tax,

19     accounting, and public reporting functions were rife with well-known, severe

20     deficiencies—called “material weaknesses in internal controls”—creating the

21      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     -2-
        SECURITIES LAWS
        Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 8 of 240 Page ID #:249




 1     perfect conditions to enable Defendants’ fraud. Among other things, Mattel kept the

 2     financial information used to generate its financial statements in boxes and binders

 3     of loose paper stacked about its offices, with no organization, making it extremely

 4     difficult to even find the pertinent back-up information for its financial results.

 5     When that information could be found, it often did not “tie out,” or reconcile, with

 6     the Company’s published financial statements. Mattel also lacked any formal

 7     process for determining and documenting the valuation allowance for its deferred

 8     tax assets—which was a critical deficiency because those assets were valued by

 9     Mattel at approximately $580 million and had a material impact on Mattel’s financial

10     results and balance sheet.

11           3.     Brett Whitaker, a senior Mattel tax executive during the Class Period

12     whom Lead Counsel interviewed as part of its investigation, reported that the

13     internal control deficiencies at Mattel were severe, open, obvious, and repeatedly

14     discussed with Mattel executives. “If you just walked around the halls, you would

15     know that this place was riddled with issues and alarms were going off everywhere,”

16     Whitaker reported.

17           4.     In October 2017, as Mattel was closing its books for the third quarter,

18     it was attempting to calculate a potentially very significant allowance for its deferred

19     tax assets. This calculation was highly material. The allowance represented the

20     portion of the assets that no longer had value. The allowance would reduce the value

21      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   -3-
        SECURITIES LAWS
        Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 9 of 240 Page ID #:250




 1     of Mattel’s deferred tax assets and be charged against the Company’s quarterly

 2     income, potentially reducing that income by hundreds of millions of dollars. The

 3     process of calculating this critical financial item occurred under the supervision of

 4     Mattel’s Chief Financial Officer, Defendant Euteneuer, and PwC’s former lead audit

 5     partner for Mattel, Defendant Abrahams.

 6           5.     The process of calculating this key allowance was open chaos. Initially,

 7     Mattel determined that it would not record an allowance against the value of its

 8     deferred tax assets. Then, with approximately one week left in the closing process,

 9     Mattel reversed its decision and determined that it was required to record an

10     allowance against the assets, thus materially reducing their value. Whitaker’s team

11     was tasked with calculating a potential half-billion dollar allowance in less than a

12     week. This critical tax and accounting determination would normally take several

13     weeks to make, if not longer, yet Whitaker and his team were forced to do it in

14     days—and do it without reliable documentation that was necessary to back-up the

15     calculation, or any formal process for making and vetting the calculation.

16     Nevertheless, Whitaker and his team worked around the clock and calculated a

17     valuation allowance of approximately $175-200 million, meaning that the assets,

18     and Mattel’s net income, would have to be reduced by that amount.

19           6.     Days before Mattel’s financial statements were due to be published to

20     investors, PwC audit partner John Brierley informed Whitaker and other Mattel

21      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                -4-
        SECURITIES LAWS
        Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 10 of 240 Page ID #:251




 1   executives that he believed the allowance had been miscalculated. The value of the

 2   deferred tax assets had been improperly reduced by several hundred million dollars,

 3   which, in turn, had the effect of improperly reducing the valuation allowance amount

 4   on those assets by a similar amount. In accounting terms, PwC informed the Mattel

 5   team that they had incorrectly reduced the deferred tax assets by netting them against

 6   deferred tax liabilities arising from intellectual property assets that were classified

 7   as having an “indefinite life,” which was not permitted under accounting rules. The

 8   support provided for this conclusion was a single spreadsheet that listed the various

 9   assets at issue, which had been produced by another Mattel tax executive, Dermot

10   Martin.

11         7.     Whitaker and other Mattel executives agreed that errors had been made

12   that incorrectly lowered the allowance by significant amounts. Accordingly, just

13   days before Mattel’s financial statements were set to be published to investors,

14   Whitaker and his team were required to fully re-calculate the valuation allowance—

15   again, without adequate time, supporting documentation, or any formal process for

16   doing so. This time, Mattel’s calculation yielded a much higher allowance of $562

17   million, which reduced the value of Mattel’s deferred tax assets—and reduced the

18   Company’s income—by hundreds of millions of dollars more.

19         8.     Throughout this entire process, Mattel was internally circulating draft

20   financial statements to its senior executives, including Defendant Euteneuer.

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  -5-
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 11 of 240 Page ID #:252




 1   Accordingly, Defendants were privy to the wild downward swings in the Company’s

 2   third quarter income in the days before they were to be released—first when the

 3   Company reversed course and decided to record an allowance of approximately

 4   $175-200 million, and then when the Company decided to record an allowance of

 5   $562 million.    Whitaker reported that the Company’s numbers were simply

 6   unreliable: “We had no confidence in what we were using. Typically, there is a trail

 7   of documentation that supports what you are reporting, and that just did not exist.”

 8         9.     Nevertheless, on October 26, 2017, Mattel published its 2017 third

 9   quarter financial results to investors in a Form 10-Q signed by Defendant Euteneuer,

10   among others. In the Form 10-Q, Mattel reported a loss of $603 million, driven by

11   its $562 million valuation allowance on the deferred tax assets.          Defendant

12   Euteneuer certified that these results were accurate and prepared in accordance with

13   accounting rules, and that he had “designed . . . internal control over financial

14   reporting . . . to provide reasonable assurance” that Mattel’s financial statements

15   were correct.

16         10.    These statements were false. Unbeknownst to investors, Mattel’s loss

17   was materially understated by approximately $109 million—an amount equal to

18   approximately 35% of Mattel’s net income for all of 2016—and its internal controls

19   were severely deficient.

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                -6-
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 12 of 240 Page ID #:253




 1           11.   In January 2018, as part of the closing process for the Company’s 2017

 2   year-end results, Whitaker and Martin had a meeting to investigate the support for

 3   the spreadsheet that was used to substantiate the allowance days before third quarter

 4   results were published. Whitaker described the meeting as “odd”: “He [Martin] had

 5   us lock ourselves into a conference room, which we never did, and he produced

 6   several boxes and binders of loose paper to walk me through. And I thought he was

 7   going to say, ‘Here is where the backup is.’ And instead, he said, ‘I think the support

 8   is somewhere in here. Let’s try to find it.’” Whitaker reported, “this is how things

 9   were done at Mattel.”

10           12.   After hours of rummaging through boxes and binders of paper, with no

11   success, Whitaker eventually discovered a document that demonstrated that Mattel

12   had materially understated its valuation allowance for the third quarter of 2017 and,

13   in turn, the size of its reported loss. The document showed that a $311 million

14   intellectual property asset (defined herein as the “HiT IP”), which had been treated

15   as a “finite lived” asset, was actually “indefinite lived.” Accordingly, the deferred

16   tax liability that resulted from the HiT IP, which had been used to reduce the

17   valuation allowance for the third quarter of 2017, should not have been used to

18   reduce the allowance. The error amounted to approximately $109 million. When

19   Whitaker explained the error to Martin, Martin remarked, “There goes my *****

20   job.”

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  -7-
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 13 of 240 Page ID #:254




 1         13.    On January 15, 2018, Whitaker met with Mattel’s Senior Vice President

 2   of Accounting, Joe Johnson (“Johnson”), Senior Vice President of Tax and Customs,

 3   Clara Wong (“Wong”), and other Accounting and Internal Audit executives,

 4   including Mattel’s Vice President of Internal Audit. They all agreed that the error

 5   had been made and was material. They also all agreed that the Company was

 6   suffering from a material weakness in its internal controls. There was “no conflict”

 7   on these points, Whitaker reported. Johnson, however, protested that, “We cannot

 8   have a material weakness. That would be the kiss of death.”

 9         14.    At this time, disclosure of misstated financial results and material

10   weaknesses by Mattel would have triggered a particularly severe negative market

11   reaction. Mattel’s stock had lost over half of its value in 2017 due to outsized losses,

12   and the Company was executing a strategic rebuild in an attempt to turn around its

13   business. Investors were already questioning Mattel’s future, and full disclosure of

14   the truth could have further harmed Mattel’s stock price and decimated investor

15   confidence in the Company’s ability to weather its troubled times.

16         15.    Whitaker, Johnson, and Wong then met Mattel’s legal team, including

17   its head legal officer and its SEC counsel. When asked what the conclusion reached

18   at the meeting was, Whitaker reported that there “was absolutely zero doubt in

19   anyone’s mind that we had a material misstatement that would result in a restatement

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   -8-
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 14 of 240 Page ID #:255




 1   of third quarter earnings.” The group decided to inform CFO Euteneuer of their

 2   conclusion, and then speak with PwC.

 3         16.    Wong met with Euteneuer and told him of the material error in the third

 4   quarter financial statements, and the group’s decision to restate those financial

 5   statements and admit a material weakness in Mattel’s internal controls. Wong

 6   reported to Whitaker that Euteneuer accepted the decision.

 7         17.    The subsequent meeting with PwC included, among others, Johnson,

 8   Wong, and Abrahams, the lead PwC audit partner. Wong informed Whitaker that,

 9   after the team communicated its conclusions to Abrahams, “Josh Abrahams’

10   immediate response, to everyone’s surprise, was that we cannot have a material

11   weakness and we need to figure out a way for that not to be the result.” “The

12   mandate” from Abrahams “was for everyone to see what kind of a technical

13   argument we could make” to avoid a restatement and avoid reporting a material

14   weakness.

15         18.    Within days, PwC had concocted just such a plan. The plan was to

16   change the classification of the HiT IP from an indefinite-lived asset to a finite-lived

17   asset retroactively as of the start of the fourth quarter, on October 1, 2017. This

18   change in classification was an artificial device for Mattel to avoid a required

19   restatement of its third quarter financial statements. This change would match the

20   classification of the HiT IP to the manner in which the Company had (incorrectly)

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   -9-
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 15 of 240 Page ID #:256




 1   treated it when calculating the third quarter valuation allowance, thus purportedly

 2   rendering the valuation allowance “correct” as of the fourth quarter. When Whitaker

 3   asked Wong how Mattel could make this retroactive change, Wong’s response was

 4   that “they would rather have a slap on their wrist from the SEC.”

 5         19.    According to Whitaker, Mattel believed that if the SEC discovered that

 6   Mattel had retroactively re-classified the HiT IP, it would consider this issue, by

 7   itself, far less significant than the existence of a material misstatement of financial

 8   results and a material weakness. Accordingly, Mattel believed that the retroactive

 9   classification, standing alone, would likely trigger a minimal response from

10   regulators—a “slap on the wrist.” So, Mattel and PwC decided to execute this

11   gambit, thereby burying the material misstatement of Mattel’s third quarter financial

12   results and hiding the severe deficiencies in Mattel’s internal controls.

13         20.    When the PwC audit team closed its 2017 audit without disclosure of

14   the known material misstatement, it celebrated in the halls of Mattel. As Whitaker

15   reported, a PwC partner walked through the halls of Mattel high-fiving people over

16   the fact that there would be no restatement and the 2017 audit was complete.

17         21.    On February 28, 2018, Mattel published its 2017 Form 10-K to

18   investors reporting its financial results for the fourth quarter and the full year. The

19   Form 10-K, which Euteneuer signed, made no disclosure whatsoever of the fact that

20   Mattel’s third quarter results had been materially misstated; that Mattel had material

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 10 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 16 of 240 Page ID #:257




 1   weaknesses in its internal controls; or that it and PwC had determined to avoid a

 2   restatement by retroactively reclassifying the HiT IP. Rather than disclose the truth,

 3   Defendants made a host of affirmative materially false and misleading statements in

 4   the 2017 Form 10-K, including reporting the materially misstated third quarter

 5   results, and representing that the HiT IP had been reclassified for purely legitimate

 6   reasons. Defendant Euteneuer certified that “the financial statements, and other

 7   financial information included” in the Form 10-K “fairly present in all material

 8   respects the financial condition, results of operations and cash flows” of Mattel. He

 9   further certified that he “evaluated the effectiveness of Mattel’s internal control over

10   financial reporting,” and “concluded that it was “effective as of December 31, 2017.”

11   For its part, PwC stated in its audit report that Mattel “maintained, in all material

12   respects, effective internal control over financial reporting as of December 31,

13   2017,” and that the Company’s financial results were accurate.

14         22.    Mattel and PwC succeeded in concealing their misconduct from

15   investors for about a year and a half—until a letter from a whistleblower forced their

16   hand. On August 8, 2019, Mattel shocked the market by disclosing that it received

17   a whistleblower letter, and that it was pulling a debt offering scheduled to close the

18   next day while it investigated the allegations in the letter. The market reacted with

19   surprise and concern. For instance, the Associated Press published an article titled

20   “Mattel shares sink on whistleblower letter,” reporting that Mattel shares “tumbled

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 11 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 17 of 240 Page ID #:258




 1   more than 10% in morning trading after the toymaker pulled a debt offering upon

 2   learning of a letter from an anonymous whistleblower.” Mattel’s stock price

 3   immediately plummeted, falling from $13.43 to $11.31, or by 16%, in a single

 4   trading day on exceptionally high trading volume.

 5         23.    On October 29, 2019, Mattel finally admitted what it should have long

 6   before—that its financial results for the third and fourth quarters of 2017 had been

 7   materially misstated, its internal controls suffered from multiple material

 8   weaknesses, and it would restate its financial results to admit and correct these errors.

 9   That day, the Company issued a Form 8-K and press release admitting that “Mattel’s

10   management identified the third quarter 2017 accounting error associated with its

11   tax valuation allowance during its year-end accounting closing procedures for the

12   quarter ended December 31, 2017. The error was not properly assessed nor were

13   findings and conclusions documented.” The Company further admitted that this

14   known error was “not disclosed in the 2017 10-K,” and attributed this “failure” to

15   “lapses in judgment by management” as well as the “advice” of “the lead audit

16   engagement partner of Mattel’s outside auditor,” namely, Defendant Abrahams.

17   Mattel further admitted, contrary to its Class Period representations, “that there were

18   material weaknesses in its internal control over financial reporting at the time of the

19   preparation of its financial statements for the quarters ending on September 30, 2017

20   and December 31, 2017.”

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 12 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 18 of 240 Page ID #:259




 1         24.    The October 29, 2019 Form 8-K also disclosed that CFO Euteneuer

 2   would be departing the Company after a six-month transition period, and that he was

 3   “informed of the transition plan on October 23, 2019,” less than a week before the

 4   Company’s announcement. Lastly, the Company concluded that Abrahams “was in

 5   violation of the SEC’s auditor independence rules,” and reported that he, along with

 6   “certain other members of [the] audit team,” had been replaced. PwC placed

 7   Abrahams on administrative leave immediately thereafter.

 8         25.    On November 12, 2019, Mattel issued its severely belated restatement

 9   of historical financial results (defined herein as the “Restatement”).           In the

10   Restatement, Mattel admitted that, at the time it issued is third quarter 2017 financial

11   results, it had understated its loss by approximately $109 million and materially

12   misstated several other financial metrics. It further admitted that it suffered from

13   multiple material weaknesses in internal controls. One of these deficiencies was so

14   severe that it was not remediated until December 31, 2018, while the other was so

15   significant that it still had not been remediated as of the issuance of the Restatement

16   in November 2019.

17         26.    The SEC and the U.S. Attorney’s Office for the Southern District of

18   New York have subpoenaed Mattel for documents related to the whistleblower letter

19   and the facts alleged herein. Mattel’s stock price has not recovered, and currently

20   trades at approximately $9.21 per share.

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 13 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 19 of 240 Page ID #:260




 1   II.    JURISDICTION AND VENUE

 2          27.   This Complaint asserts claims under Sections 10(b) and 20(a) of the

 3   Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and the rules and regulations

 4   promulgated thereunder, including SEC Rule 10b-5, 17 C.F.R. § 240.10b-5 (“Rule

 5   10b-5”).

 6          28.   This Court has jurisdiction over the subject matter of this action under

 7   Section 27 of the Exchange Act, 15 U.S.C. § 78aa and 28 U.S.C. §§ 1331 and 1337.

 8          29.   Venue is proper in this District under Section 27 of the Exchange Act,

 9   15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b), (c), and (d). Many of the acts and

10   omissions that constitute the alleged violations of law, including the dissemination

11   to the public of untrue statements of material facts, occurred in this District.

12          30.   In connection with the acts alleged in this Complaint, Defendants,

13   directly or indirectly, used the means and instrumentalities of interstate commerce,

14   including the United States mail, interstate telephone communications, and the

15   facilities of national securities exchanges.

16   III.   THE PARTIES

17                1.     Lead Plaintiffs and the Additional Named Plaintiff

18          31.   Lead Plaintiff DeKalb is a defined benefit pension fund founded in

19   1949 and headquartered in Decatur, Georgia with approximately $1.5 billion in

20   assets under management. DeKalb serves all permanent officers, full and part-time

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                      - 14 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 20 of 240 Page ID #:261




 1   employees, elected officials, and deputies of DeKalb County. As reflected in the

 2   certification previously filed with the Court (ECF No. 19), DeKalb purchased Mattel

 3   common stock during the Class Period and suffered damages as a result of the

 4   violations of the federal securities laws alleged herein.

 5         32.    Lead Plaintiff New Orleans is a defined benefit pension fund founded

 6   in 1947 and headquartered in New Orleans, Louisiana with approximately $375

 7   million in assets under management. New Orleans serves the officers and employees

 8   of the City of New Orleans and the parochial and judicial officers and employees of

 9   Orleans Parish. As reflected in the certification previously filed with the Court (ECF

10   No. 19), New Orleans purchased Mattel common stock during the Class Period and

11   suffered damages as a result of the violations of the federal securities laws alleged

12   herein.

13         33.    Additional named plaintiff Houston Municipal is a governmental

14   defined benefit pension plan with approximately $3 billion in assets under

15   management.       Houston Municipal provides retirement, disability and survivor

16   benefits for eligible employees of the City of Houston and Houston Municipal.

17   Houston Municipal was created in 1943 and currently has over 28,000 participants.

18                2.     Defendants

19         34.     Defendant Mattel, Inc. (defined above as “Mattel” or “the Company”)

20   is a global toy-manufacturing conglomerate. Mattel is a Delaware corporation with

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 15 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 21 of 240 Page ID #:262




 1   its headquarters located in El Segundo, California. Mattel common stock trades on

 2   the NASDAQ under the ticker symbol MAT.

 3         35.   Defendant Joseph J. Euteneuer (“Euteneuer”) was appointed Chief

 4   Financial Officer (“CFO”) of Mattel with an effective date of September 25,

 5   2017. Prior to his official appointment, he completed a transition period that, on

 6   information and belief, lasted multiple weeks. On October 29, 2019, as a result of

 7   the Audit Committee’s investigation into the whistleblower letter concerning the

 8   materially false and misleading misstatements alleged herein, Mattel announced that

 9   Euteneuer would be stepping down from his position after a six-month transition

10   period. In light of the disruption to the global economy due to Covid-19, however,

11   Euteneuer’s tenure has been temporarily extended. Prior to joining Mattel,

12   Euteneuer was the CFO at Sprint Corporation, a Fortune 500 company. Prior to that,

13   Euteneuer was CFO at Qwest Communications, XM Satellite Radio and Comcast

14   Corporation. Euteneuer is also a Certified Public Accountant.

15         36.   Defendant Margaret H. Georgiadis (“Georgiadis”) was the Chief

16   Executive Officer (“CEO”) of Mattel from February 8, 2017 until April 19, 2018.

17   Prior to becoming CEO of Mattel, Georgiadis served in several executive capacities.

18   After spending several years as a partner at McKinsey, Georgiadis was the Executive

19   Vice President of Card Products and Chief Marketing Officer for Discover

20   Financial; a Principal at Synetro Capital, a private equity firm; Google’s Vice

21   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 16 -
     SECURITIES LAWS
     Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 22 of 240 Page ID #:263




 1   President of Global Sales Operations; and, prior to becoming CEO of Mattel,

 2   Google’s President of the Americas. By the time Georgiadis departed Mattel in

 3   April 2018, Mattel stock had declined by 50%.

 4           37.   Defendant Kevin Farr (“Farr”) was Mattel’s CFO from February 2000

 5   until September 29, 2017. Prior to becoming CFO, Farr served in various leadership

 6   roles at Mattel since 1991.     Before joining Mattel, Farr spent 10 years at

 7   PricewaterhouseCoopers.

 8           38.   Defendant PricewaterhouseCoopers (“PwC”) has served as Mattel’s

 9   registered outside auditing firm since 1974 and was responsible for auditing the

10   Company’s financial statements and internal controls over financial reporting. PwC

11   issued unqualified audit reports on the Company’s financial statements and internal

12   controls for fiscal years 2017 and 2018 and stated that it conducted its audits in

13   accordance with controlling auditing standards. PwC consented to the incorporation

14   by reference of its unqualified audit reports on the Company’s financial statements

15   and on management’s assessment of internal controls in Mattel’s Class Period Forms

16   10-K.

17           39.   Defendant Joshua Abrahams (“Abrahams”) was an audit partner at

18   PwC who led the Mattel audit team during the Class Period. On November 6, 2019

19   following PwC’s receipt of a whistleblower letter implicating Abrahams in the

20   materially false and misleading misstatements alleged herein, news outlets reported

21   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 17 -
     SECURITIES LAWS
     Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 23 of 240 Page ID #:264




 1   that Abrahams was removed from the Mattel audit team and PwC placed Abrahams

 2   on administrative leave. Abrahams has since left PwC as a result of his conduct.

 3         40.    Georgiadis, Euteneuer, and Farr are collectively referred to herein as

 4   the “Executive Defendants.” The Executive Defendants, because of their high-

 5   ranking positions and direct involvement in the everyday business of Mattel and its

 6   subsidiaries, directly participated in and controlled the management of Mattel’s

 7   operations, including its public reporting functions, had the ability to, and did

 8   control, Mattel’s conduct, and were privy to confidential information concerning

 9   Mattel and its business, operations and financial statements, as alleged herein.

10   Abrahams, because of his direct involvement in the audits of Mattel and his acts as

11   alleged herein, directly participated in and controlled Mattel’s public reporting

12   functions, had the ability to, and did control, Mattel’s conduct, and was privy to

13   confidential information concerning Mattel and its business, operations and financial

14   statements, as alleged herein.

15         41.    The Executive Defendants and Mattel are sometimes collectively

16   referred to herein as the “Mattel Defendants.”

17         42.    Mattel, PwC, Abrahams, and the Executive Defendants together are

18   sometimes collectively referred to herein as the “Defendants.”

19

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 18 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 24 of 240 Page ID #:265




 1   IV.   SUMMARY OF THE FRAUD

 2         A.     Mattel’s Business Faltered in 2017, Causing Investor Concern

 3         43.    The time leading up to (and indeed continuing through) the Class Period

 4   was a difficult one for Mattel. The internet age has been challenging for toy

 5   manufacturers. As children have embraced electronics like iPhones and video

 6   games, toy manufacturers have faced declining demand. Mattel, traditionally the

 7   largest toy manufacturer in the world, found itself on rocky financial standing by

 8   2017 after years of deteriorating financial performance. Mattel’s struggles were so

 9   significant that investors became concerned over whether it could continue as an

10   independent Company, and Mattel announced a major restructuring plan to assure

11   investors that it could successfully navigate its substantial challenges.

12         44.    With Mattel in a vulnerable financial position, rumors that Hasbro

13   might acquire the Company began to circulate shortly before the Class Period.

14   Business Insider reported on March 15, 2017 that one of the reasons a combination

15   of the two companies “[made] sense” was because “Mattel has been struggling lately

16   as children are becoming less interested in Barbie/American Girl dolls and more

17   interested in electronics and brands like Star Wars. The company’s stock has

18   struggled after a rough holiday season, and investors are pricing in a dividend cut.”

19         45.    On April 20, 2017, Mattel announced first quarter financial results that

20   were widely described as disappointing by market analysts. Mattel reported that

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 19 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 25 of 240 Page ID #:266




 1   sales were down 15% and it had suffered an operating loss of $127 million. Barclays

 2   reported on April 20, 2019 that “Mattel’s 1Q17 results were surprisingly bad. [W]e

 3   view these results as a set-back to already low investor sentiment on the stock. We

 4   really look forward to commentary by new CEO, Margaret Georgiadis, who will

 5   hopefully provide a roadmap for investors that outlines prospects for better results

 6   ahead.”

 7         46.    Analysts reported that it was critical for the Company to right the ship

 8   over the next several quarters with “flawless” execution. On April 21, 2017,

 9   Barclays reported that “it is tough to make the bull case at this point in time. For us

10   to view that glass as half full, Mattel needs to deliver upon its guidance flawlessly

11   for the remainder of this year, demonstrate to investors that cultural improvements

12   and operational changes not only have traction but are sustainable and that LT

13   financial goals are tangible.” Forbes reported the next day, April 22, 2017, that

14   “Mattel’s dividend is in serious danger of a cut. And longer-term, if Mattel continues

15   down its current failure spiral—it’s off by nearly half since 2013—one could see

16   Hasbro or private equity taking Mattel out of the picture via acquisition.”

17         47.    The faltering state of Mattel’s business prompted the Company to make

18   significant changes to its strategic operations and long-term business plan. On June

19   14, 2017 Mattel management announced a new strategic plan meant to achieve

20   growth and focus on certain products that it believed would enable long-term

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 20 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 26 of 240 Page ID #:267




 1   profitability. The Company announced that its new growth strategy would focus on

 2   “building its Power Brands (American Girl, Barbie, Fisher-Price, Hot Wheels, and

 3   Thomas & Friends) into 360 degree connected systems of play and experiences;

 4   accelerating growth in emerging markets; and transforming its innovation pipeline.”

 5   The Company announced that this “strategic repositioning” required it to “reshap[e]

 6   operations.” In connection with this overhaul, Georgiadis explained that Mattel

 7   needed to “shift our business aggressively in a new strategic direction and transform

 8   how we operate[.]”

 9         48.    Given the precarious state of Mattel’s business, the market was focused

10   on whether the Company would be able to execute this critical rebuild. For example,

11   SunTrust Robinson Humphrey reported on June 14, 2017 that the “strategic blueprint

12   will be key to reaccelerating sales/earnings growth and enhancing shareholder

13   returns over the longer-term.”

14         49.    On July 27, 2017, however, the Company announced second quarter

15   2017 financial results, which continued to be disappointing, as Mattel missed

16   revenue, gross margin, and earnings expectations.

17         50.    As discussed in further detail below, in early September 2017, rumors

18   began circulating that Toys “R” Us would be filing for bankruptcy, which it

19   ultimately did on September 18, 2017. Toys “R” Us was Mattel’s largest customer

20   and largest vendor of Mattel’s products, and its bankruptcy put substantial additional

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 21 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 27 of 240 Page ID #:268




 1   pressure on Mattel. Barclays reported on September 20, 2017 that “[g]iven the

 2   potential for lost cash flow, we believe the Toys “R” Us bankruptcy could be

 3   particularly negative for MAT. . . . As we wait to see how this situation unfolds, we

 4   can draw one major conclusion: the Toys “R” Us bankruptcy underscores the

 5   vulnerability of Mattel’s balance sheet and cash flows.”

 6         51.    Mattel also became unable to pay its dividend. Mattel paid dividends

 7   of $0.38 per share to holders in the first and second quarters of 2017 and cut

 8   dividends to $0.15 per share in the third quarter of 2017. On October 26, 2017,

 9   Mattel announced that it was suspending its quarterly dividend entirely beginning in

10   the fourth quarter of 2017 “in order to increase financial flexibility, strengthen

11   balance sheet and facilitate strategic investments.” Mattel also announced a plan to

12   cut $650 million in costs to shore up its fragile state.

13         52.    By late 2017, Mattel’s position had weakened so significantly that it

14   was exposed to a hostile takeover bid by rival Hasbro. BMO analysts reported on

15   October 30, 2017 that “[w]e think investors can also start looking at Mattel from a

16   sale of the company perspective, or breakup value. We believe its brands and

17   manufacturing footprint could be worth more than $10 billion in their current state.

18   Thus, the company could have value to a financial, industry, or entertainment

19   conglomerate buyer.”

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 22 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 28 of 240 Page ID #:269




 1         53.    Then, on November 11, 2017, the Wall Street Journal reported that

 2   Hasbro had made a takeover offer for Mattel after the latter had “tak[en] a beating

 3   [that] year” with a market value “at about 5 billion, or less than half as much as

 4   Hasbro’s, which is currently more than 11 billion.”

 5         54.    Adding to its woes, Mattel was an extremely debt-heavy company—

 6   and remained so throughout the Class Period. Mattel held between $2.6 and $3

 7   billion of debt between the second quarter of 2017 and the third quarter of 2019. On

 8   December 9, 2017, Mattel disclosed that it was seeking to issue an additional $1

 9   billion in unsecured notes so that it could pay its maturing debt. Unfortunately for

10   Mattel, it was getting much more expensive for the Company to borrow, as its

11   worsening financial state made its bonds increasingly risky. All the major credit

12   rating agencies, including Moody’s, S&P, and Fitch Ratings, had by then

13   downgraded Mattel to “subprime” or “junk-bond” status.

14         55.    All told, Mattel’s stock cratered during 2017. Mattel’s stock was

15   trading at $27.67 on January 3, 2017. After Mattel disclosed its third quarter results

16   on October 26, 2017, its stock price had fallen to $12.90, or a decrease of almost

17   53% from the start of the year.

18

19

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 23 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 29 of 240 Page ID #:270




 1         B.     Mattel Was Riddled with Severe Deficiencies in Internal
                  Controls that Contributed to a Material Misstatement of
 2                Financial Results and Enabled Mattel to Cover Up that
                  Misstatement with PwC
 3

 4         56.    Unbeknownst to investors, by the beginning of the Class Period on

 5   August 2, 2017, Mattel was plagued with severe deficiencies in its internal controls.

 6   These deficiencies contributed to a material misstatement of Mattel’s financial

 7   results, and then enabled Mattel management to conspire with PwC to cover up those

 8   material errors rather than disclose them to investors.

 9         57.    As detailed further below, the report of Brett Whitaker, who served as

10   Mattel’s Director of Tax during the Class Period, demonstrates that Mattel’s control

11   deficiencies were widespread and severe—including key financial documents being

12   stashed in boxes piled around Mattel’s headquarters, a lack of reconciliation between

13   important ledgers providing support for Mattel’s reported financials, senior

14   executives not understanding what they had signed off on, and the lack of a process

15   for setting and confirming the tax valuation allowance at issue in this case, which

16   was unquestionably material to Mattel’s financial performance.

17                1.    Brief Background on Internal Controls

18         58.    The securities laws and SEC regulations require that public companies

19   maintain robust controls over their disclosures and financial reporting. These

20   “internal controls” are, generally speaking, internal processes and standards that

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 24 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 30 of 240 Page ID #:271




 1   ensure that the information about a public company’s business operations and

 2   financial results in its public filings is complete and accurate.

 3         59.    Internal controls are critical to public companies and their investors

 4   because they provide reasonable assurance that a company’s publicly-reported

 5   financial results are materially accurate, and that any material fraud or misstatement

 6   is detected and disclosed.

 7         60.    Public companies like Mattel are required to design and implement two

 8   kinds of internal controls to ensure that their representations to investors—both

 9   financial and non-financial—are accurate: “disclosure controls and procedures” and

10   “internal controls over financial reporting.”

11         61.    “Disclosure controls and procedures” ensure that information required

12   to be disclosed by a company under the Exchange Act is communicated to company

13   management and its board sufficiently in advance of the company’s filing dates, to

14   allow them ample time to consider it and disclose it to investors.

15         62.    Similarly, “internal controls over financial reporting” are designed by

16   or under the supervision of a company’s CEO and CFO to provide reasonable

17   assurances that a company’s financial statements are accurate, reliable and prepared

18   in accordance with Generally Accepted Accounting Principles (“GAAP”) before

19   they are disclosed to investors. As discussed below, company management is

20   required to review and evaluate these controls quarterly to determine their

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 25 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 31 of 240 Page ID #:272




 1   effectiveness at preventing or detecting material misstatements of financial

 2   statements in a timely manner.

 3         63.     The effectiveness of Mattel’s internal controls was particularly

 4   important to Mattel investors during the Class Period. At this time, as described in

 5   Section IV.A., above, Mattel was navigating an extremely challenging series of

 6   events. As analysts noted, to return the Company to profitability and keep it viable

 7   as an independent entity, Mattel needed to execute “flawlessly.” Investors were

 8   paying close attention to whether Mattel’s strategic rebuild would work, and whether

 9   the rebuild would ultimately rejuvenate the Company’s financial results. Significant

10   internal control weaknesses would cause investors to lose faith in the Company’s

11   ability to turn its business around, and to lose trust in its management and publicly-

12   reported financial results.

13         64.    As explained in further detail below in Section X, Defendants

14   represented throughout the Class Period that Mattel maintained effective controls.

15   Defendants’ representations assured investors that they could rely on the

16   information, both financial and non-financial, reported in Mattel’s SEC filings to

17   make informed investment decisions, which, again, was particularly important given

18   the fragile and uncertain state of Mattel’s business.

19         65.    Those representations were false when made—and Defendants have

20   now admitted as much. As reported by Brett Whitaker—and as the Company has

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 26 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 32 of 240 Page ID #:273




 1   now acknowledged—Mattel’s controls suffered from multiple, undisclosed material

 2   weaknesses in violation of a number of statutes, SEC regulations, and governing

 3   standards, described in detail in Section VII.

 4                2.    Unbeknownst to Investors, Mattel’s Internal Controls
                        Were Severely Deficient
 5
           66.    Brett Whitaker has substantial executive experience. Whitaker earned
 6
     a Bachelor’s degree in Accounting and a Master’s degree in Taxation from the
 7
     University of Washington. He began his career in accounting as an intern with Ernst
 8
     & Young LLP (“E & Y”), one of the “Big Four” accounting firms, and later joined
 9
     E & Y’s National Tax Accounting and Risk Advisory group, where he worked for
10
     seven years until 2012. Whitaker then left E & Y and went on to become the Tax
11
     Manager at Zynga from 2012 until 2013. He then managed U.S. GAAP accounting
12
     for all foreign subsidiaries of Amazon from 2013 through June 2015. Whitaker left
13
     Amazon for Nike, where he served as the Tax Director for Income Tax Accounting
14
     before joining Mattel in May 2017, where he remained until March 2018.
15
           67.    Lead Counsel interviewed Mr. Whitaker. Before taking control of tax
16
     reporting for Mattel, Whitaker familiarized himself with the Company’s processes.
17
     When Whitaker joined the Company in May 2017, Mattel was approximately a
18
     month away from the close of its second quarter 2017, so Whitaker “shadowed”
19
     Clara Wong (Mattel’s Vice President of Tax) throughout the closing process,
20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL              - 27 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 33 of 240 Page ID #:274




 1   including attending meetings with Wong and learning how Mattel’s closing process

 2   worked. After the second quarter closed, Whitaker took control and was responsible

 3   for leading the tax team through the third quarter closing process.

 4         68.    Upon arriving at Mattel in May 2017, Whitaker observed a number of

 5   red flags and critical deficiencies within Mattel’s system of internal controls related

 6   to the tax and accounting departments. In describing the environment at Mattel, he

 7   said: “If you just walked around the halls, you would know that this place was

 8   riddled with issues and alarms were going off everywhere.”

 9         69.    First, Whitaker observed that the Company did not have an adequate

10   system of documentation for its financial statements. There were boxes of loose

11   paper everywhere containing important financial documentation that was used to

12   support and substantiate the financial statements, and this was how the accounting

13   and tax departments operated. The support for Mattel’s financials was kept in these

14   boxes and binders of loose paper, there was no organization, and important

15   information was not backed up electronically. To understand Mattel’s financial

16   statements and the support for what was reported in the Company’s SEC filings,

17   Whitaker had to “literally scrummage through boxes and boxes of loose paper to try

18   and gain understanding.” Whitaker reported that “we just couldn’t find anything. It

19   was like I was back in the 1980’s and I don’t mean that as a joke. I had never seen

20   anything like it in my entire life. That was the biggest red flag. We just couldn’t

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 28 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 34 of 240 Page ID #:275




 1   find anything.” Given the severe deficiencies in how Mattel documented the support

 2   for its financial statements, when Whitaker had questions about Mattel’s financials

 3   or where to find support for a specific entry, the people who had signed off on the

 4   entries did not have answers. Whitaker said further that it was “impossible not to be

 5   aware of [the Company’s reliance on disorganized piles of paper] because when you

 6   walked around the office it was everywhere. It was kind of a running joke between

 7   departments, including Internal Audit.”

 8         70.    Second, when Whitaker was able to gain access to backup materials—

 9   for example, the forecasts considered in determining Mattel’s income tax expense in

10   a given quarter—the numbers often did not “tie out.” In other words, the numbers

11   did not reconcile. “We literally couldn’t figure out how the numbers reconciled,”

12   Whitaker reported.    Whitaker recalled attending meetings with senior Mattel

13   employees who had signed off on the Company’s reported financials who

14   themselves could not figure out how to reconcile the numbers. “It was almost as if

15   they didn’t know what they had signed off on. They admittedly in some cases were

16   not even sure what they had signed off on,” Whitaker reported.

17         71.    This was also true with respect to PwC, Mattel’s long-time outside

18   auditor. According to Whitaker, when he arrived at Mattel, he had a series of

19   meetings with the primary PwC partners on the Mattel audit team—Joshua

20   Abrahams, John Brierley, and Chip Lightfoot. During these meetings, even the PwC

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 29 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 35 of 240 Page ID #:276




 1   partners were unable to explain how past quarters’ numbers were reconciled, and

 2   they had been signing off on Mattel’s financial statements for years.

 3         72.    Third, there was extremely ineffective communication between the tax

 4   department and the Financial Planning & Analysis (“FP&A”) department. This was

 5   a critical breakdown because Mattel’s tax provisioning was based in part on the

 6   Company’s forecast and budget, for which FP&A was responsible. Whitaker

 7   explained that normally, at a company with adequate controls, the FP&A and tax

 8   departments would work in tandem—they were “tied at the hip”— because many

 9   determinations as to tax liabilities relied on FP&A analysis. However, at Mattel, the

10   two departments “could not have been in more different worlds.” As a result, “There

11   was a lot of confusion about what was being booked as a tax provision.”

12         73.    Fourth, and as discussed in further detail below, the Company lacked

13   an internal control or formal process for determining, documenting and confirming

14   its tax valuation allowance. This was a fundamental failure. Companies must have

15   key controls that mitigate the risk that financial statements, including deferred tax

16   assets and income tax expense, are materially misstated. Since the Company’s

17   deferred tax asset was material prior to and during the Class Period (it was $580

18   million as of June 30, 2017, for example), Mattel should have had controls in place

19   to ensure that the Company’s deferred tax asset balance was recorded in accordance

20   with GAAP. This would include a formal process for determining whether the

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 30 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 36 of 240 Page ID #:277




 1   deferred tax asset required a valuation allowance at any point, and an established

 2   process for calculating, documenting, and confirming the accuracy of the allowance.

 3         74.    Mattel’s process of applying its internal controls in the Tax department

 4   was also deficient and superficial, as was the purported testing of such internal

 5   controls that was performed by Mattel’s Internal Audit department. The internal

 6   control process consisted principally of having the individual who was responsible

 7   for implementing the control sign a document stating that the control had been

 8   followed and send the document to the Internal Audit department.           Whitaker

 9   reported that Mattel’s Tax department employees simply “checked the box”

10   sometimes days or weeks after the control was purportedly performed, instead of

11   substantively performing the steps described by each specific internal control.

12   Whitaker also stated that Mattel’s Internal Audit employees responsible for testing

13   the effectiveness of various tax internal controls did not have any experience or

14   knowledge in tax, and would simply review the signed document, but did not

15   perform any actual testing of the controls to understand whether they were actually

16   designed and implemented effectively by Mattel’s Tax department. If the Internal

17   Audit department requested back-up documentation for the tax calculation, they

18   lacked the knowledge to adequately test its accuracy. “I can tell you first hand from

19   an internal audit standpoint, these people knew nothing about tax,” Whitaker

20   reported. “It was really just a check the box exercise. Hey, did you sign this? The

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 31 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 37 of 240 Page ID #:278




 1   review was really just initialing a document. That would satisfy it. To say they

 2   would test it, that would be a stretch. And they didn’t even know what they were

 3   testing. That was the environment we were operating in.” Whitaker added that the

 4   Internal Audit department itself was open about its lack of tax knowledge and the

 5   fact that it was not qualified to manage the internal controls process for tax. “They

 6   were very vocal about the fact that they knew nothing about tax.”

 7         75.    Relatedly, Whitaker reported that PwC, which was supposed to be

 8   evaluating Mattel’s internal controls, performed a similar “check the box exercise,”

 9   rather than perform an actual test and evaluation of the controls. Whitaker explained

10   that “an effective control is something you are actually doing while you are actually

11   at task. Going back after the fact and signing a piece of paper does not actually mean

12   that you are doing the internal control. PwC did the same thing in their testing—

13   check the box.”

14         76.    Whitaker reported that these internal control issues were well-known

15   throughout the Company during the Class Period, including when Whitaker arrived

16   at Mattel in May of 2017. Whitaker’s supervisor, Clara Wong—who reported

17   directly to CFO Euteneuer—maintained an open dialogue with Whitaker during his

18   time at Mattel. “She was very open and honest with me,” Whitaker reported. Wong

19   stated to Whitaker that she knew supporting documentation for the Company’s

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 32 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 38 of 240 Page ID #:279




 1   financials was lackluster and that there was inherent risk in the way the Company

 2   had been compiling its financials.

 3         77.    Part of what Wong had brought Whitaker in to do in his new role was

 4   to fix these issues. “She brought me in to fix this because this was my background,”

 5   Whitaker reported. However, “quite contrary to that, once I got there, although

 6   aware of [the problems] and willing to discuss it, she abstained from taking any steps

 7   to improve it. We spoke daily, and I was very vocal about my concerns. Her

 8   reactions would flip-flop.”

 9         78.    In addition, after the close of Mattel’s second quarter 2017 financial

10   statements, in approximately July 2017, Shirley Wang, Manager of Internal Audit at

11   Mattel, scheduled a meeting with Whitaker to discuss the Tax department’s internal

12   controls. She explained that the Internal Audit department was testing the Tax

13   department’s controls for compliance with the Sarbanes-Oxley Act of 2002 and that,

14   in its review, Internal Audit had found that the controls were either non-existent or

15   extremely dated and agreed that the problem needed to be addressed.

16         79.    It was clear to Whitaker that, in order to lead the third quarter close for

17   the tax department, he was going to need support and manpower to sort through all

18   of the paper information since Mattel did not have a sufficient system of

19   documentation. Thus, immediately after Mattel published its second quarter 2017

20   results on August 2, 2017, Whitaker hired Katie Danzig (“Danzig”) as Mattel’s

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 33 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 39 of 240 Page ID #:280




 1   Senior Manager of Tax. Danzig reported directly to Whitaker during the Class

 2   Period.

 3         C.     Mattel Materially Understated Its Losses for the Third Quarter
                  2017
 4
                  1.     Mattel and PwC Initially Decide Not to Record A Reserve
 5                       Against Mattel’s Deferred Tax Assets

 6         80.    As the third quarter of 2017 was coming to an end on September 30,

 7   2017, Mattel faced a key decision with material financial consequences: whether to

 8   record a “valuation allowance” against its deferred tax assets. This was a significant

 9   decision because any allowance would represent a reduction in the value of one of

10   Mattel’s largest assets and would impact some of the Company’s most critical

11   financial metrics, such as its net income. As of June 30, 2017, Mattel carried $580

12   million in deferred tax assets on its balance sheet. Any valuation allowance would

13   have to be deducted from Mattel’s income, thus reducing any profit or enlarging any

14   losses—meaning that this decision would have a major impact on Mattel’s financial

15   performance at a time when investor concern abounded.

16         81.    A deferred tax asset is an asset that a company can use to reduce or

17   eliminate a future tax liability. This includes deductible “carryforwards”—i.e.,

18   deductions or credits that cannot be utilized on the tax return during the current year

19   (because the company has suffered a loss, for example) but may instead be carried

20   forward to reduce taxable income or taxes payable in a future year. ASC 740-10-

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 34 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 40 of 240 Page ID #:281




 1   25-2; ASC 740-10-20. In this sense, deferred tax assets are comparable to prepaid

 2   assets or credits. Thus, deferred tax assets have real value, and are recorded as

 3   “assets” under GAAP because they can be used in the future to reduce a company’s

 4   tax payments by offsetting future taxable income.

 5          82.    The value of deferred tax assets depends on whether the company will,

 6   in fact, generate taxable income in the future. If it likely will generate income in the

 7   future, then the asset has value because it can be used to offset future tax liability on

 8   that income. Conversely, if the company likely will not generate income, then the

 9   asset has less or no value because it will not be able to be used to offset a future tax

10   liability, as there likely will be no future tax liability.

11          83.    As with any other asset, companies are required to value deferred tax

12   assets on a quarterly basis and determine the probability that the company will be

13   able to use the deferred tax assets. This evaluation necessarily requires determining

14   whether the company is likely to have future taxable income against which it could

15   ultimately use the deferred tax assets.

16          84.    GAAP requires that if a company determines it likely will not be able

17   to use all or some of its deferred tax assets because the company is unlikely to have

18   a sufficient amount of future taxable income, the company must record a “valuation

19   allowance” against the deferred tax assets.           ASC 740-10-30-5.     A valuation

20   allowance reduces the value of the asset, as it is “[t]he portion of a deferred tax asset

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 35 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 41 of 240 Page ID #:282




 1   for which it is more likely than not that a tax benefit will not be realized . . . . The

 2   valuation allowance shall be sufficient to reduce the deferred tax asset to the amount

 3   that is more likely than not to be realized.” ASC 740-10-30-24. As noted above,

 4   the recognition of a valuation allowance (or a change in the valuation allowance

 5   from one period to another) is charged, or in the case of a reduction, credited, to the

 6   company’s income for that reporting period.

 7         85.    As Mattel was preparing its third quarter 2017 financial statements

 8   during the first few weeks of October, Mattel had approximately $600 million of

 9   deferred tax assets on its books, and any material reduction in value of those assets

10   was of great consequence for Mattel, especially given the landscape of Mattel’s

11   business at this time.

12         86.    As noted above, recording a valuation allowance against Mattel’s

13   deferred tax assets would have negatively impacted Mattel’s earnings for the quarter

14   and the year, and threatened to “absolutely tank” the Company’s financial

15   performance, Whitaker reported. Importantly, recording the valuation allowance

16   would also have communicated to investors that the Company would likely not make

17   money in the near term. According to Whitaker, this kind of action “tells investors

18   that you do not see the ship turning around any time soon. It is very indicative of

19   the future state of things, and you want to avoid that at all costs.”

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 36 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 42 of 240 Page ID #:283




 1         87.      Given the significance of this determination, Whitaker and his team

 2   were meeting multiple times a week with PwC leading up to the close of the third

 3   quarter to determine whether to record a valuation allowance. Whitaker’s team

 4   included Clara Wong and Dermot Martin (“Martin”), Senior Director of Tax at

 5   Mattel and Whitaker’s counterpart. The PwC team consisted of lead partner Joshua

 6   Abrahams (“Abrahams”), and partners Chip Lightfoot (“Lightfoot”) and John

 7   Brierley (“Brierley”).

 8         88.      Senior Mattel executives and these PwC partners regularly discussed

 9   with Defendant Euteneuer whether Mattel would record a valuation allowance.

10   Whitaker reported that Wong met frequently with Euteneuer about the valuation

11   allowance issue and regularly updated Whitaker following those discussions. “She

12   did that very regularly,” Whitaker reported, noting that he and Wong spoke on a

13   daily basis.    PwC partners Abrahams and Lightfoot were also having regular

14   meetings with Euteneuer, Whitaker reported, and were very focused on the issue of

15   whether to take the allowance, as it could have been as high as approximately half a

16   billion dollars. They often similarly updated Whitaker after their meetings with

17   Euteneuer.      Whitaker reported that “Abrahams was very open about his

18   conversations with the CFO as well.”

19         89.      Despite the importance of this determination, Whitaker reported that as

20   this decision was being made, Mattel did not have internal controls in place to assess

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 37 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 43 of 240 Page ID #:284




 1   the value of the Company’s deferred tax assets or the need for a valuation allowance

 2   on a quarterly basis. “That’s how not conscious of this we were as a company,” he

 3   said.

 4           90.   According to Whitaker, the discussions about whether to record a

 5   valuation allowance continued up to and past the end of the third quarter, September

 6   30, 2017. In approximately the last week of September or the first week in October,

 7   Mattel and the PwC team decided not to record a valuation allowance against

 8   Mattel’s deferred tax assets for the third quarter of 2017, despite the fact that the

 9   poor state of the business raised questions about the likelihood of future income

10   against which to use these deferred tax assets.

11           91.   Whitaker explained that this decision was questionable because

12   Mattel’s business was performing poorly and “things were drastically falling fast.”

13   Still, Mattel and PwC believed there was enough uncertainty about the future of the

14   business and whether it would generate taxable income to avoid taking a valuation

15   allowance in the third quarter. According to Whitaker, in deciding not to record a

16   valuation allowance against Mattel’s deferred tax asset at this time, Mattel was being

17   unreasonably optimistic about its forecast. Despite this decision, they nonetheless

18   recognized internally that even if they did not record a valuation allowance in the

19   third quarter, they would very likely have to record it in the next quarter. According

20   to Whitaker, “the forecast at the time was looking pretty grim. We probably should

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 38 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 44 of 240 Page ID #:285




 1   have been considering at least a partial allowance if not a full allowance on the

 2   domestic deferred tax assets.”

 3                2.    Mattel and PwC Abruptly Change Course Just Before
                        Mattel Publicly Issued Its Third Quarter 2017 Financial
 4                      Results

 5         92.    As Mattel’s third quarter reporting period came to an end on September

 6   30, 2017, the Company began its formal closing process, which typically takes

 7   approximately two weeks to complete. About a week into the process, Whitaker and

 8   his team started to book the appropriate tax journal entries based on the decision by

 9   senior Mattel management and the PwC audit team that there would be no valuation

10   allowance taken against Mattel’s domestic deferred tax assets.

11         93.    However, with approximately one week left in the closing process, the

12   Company and PwC suddenly reversed their decision, and decided that Mattel was

13   required to record a valuation allowance. The abrupt about-face was based on a

14   decision to write-off approximately $100 million in receivables from Toys “R” Us

15   in the coming quarters, including a large portion of that amount in the third quarter.

16         94.    As noted above, the Company had learned that Toys “R” Us filed for

17   bankruptcy on September 18, 2017. This news put extreme pressure on Mattel

18   because Toys “R” Us was Mattel’s biggest customer and retailer. Toys “R” Us had

19   purchased a lot of Mattel toy inventory, the payment obligation for which was

20   reflected by Mattel on its balance sheet as “accounts receivable” that Toys “R” Us

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 39 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 45 of 240 Page ID #:286




 1   would now be unable to sell and would ultimately return to Mattel. Mattel might

 2   have to write-off those accounts receivable, resulting in a loss—depending on where

 3   it stood in the hierarchy of creditors—which could significantly impact Mattel’s

 4   financial performance. Mattel, including Defendants Georgiadis and Euteneuer,

 5   acknowledged the significance of the Toys “R” Us bankruptcy and discussed it

 6   frequently during conference calls with investors, particularly because the Toys “R”

 7   Us bankruptcy was likely to have a significant adverse impact on Mattel and its near-

 8   term results. Given the fragile state of the Company and that 15% of its receivables

 9   were left exposed by the bankruptcy, Mattel risked losing important cash flow and

10   being forced to record a significant loss on any amounts deemed uncollectible, which

11   would also have a material negative impact on the Company’s earnings.

12         95.    Mattel desperately needed the Toys “R” Us receivables to be paid given

13   the state of its business and was, according to Whitaker, “waiting on pins and

14   needles” to learn where in the line of creditors it stood, and thus, whether and how

15   much of the account receivables it would have to write-off. Whitaker explained that

16   the Company was “desperately needing the cash at the time, and that was going to

17   determine whether we were going to write off the full accounts receivable balance.”

18   If the Company did need to write off the full Toys “R” Us accounts receivable

19   balance—meaning that this was not cash or income the Company would receive—

20   it would no longer be able to justify its decision to not take a valuation allowance

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 40 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 46 of 240 Page ID #:287




 1   against its deferred tax assets. This was because the write-off would put Mattel in a

 2   cumulative net operating loss position in the United States over the three-year period

 3   ending September 30, 2017, which was a critical consideration in determining

 4   whether to record a valuation allowance.

 5         96.    With approximately one week left in the closing process, and after

 6   Whitaker’s team had already been calculating journal entries based on the decision

 7   to not take a valuation allowance, Whitaker was approached by Abrahams and

 8   Lightfoot as he sat in his office one evening. They informed Whitaker that Mattel

 9   would have to write off approximately $100 million of accounts receivable,

10   including a material write-off in the third quarter of 2017. This meant that they

11   needed to reverse the decision not to take a valuation allowance against Mattel’s

12   deferred tax assets and had to scramble to calculate the correct valuation allowance.

13         97.    Whitaker was shocked and upset because it would typically take several

14   weeks of work to accurately calculate a valuation allowance, and he was now being

15   asked to do that in approximately a week, as the books were about to be closed.

16         98.    Whitaker, Lightfoot, and Abrahams immediately went to speak with

17   Christine Lew (“Lew”), Mattel’s Vice President of Accounting. Lew confirmed that

18   the new plan was to record a valuation allowance against Mattel’s domestic deferred

19   tax assets, and that Whitaker’s team had to do so in approximately the one week left

20   before the Company was to close its books and then publish its third quarter financial

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 41 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 47 of 240 Page ID #:288




 1   results. Wong, too, confirmed that this was the new plan. Whitaker expressed his

 2   concern about the lack of supporting documentation and his team’s ability to reverse

 3   course and perform a multi-week analysis in such a short period of time, but the

 4   directive did not change.

 5         99.    Whitaker and his team, including Danzig, worked nonstop for days to

 6   create the tax valuation allowance entry. This would have been an extremely

 7   difficult undertaking under any circumstances, but was particularly risky because

 8   Mattel did not have the proper internal controls or supporting documentation in place

 9   to ensure that this process was correctly executed.

10         100. After working quickly to meet their deadline without access to the

11   backup materials they needed, Whitaker’s team calculated a valuation allowance of

12   approximately $175 million to $200 million against Mattel’s deferred tax assets.

13   “We had so little confidence in what we were reporting because we didn’t have the

14   back-up to tie it out,” he said. “Typically, there is a trail of documentation that

15   supports what you are reporting, and that just did not exist.” Whitaker reported that

16   this issue of the absence of “back-up” to support Mattel’s financials came up

17   regularly in meetings with Martin and Wong. Whitaker said that Danzig had

18   frequent meetings with Martin to “understand the labyrinth that was Mattel,” and

19   that these discussions “were regular and often heated.”

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 42 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 48 of 240 Page ID #:289




 1         101. The analysis prepared by Whitaker and his team reflecting a valuation

 2   allowance of approximately $175 million to $200 million was immediately signed

 3   off on internally and given to PwC to review. While Mattel was preparing its

 4   financial disclosures, PwC had only days to review the new tax entry before Mattel

 5   was to publish its financial statements.

 6         102. The valuation allowance that Whitaker’s team created was included in

 7   draft financial statements that were being circulated to all senior executives,

 8   including to CFO Euteneuer. Further, Abrahams and Lightfoot, who were extremely

 9   focused on the valuation allowance issue particularly given the Toys “R” Us

10   bankruptcy, spoke openly about the fact that they were having regular meetings with

11   CFO Euteneuer on these issues. In fact, Mattel’s third quarter 2017 Form 10-Q

12   issued on October 26, 2017 mentions the valuation allowance recorded during the

13   quarter in numerous sections. According to Whitaker, “the idea that a potential half

14   billion-dollar allowance is something [CFO Euteneuer] would not have known about

15   would be implausible. It seems outlandish.”

16                3.    Because of Mattel’s Faulty Internal Controls, PwC Finds
                        a Critical Error in the Valuation Allowance Calculation
17                      “Days Before” Financials Are Published

18         103. Days before Mattel was to report third quarter earnings on October 26,

19   2017, PwC discovered a material error in the way the valuation allowance was

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 43 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 49 of 240 Page ID #:290




 1   calculated that required Whitaker and his team to quickly and haphazardly redo the

 2   entire tax entry, yet again.

 3         104. Specifically, days before Mattel’s financial results were due to be

 4   publicly released, Whitaker and Danzig received a call from Brierley at PwC.

 5   Brierley told Whitaker and Danzig that Mattel had improperly reduced its total

 6   deferred tax assets by several hundred million dollars, which had the effect of

 7   improperly reducing the valuation allowance amount on those assets (as well as

 8   improperly reducing Mattel’s reported net loss for the quarter) by a similar amount.

 9   In other words, the valuation allowance, and Mattel’s net loss, needed to be

10   substantially higher than they were.

11         105.    The error stemmed from the fact that Mattel had improperly offset its

12   deferred tax assets by netting out the value of deferred tax liabilities emanating from

13   certain intellectual property assets. As explained in detail in Section VIII below,

14   companies are permitted to do this type of netting when the property has a “finite

15   life,” i.e., when its value can be depreciated over a fixed time period, such as a

16   machine that depreciates over 15 years. But GAAP generally prohibits companies

17   from doing this type of netting when the property has an “indefinite life,” like certain

18   kinds of intellectual property, which was the case here.

19         106. When Whitaker was informed of this error, he was floored. As noted

20   above, the error had the effect of increasing Mattel’s valuation allowance—and, in

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 44 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 50 of 240 Page ID #:291




 1   turn, its quarterly loss—by hundreds of millions of dollars. Whitaker and Martin

 2   called Wong immediately. The support for PwC’s conclusion was a spreadsheet that

 3   Martin showed to Whitaker’s team, which Whitaker and Danzig had never seen

 4   before. This spreadsheet was the sole support substantiating the massive error

 5   precisely because Mattel lacked controls to assess the value of its deferred tax assets

 6   and calculate any required allowance.

 7         107. At the direction of Abrahams, Whitaker and his team, without

 8   additional supporting documentation other than Martin’s single spreadsheet, redid

 9   the tax entry just days before Mattel was to publish third quarter results. The result

10   of the recalculation was to increase the valuation allowance recorded against

11   Mattel’s deferred tax assets as of September 30, 2017 from the previously-

12   determined $175-$200 million to $562 million.

13         108. At this time, as in earlier during the closing process, draft financial

14   statements were regularly shared with senior Mattel executives, including CFO

15   Euteneuer, for their review. Given the material error in the way the first valuation

16   allowance was calculated, the Company’s draft financial results—including its net

17   income—varied significantly by hundreds of millions of dollars. According to

18   Whitaker, the wild swings in the valuation allowance and Mattel’s financial results

19   “were something that could not be ignored” because they were so material, and even

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 45 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 51 of 240 Page ID #:292




 1   more so because the Company was intensely focused on how the Toys “R” Us

 2   bankruptcy would impact its results.

 3         109. As was the case earlier in the closing process, given the critical period

 4   of time that the Company was in and the urgency of its decisions, Abrahams was in

 5   regular contact with CFO Euteneuer about the Toys “R” Us receivables, Mattel’s

 6   valuation allowance, and the impact on the Company’s financial results. Whitaker,

 7   too, was in ongoing contact with Abrahams because the valuation allowance issue

 8   was so important, and Abrahams shared with Whitaker that he spoke frequently with

 9   Euteneuer throughout this time.

10         110. According to Whitaker, Mattel’s failure to discover this error in its own

11   valuation allowance calculation was yet another illustration of the material

12   weaknesses in Mattel’s internal controls. Mattel simply had no controls in place to

13   detect this sort of error and no intelligence as to its own assets. Whitaker called this

14   state of affairs “the perfect example of a material weakness.”

15         111. Given the severity of this problem, Whitaker expected that PwC would

16   require Mattel to disclose material deficiencies in its accounting and disclosure

17   controls, particularly given that PwC discovered the error. According to Whitaker,

18   PwC requiring the disclosure of material weaknesses would ultimately have been

19   positive for the Company because it would have forced the Company to invest in

20   fixing these issues. Whitaker had almost daily meetings with Wong and Brierley,

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 46 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 52 of 240 Page ID #:293




 1   and they repeatedly told him that Mattel needed to change its internal control

 2   processes and policies. However, PwC did not require the disclosure of any material

 3   weakness, and nothing was done to repair the Company’s internal controls.

 4         112. As Whitaker reported, “That was a bone of contention between me and

 5   John Brierley. I wanted to have the best department that I could. I was very upset

 6   that there was no internal control deficiency recognized [in the Company’s SEC

 7   filings]. That might have been the thing that finally encouraged leadership to give

 8   us the resources and the budget to start fixing things. I remember being very upset

 9   about that.”

10         113. On October 26, 2017, Mattel publicly reported its third quarter results,

11   including the valuation allowance of $562 million and a loss of $603 million. The

12   Company made no mention of the existence of a material weakness in its internal

13   controls over financial reporting in its announcement or in its third quarter 2017

14   Form 10-Q filed with the SEC on October 26, 2017. Instead, in violation of SEC

15   reporting regulations, in Mattel’s third quarter 2017 Form 10-Q, Defendants

16   Euteneuer and Georgiadis reported that they had “evaluated the effectiveness of

17   [Mattel’s] disclosure controls and procedures,” and that Mattel’s internal controls

18   were effective as of September 30, 2017.

19         114. In truth, unbeknownst to investors, Mattel’s internal controls were

20   severely deficient, and its third quarter financial results had been materially

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 47 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 53 of 240 Page ID #:294




 1   misstated—specifically, Mattel’s reported loss for the third quarter of 2017 was

 2   understated by approximately $109 million, or by 18%.

 3                4.       After Third Quarter 2017 Results are Published,
                           Whitaker Finds Another Material Error Requiring A
 4                         Restatement

 5         115. As a result of these errors, PwC recommended that Mattel develop a

 6   new internal control concerning its deferred tax asset valuation allowance analysis

 7   by the end of the year. Whitaker described the absence of this control during the

 8   period in which the Company had calculated a large valuation allowance as “quite

 9   alarming,” noting that, “the idea that we didn’t have an internal control around that

10   already is absurd.”

11         116. Whitaker was given responsibility for developing the new control. As

12   part of that process, he wanted to understand the support for the spreadsheet that

13   Martin had produced showing the netting error days before third quarter financials

14   were published, given that there was no time to vet this data prior to publishing third

15   quarter results. In approximately the beginning of January 2018 (at some point

16   before January 12), Whitaker and Martin set up a meeting to review all existing

17   documentation relating to the netting issue and the classification of Mattel’s

18   intangible assets.

19         117. Whitaker described his meeting as follows: “It was an odd meeting. He

20   [Martin] had us lock ourselves into a conference room, which we never did, and he

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 48 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 54 of 240 Page ID #:295




 1   produced several boxes and binders of loose paper to walk me through. And I

 2   thought he was going to say, ‘Here is where the backup is.’ And instead, he said, ‘I

 3   think the support is somewhere in here. Let’s try to find it.’” It was concerning to

 4   Whitaker that Mattel had just published its third quarter 2017 financials and relied

 5   on a solitary spreadsheet to calculate a $562 million entry for which Martin did not

 6   even know where the supporting documentation was. But, Whitaker said, “this is

 7   how things were done at Mattel.”

 8         118. Whitaker and Martin spent hours in the conference room going through

 9   boxes of paper trying to find the support for Mattel’s valuation allowance. Whitaker

10   eventually came across a single loose piece of paper with numbers and values listed

11   on it that referenced the intellectual property assets and values that were set forth on

12   the spreadsheet that Martin had supplied to support the recalculation of the third

13   quarter valuation allowance. Whitaker was hopeful that this document would “tie

14   everything out” and provide support for the numbers listed on the spreadsheet they

15   had used when calculating the valuation allowance.

16         119. Whitaker noticed that one of the intellectual property assets listed on

17   the paper was related to Mattel’s 2011 acquisition of HIT Entertainment Ltd., which

18   included Thomas & Friends, Barney & Friends, and Bob the Builder (“HiT IP”). In

19   the third quarter, Mattel had treated this asset as having a finite life (i.e., amortizing

20   over a fixed period) and had therefore netted the deferred tax liability resulting from

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     - 49 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 55 of 240 Page ID #:296




 1   the HiT IP against Mattel’s deferred tax assets, thereby reducing its valuation

 2   allowance. Because this asset was valued at $311 million, and the deferred tax

 3   liability related to the asset was valued at approximately $109 million, this netting

 4   had a material impact in lowering the allowance reported by Mattel as of the end of

 5   the third quarter of 2017.

 6         120. Whitaker noticed that the HiT IP was listed on the piece of paper as

 7   having no amortization—in other words, it was listed as an indefinite-lived asset.

 8   As explained in further detail below in Section VIII, this meant that the deferred tax

 9   liability related to this asset should not have been used to reduce/net against Mattel’s

10   deferred tax assets or the Company’s allowance in the third quarter. When Whitaker

11   realized this, his “heart started racing and alarm bells started going off because we

12   had just reported in our third quarter 2017 Form 10-Q that the HiT IP was being

13   amortized. If this [the indication that the HiT IP was indefinite-lived] was true, it

14   meant we had completely mistreated this” in the Company’s third quarter financial

15   statements.

16         121. Had the HiT IP been classified properly, the valuation allowance that

17   Mattel recorded in the third quarter would have been approximately $109 million

18   higher, and its reported loss would have been approximately $109 million larger.

19   This was precisely the same type of error that PwC identified days before Mattel’s

20   third quarter results were published.

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 50 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 56 of 240 Page ID #:297




 1          122. When Whitaker explained the mistake to Martin, Martin said, “there

 2   goes my f***ing job.” Referring to the Company’s severely deficient internal

 3   controls and the errors those deficiencies had enabled, Whitaker said that he “had

 4   never seen anything like it in my entire life.”

 5          D.    After Mattel Concludes that a Restatement Is Required, Mattel
                  and PwC Conspire to Cover Up the Material Misstatement of
 6                Mattel’s Financial Results and Mattel’s Severe Internal Control
                  Deficiencies
 7

 8          123. As explained below, rather than report a material weakness and restate

 9   Mattel’s recently-issued third quarter 2017 financial statements, PwC and Mattel

10   conspired to change the accounting treatment of the HiT IP and retroactively

11   reclassify it to match the way Mattel had improperly treated it (as a finite asset). The

12   purpose of this maneuver was to avoid the restatement of Mattel’s third quarter

13   results and avoid an admission of the material weaknesses in internal controls.

14          124. After discovering the error described above, Whitaker confirmed with

15   Mattel’s accounting team that the HiT IP was not being amortized for accounting

16   purposes, contrary to how it was treated for purposes of Mattel’s SEC filings.

17   Whitaker and Greg Dunlap (“Dunlap”)—a Deloitte tax partner who had been filling

18   in for Wong, who was on sick leave—immediately called Wong to walk her through

19   the error.

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 51 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 57 of 240 Page ID #:298




 1         125. Whitaker assessed the impact of the error as approximately $109

 2   million.

 3         126. The following Monday morning, January 15, 2018, Whitaker scheduled

 4   a meeting at Wong’s request with Mattel’s SVP of Accounting, Joe Johnson; VP of

 5   accounting, Lew; VP of Internal Audit, Beverly Lively; Director of Internal Audit,

 6   Vladimir Marinescu; Assistant Controller, Nathan Yoo; Wong; Whitaker; and

 7   Martin.

 8         127. During the January 15 meeting, all attendees agreed that this was a

 9   serious error in Mattel’s financial statements. “Everybody understood it. There was

10   no conflict or confusion on that,” Whitaker reported.

11         128. There was discussion about whether and to what extent it constituted

12   an internal control deficiency. Lively and Marinescu believed that this constituted

13   a material weakness based on the fact that it was so significant, and it was the second

14   time in one quarter that an issue like this was discovered.

15         129. Whitaker reported that by the end of the meeting, “there was no conflict

16   that this was a material weakness. One, this was so material. Two, this was not the

17   first time we had this error.”

18         130. Despite this collective conclusion, Johnson, Mattel’s SVP of

19   Accounting who reported directly to CFO Euteneuer, protested that, “We cannot

20   have a material weakness. That would be the kiss of death.”

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 52 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 58 of 240 Page ID #:299




 1         131. Whitaker explained that he understood Johnson’s remark to mean that

 2   the market would react very poorly to Mattel admitting that its financial statements

 3   were materially misstated and that it had a material weakness in its internal controls,

 4   particularly given the many challenges the Company was already facing. “Our

 5   company [was] tanking. To then go out and say we have no sufficient controls, as

 6   an investor, you would read that and say, what else don’t you have control over?”

 7   In addition, the Company was a defendant in a securities class action suit at the time,

 8   and Martin expressed the view that these types of admission would “add fuel to the

 9   fire,” Whitaker noted. Also, Mattel had just secured new debt on December 20,

10   2017. Given the material error in the valuation allowance, there was concern over

11   the fact that the financial information Mattel had provided to secure that debt was

12   incorrect. “Those kinds of things were at the tops of peoples’ minds at the meeting,”

13   Whitaker reported.

14         132. The agreement leaving that meeting was, “this was a clear-cut material

15   weakness,” Whitaker said, but the team was holding out a thin sliver of hope that

16   perhaps Mattel might be able to find a way to characterize it differently.

17         133. Lew then researched ways to avoid restating financial results and

18   admitting a material weakness. On the afternoon of January 15, 2018, she sent an

19   email to Whitaker, Johnson, Wong, Martin, and others containing Ernst & Young’s

20   interpretation of certain guidance suggesting that, in certain circumstances, a

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 53 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 59 of 240 Page ID #:300




 1   company might be able to assess the materiality of an error against its annual results

 2   as a whole, rather than by reference to the impact on its quarterly results (which was

 3   not true). Indeed, the same guide from Ernst & Young provided that even when a

 4   company deems an error material for specific prior quarters but not for the full year

 5   cumulatively, the company would still have to separately disclose the error. It stated

 6   further that “if the error being corrected materially affected a prior quarter of the

 7   current fiscal year, the SEC staff would expect the registrant to file an Item 4.02

 8   Form 8-K with respect to those interim financial statements.” Nevertheless, Lew

 9   wrote, “We may have a tiny miniscule sliver of hope.”

10         134. The Mattel team wondered whether they could perhaps “get away with”

11   a “Little r” restatement rather than a “Big R” restatement, Whitaker reported. A

12   “Big R” restatement is when the correction of an error in a company’s financial

13   statements, whether due to a mistake or fraud, is significant enough to require that

14   the company file a Form 8-K with the SEC evincing a material event, withdrawal of

15   prior period filings and the auditor’s opinion on those filings, and revision of the

16   prior period financial information before refiling with the SEC.

17         135. By contrast, so-called “Little r” restatements occur when no prior

18   periods are materially misstated, but the accumulation of misstatements in prior

19   periods taken together becomes material. In such “Little r” restatements, companies

20   typically disclose the correction of the error (likely in a footnote) in their current

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 54 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 60 of 240 Page ID #:301




 1   financial statements but would not amend or restate their prior period SEC filings.

 2   Notably, the entire concept of “Little r” restatements is dubious to begin with, as

 3   they are not mentioned or otherwise contemplated in ASC 250, the GAAP provision

 4   governing restatements for correction of an error and what a company is required to

 5   do when it discovers an error in previously-issued financial statements.

 6            136. A follow-up meeting with the individuals noted above, including

 7   Whitaker, Johnson, Lew, Wong, Marinescu and Lively, then occurred on January

 8   16, 2018 at 9:30 am. Whitaker reported that the collective view at this meeting was

 9   still that the error required a “Big R” restatement, meaning that Mattel’s third quarter

10   financials would have to be restated, and Mattel would have to disclose a material

11   weakness. Before that decision was formally made, however, Johnson requested a

12   meeting with Mattel’s legal team.

13            137. The meeting with Mattel’s legal team occurred in Johnson’s office soon

14   thereafter, and included Whitaker, Wong, Johnson, and Mattel’s head legal officer.1

15   The Company’s SEC counsel was on the phone. The conclusion of this meeting was

16   that everyone agreed with the determination that Mattel’s financial statements had

17   been materially misstated, the Company had a serious material weakness in its

18   internal controls, and Mattel was required to issue a (“Big R”) restatement of its third

19
     1
      Mattel’s SEC filings from this time period indicate that the Company’s Chief Legal
20   Officer and Secretary was Robert Normile.
21       AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 55 -
         SECURITIES LAWS
         Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 61 of 240 Page ID #:302




 1   quarter 2017 results. “There was absolutely zero doubt in anyone’s mind that we

 2   had a material misstatement that would result in a restatement of third quarter

 3   earnings,” Whitaker reported of this meeting.

 4         138. The meeting participants decided to communicate this conclusion to

 5   CFO Euteneuer, and then set up a meeting with PwC to communicate the findings

 6   to them.

 7         139. Wong, Johnson, and Lew met with Euteneuer on either January 16 or

 8   17, 2018 to share the group’s conclusion regarding the need for a restatement of third

 9   quarter results and the admission of a material weakness. Right after Wong’s

10   meeting with Euteneuer, Wong came to Whitaker’s office to tell him they had just

11   met with Euteneuer and update him on how the meeting went. Wong reported to

12   Whitaker that Euteneuer accepted the decision to restate third quarter earnings, and

13   “was very aware of it.” Euteneuer requested that Wong set up a meeting to discuss

14   that conclusion with PwC.

15         140. The meeting with PwC was subsequently scheduled.                 Whitaker

16   expected to attend, but before the meeting started, Wong told Whitaker that only

17   VPs and above would attend, which meant Whitaker would not participate. “I

18   remember being kind of shocked by it,” Whitaker reported. Wong, Johnson and

19   Lew attended for Mattel. Whitaker believes that Abrahams, Brierley, and Lightfoot

20   attended this meeting from PwC.

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 56 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 62 of 240 Page ID #:303




 1         141. Immediately following the meeting with PwC, Whitaker received a call

 2   from Martin to come to his office and meet with him, Wong, and Dunlap for a debrief

 3   of the meeting with PwC. After closing the door, Wong told Whitaker that during

 4   the meeting with PwC, “Josh Abrahams’ immediate response, to everyone’s

 5   surprise, was that we cannot have a material weakness and we need to figure out a

 6   way for that not to be the result.” “The mandate” from Abrahams “was for everyone

 7   to see what kind of a technical argument we could make” to avoid a restatement and

 8   avoid reporting a material weakness.

 9         142. After the meeting, Brierley came to Whitaker’s office and shut the door.

10   Brierley reiterated that they needed to find a way to not have the material weakness

11   and to avoid a restatement.      Brierley told Whitaker that his “team was now

12   scavenging the earth to try to find a technical argument that could be made to say

13   there was no material weakness.”

14         143. A couple of days later, Wong came to Whitaker and communicated to

15   Whitaker that PwC had manufactured a plan to avoid a restatement. PwC’s plan was

16   to change the classification of the HiT IP asset from an indefinite-lived asset to a

17   finite-lived asset retroactively as of the start of the fourth quarter, October 1, 2017,

18   thereby matching its classification to the manner in which the Company had treated

19   it in the third quarter, and purportedly rendering the valuation allowance “correct”

20   as of the fourth quarter. When Whitaker questioned how they could make this

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 57 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 63 of 240 Page ID #:304




 1   retroactive change, Wong’s response was that “they would rather have a slap on their

 2   wrist from the SEC.”

 3         144. According to Whitaker, Mattel believed that retroactively reclassifying

 4   the HiT IP asset exposed Mattel to minimal penalties from regulators. That is, if the

 5   SEC looked into the reclassification issue and discovered that the HiT IP had been

 6   retroactively reclassified, this fact, by itself, would trigger a far less significant

 7   response than the existence of a material misstatement of financial results and a

 8   material weakness. Accordingly, Mattel and PwC decided to change the accounting

 9   treatment of the HiT IP asset, make that change retroactive to October 1, 2017, and

10   bury the known error and avoid the disclosure of material weaknesses in Mattel’s

11   internal controls.

12         145. This reclassification was done as a maneuver to enable Mattel to avoid

13   a required restatement of third quarter results and the disclosure of material

14   weaknesses in Mattel’s internal controls. Whitaker reported that “it was never our

15   intent” in October 2017 (or during the fourth quarter more generally) to reclassify

16   the HiT IP. Whitaker also explained, as discussed above, that while the Company

17   was assessing the impact of the Toys “R” Us bankruptcy and considering whether

18   to record a valuation allowance, Whitaker and his team had regular meetings with

19   the FP&A group about Mattel’s budget and forecast. One of the items discussed

20   during these meetings was a spreadsheet that detailed the variables that might have

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 58 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 64 of 240 Page ID #:305




 1   an impact on Mattel’s earnings.      Had there been any prior discussion about

 2   reclassifying the HiT IP as a finite-lived asset, which would have impacted earnings,

 3   this would have been one of the main items on the spreadsheet and would have been

 4   discussed. Instead, the first time Whitaker ever heard of the idea to change the life

 5   of the HiT IP asset was after the error was discovered and financials were already

 6   published, and PwC and Mattel were searching for a “technical argument” to avoid

 7   a restatement.

 8         146. Corroborating Whitaker’s report, Lead Counsel obtained a copy of an

 9   internal Mattel spreadsheet with the file name “Copy of Q4 2017 Significant Items.”

10   The spreadsheet is titled, “Mattel, Inc., Q4 Close Significant Items, December 31,

11   2017.” Included in this spreadsheet is a list of significant items expected to impact

12   Mattel’s fourth quarter financial statements. The spreadsheet lists approximately 39

13   different items, ranging in size from less than a million dollars (such as the “Fuhu

14   building lease write off”) to $70 million (such as “inventory obsolescence”), which

15   add up to $246.5 million. Nowhere does the spreadsheet mention the HiT IP, let

16   alone contain any mention of reclassifying the HiT IP to a finite-lived asset. If

17   Mattel had actually been considering reclassifying the HiT IP during the fourth

18   quarter (and certainly at any time on or around October 1, 2017), it would have been

19   reflected in this document.

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 59 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 65 of 240 Page ID #:306




 1         147. Whitaker explained that the document was regularly updated to reflect

 2   any item that would impact Mattel’s fourth quarter financial results. He said that

 3   “[a]ccounting had gotten to the point where things were so dire that they were

 4   tracking every single material adjustment that might be made to the financial

 5   statements prior to year-end.” To this end, the spreadsheet even contained items

 6   “that were not large or material, but everything was being considered. That’s how

 7   concerned people were with how the business was doing. We were tracking all of

 8   these potential adjustments because all of them were significant at that moment in

 9   time.” Reiterating that the reclassification of the HiT IP undoubtedly would have

10   been listed in the spreadsheet, Whitaker said that “if we were always planning to

11   change the HiT IP to be amortizable, this would have been one of the biggest items

12   on that sheet. And it’s not on there.”

13         148. Soon after Wong shared PwC’s plan with Whitaker, Brierley came to

14   speak with Whitaker. Whitaker asked Brierley to speak candidly with him as if “we

15   were just two guys in a bar talking,” and then asked Brierley how this retroactive

16   treatment of the HiT IP could possibly “be right.” Whitaker reported that Brierley

17   “just shook his head, because he knew it was bull****.” “I said, ‘I want no part of

18   this,’ and I asked him to leave,” Whitaker reported.

19         149. Although both Mattel and PwC concluded that Mattel’s third quarter

20   2017 financial statements contained a material misstatement, none of the senior

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL              - 60 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 66 of 240 Page ID #:307




 1   Mattel executives involved in this determination, including CFO Euteneuer, and

 2   none of the PwC audit partners, including Abrahams, Lightfoot, and Brierley,

 3   informed Mattel’s Audit Committee of the misstatement. As explained in further

 4   detail below, governing audit standards required that PwC report this error to

 5   Mattel’s Audit Committee. Had Mattel management and PwC been acting in good

 6   faith, at a bare minimum, they would have informed the Audit Committee of these

 7   important facts and let the Audit Committee decide how to proceed with handling

 8   the error and disclosure requirements.

 9         150. Defendants failed to report these errors and material weaknesses to the

10   Audit Committee notwithstanding the fact that they knew they were required to do

11   so. Mattel’s Class Period proxy statements filed with the SEC set forth the roles and

12   responsibilities of Company’s Audit Committee. For example, Mattel’s 2019 Proxy

13   Statement filed with the SEC on April 4, 2019 provides that among the “Primary

14   Responsibilities” of Mattel’s Audit Committee are:

15         • Assist the Board in fulfilling the Board’s oversight responsibilities
             regarding the quality and integrity of Mattel’s financial reports, the
16           independence, qualifications, and performance of Mattel’s
             independent registered public accounting firm, the performance of
17           Mattel’s internal audit function, and Mattel’s compliance with legal
             and regulatory requirements[;]
18
           • Sole authority to appoint or replace the independent registered
19           public accounting firm; directly responsible for the compensation
             and oversight of the work of the independent registered public
20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 61 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 67 of 240 Page ID #:308




 1            accounting firm for the purpose of preparing or issuing an audit
              report or related work[;]
 2
           • Meet with the independent registered public accounting firm and
 3           management in connection with each annual audit to discuss the
             scope of the audit and the procedures to be followed[;]
 4
           • Review and discuss Mattel’s quarterly and annual financial
 5           statements with management, the independent registered public
             accounting firm, and the internal audit group[;]
 6
           • Discuss with management and the independent registered public
 7           accounting firm Mattel’s practices with respect to risk assessment,
             risk management, and critical accounting policies[; and]
 8
           • Discuss periodically with the independent registered public
 9           accounting firm and the senior internal auditing officer the adequacy
             and effectiveness of Mattel’s accounting and financial controls, and
10           consider any recommendations for improvement of such internal
             control procedures[.]
11
           151. Moreover, Defendant Euteneuer and the PwC audit partners failed to
12
     report the known errors and material weaknesses to the Audit Committee despite the
13
     fact that they met with the Audit Committee specifically to discuss the accuracy of
14
     the Company’s 2017 financial statements, including the existence of any material
15
     weaknesses, so that the Audit Committee could approve their filing with the SEC.
16
     As stated in the Company’s 2018 Proxy:
17
           [T]he Audit Committee has reviewed and discussed with management,
18         the senior internal auditing officer of Mattel, and PwC, the audited
           financial statements of Mattel as of and for the year ended December
19         31, 2017 and Management’s Report on Internal Control Over Financial
           Reporting. Management has confirmed to the Audit Committee that, as
20         required by Section 404 of the Sarbanes-Oxley Act, management has

21   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 62 -
     SECURITIES LAWS
     Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 68 of 240 Page ID #:309




 1         evaluated the effectiveness of Mattel’s internal control over financial
           reporting using the framework in Internal Control – Integrated
 2         Framework (2013) issued by the Committee of Sponsoring
           Organizations (“COSO”) of the Treadway Commission. Based on this
 3         evaluation, management concluded that Mattel’s internal control over
           financial reporting was effective as of December 31, 2017. …
 4
           In addition, Mattel’s Chief Executive Officer and Chief Financial
 5         Officer reviewed with the Audit Committee, prior to filing with the
           SEC, the certifications that were filed pursuant to the requirements of
 6         the Sarbanes-Oxley Act and the disclosure controls and procedures
           management has adopted to support the certifications. …
 7
           The Audit Committee has discussed with PwC the matters required to
 8         be discussed by Auditing Standard No. 1301, “Communications with
           Audit Committees”, as adopted by the Public Company Accounting
 9         Oversight Board (the “PCAOB”). …

10         Based on the reports and discussions described above, the Audit
           Committee recommended to the Board that the audited financial
11         statements be included in Mattel’s Annual Report on Form 10-K for the
           year ended December 31, 2017, for filing with the SEC.
12
           152. During these discussions, neither Mattel’s senior management nor PwC
13
     informed the Audit Committee of the highly material facts of which they were aware
14
     concerning the material misstatement of Mattel’s financial results and the material
15
     weaknesses in its internal controls. Instead, Mattel’s senior management and PwC
16
     proceeded to execute the plan they had agreed on to avoid the required restatement
17
     of Mattel’s third quarter results and the required admission of material weaknesses
18
     in the Company’s internal controls.
19

20

21   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 63 -
     SECURITIES LAWS
     Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 69 of 240 Page ID #:310




 1         153. Before Mattel’s 2017 Form 10-K was due to be filed in February 2018,

 2   Mattel and PwC conducted a final review of Mattel’s financial statements. During

 3   the review, Martin discovered a third error again related to the accounting for

 4   Mattel’s intellectual property. The third error was of a similar nature to the first two,

 5   as Mattel improperly netted certain deferred tax liabilities related to indefinite-lived

 6   assets, a violation of GAAP, when it was attempting to determine its valuation

 7   allowance as of December 31, 2017. The error was valued at approximately $20

 8   million, which was just above PwC’s materiality threshold. Whitaker recalled that

 9   “there was this ‘oh sh**’ moment because we just got through this storm, they

10   somehow concluded, albeit fraudulently—in my opinion—that we didn’t have a

11   material weakness, and there was this feeling in the office that ‘we can’t get through

12   another one.’”

13         154. After the error was communicated to PwC, PwC spent an entire day at

14   Mattel’s offices figuring out if they could net other, immaterial errors against this

15   one to take it below the materiality threshold and avoid having to report it. Where

16   errors are not material, PwC is supposed to alert Mattel and the Company’s Audit

17   Committee, but no disclosure is required. PwC successfully carried out this exercise

18   to reduce the effect of the third error and decided that it did not have to be reported.

19   This, along with the cover-up, meant that Mattel would not have to report any

20   weaknesses or errors in its 2017 Form 10-K.

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 64 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 70 of 240 Page ID #:311




 1           155. When the issue was resolved and the audit was completed, Lightfoot

 2   walked through the halls of Mattel high-fiving people to celebrate the fact that there

 3   would be no restatement and the 2017 audit was finally signed off on. Lightfoot also

 4   sent a congratulatory email stating that the issue was resolved and PwC’s audit was

 5   completed satisfactorily.

 6           156. During this time period, Dunlap ran to Whitaker’s office, closed the

 7   door, and said to Whitaker, “Brett, tell Chip [Lightfoot] to take me off these emails

 8   because I don’t want to be subpoenaed when the SEC looks at this.” Whitaker said

 9   that “this was the moment when I knew that this was beyond my understanding.”

10           157. On February 27, 2018, Mattel filed its 2017 fourth quarter and annual

11   results with the SEC on Form 10-K, which was signed by Defendants Georgiadis

12   and Euteneuer. In its 2017 Form 10-K, Mattel made no disclosure to investors of

13   the truth. Mattel said nothing about the fact that its 2017 third quarter results were

14   materially misstated. It made no mention of the material weaknesses in internal

15   controls from which it suffered. It certainly made no disclosure about the fact that,

16   along with PwC, it had concocted a plan to avoid restating its third quarter results as

17   summarized above.

18           158. Instead, Defendants made numerous false statements in the 2017 Form

19   10-K.    For instance, Mattel reported, and Defendant Euteneuer certified, that

20   Mattel’s “internal control over financial reporting was effective as of December 31,

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 65 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 71 of 240 Page ID #:312




 1   2017.” The Form 10-K also included false representations, described in detail

 2   below, asserting that Mattel reclassified the HiT IP during the fourth quarter for

 3   purely legitimate reasons. In truth, this reclassification was an instrument to avoid

 4   a restatement. Similarly, in violation of PCAOB accounting standards, PwC issued

 5   an unqualified audit opinion incorporated into Mattel’s 2017 Form 10-K stating that

 6   Mattel’s internal controls over financial reporting were effective as of December 31,

 7   2017 and that Mattel’s financial statements were accurate and prepared in

 8   accordance with GAAP.

 9         159. After Mattel’s 2017 10-K was published, Whitaker expressed his

10   concerns to Patricia Bojorquez in Human Resources (“HR”) at Mattel. Bojorquez

11   instructed him to call Mattel’s ethics hotline but stated that his grievance would go

12   to the Head of Internal Audit, who would obviously know Whitaker’s identity,

13   although the hotline was supposed to be anonymous. Accordingly, Bojorquez

14   advised Whitaker to set up a meeting with Lively and express his concerns to her.

15   HR ultimately told Whitaker that there was nothing they could do.

16         160. HR told Whitaker that he could leave the Company but would have to

17   pay back the stipend the Company gave him to move his family to Los Angeles for

18   the job. Whitaker resigned from Mattel in March 2018.

19

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 66 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 72 of 240 Page ID #:313




 1          E.     Mattel and PwC Are Forced to Disclose a Whistleblower Letter
                   Concerning the Fraud
 2
            161. Mattel and PwC concealed their wrongdoing from investors for nearly
 3
     two years—and only made a disclosure when a whistleblower forced their hand.
 4
     After the market closed on August 8, 2019, Mattel filed a Form 8-K with the SEC
 5
     disclosing that the Company “was made aware of an anonymous whistleblower
 6
     letter” and, as a result, would initiate an investigation related to the “matters set forth
 7
     in the letter.”
 8
            162. The Form 8-K further disclosed that “[t]o provide the Company with
 9
     an opportunity to investigate the matters set forth in the letter, the offering of the
10
     Company’s 6.00% Senior Notes due 2027 that was scheduled to close on August 8,
11
     2019 has been terminated. The Company intends to refinance its 4.350% Senior
12
     Notes due October 2020 prior to maturity.”
13
            163. The market reacted with surprise and concern in response to this news.
14
     On August 9, 2019, the Associated Press published an article titled “Mattel shares
15
     sink on whistleblower letter” reporting that Mattel shares “tumbled more than 10%
16
     in morning trading after the toymaker pulled a debt offering upon learning of a letter
17
     from an anonymous whistleblower.” Bloomberg reported the same day that Mattel
18
     shares were “down 11%, most in six months . . . more than any full-day loss since
19
     Feb. 15[.]”
20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                      - 67 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 73 of 240 Page ID #:314




 1         164. Another Bloomberg article dated August 9, 2019 reported that “Mattel

 2   Inc. fell the most in almost 6 months on Friday after the company said it would pull

 3   a bond sale as it looks into ‘an anonymous whistleblower letter.’ The toymaker

 4   became aware of the letter on Aug. 6, according to a filing late yesterday. Mattel

 5   said it is terminating the sale of senior notes due in 2027 ‘to provide the company

 6   with an opportunity to investigate the matters set forth in the letter.’” The same

 7   Bloomberg article quoted Jefferies analyst Stephanie Wissink as commenting that

 8   the allegations in the whistleblower letter are likely “‘material enough to prevent’

 9   the bond deal rather than just delay it.” A CNBC article from the same day titled

10   “Mattel stock craters after pulling bond sale over anonymous whistleblower letter”

11   similarly reported that the bond sale, “which was worth an estimated $250 million,

12   had initially [been] scheduled to close on Thursday. Mattel said it intends to

13   refinance bonds that are due in October 2020 prior to maturity.”

14         165. An August 9, 2019 Fox Business article titled “Barbie doll-maker

15   Mattel has a whistle blower” reported that “Burt Flickinger, managing director at

16   Strategic Resource Group, told FOX Business the whistleblower letter comes at a

17   time when the four cornerstones of Mattel’s business are crumbling. Its core brands

18   and categories have been in a secular state [of] decline for decades[.]’”

19         166. The L.A. Business Journal also reported on August 9, 2019 that

20   “Mattel’s stocks tumbled Friday after [Mattel] announced it terminated the sale of

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 68 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 74 of 240 Page ID #:315




 1   senior notes so it could investigate an anonymous whistleblower letter. . . . Mattel

 2   intended to refinance its 4.35% senior notes due October 2020 before they matured.

 3   . . . Shares of Mattel fell more than 15% on intraday trading.”

 4         167. As news outlets reporting on Mattel’s disclosure recognized, it is

 5   extremely rare for an issuer to pull an offering after the bonds have priced.

 6   According to an August 9, 2019 article in the International Financing Review,

 7   “[c]ancelling a deal in between pricing and settlement . . . has only happened three

 8   times before[.] . . . Pulling a deal after pricing is extremely rare and suggests the

 9   company and banks were wary of any potential legal risks that could arise if the deal

10   went ahead.” The article quoted an investor as acknowledging that “‘[t]he banks are

11   all about printing paper, but if this does lead to a loss for investors they could be

12   accused of not performing due diligence[.]’” Mattel’s decision to pull its bond

13   offering after pricing and one day before it was scheduled to close therefore indicated

14   the seriousness of the issues raised in the whistleblower letter.

15         168. In response to Mattel’s disclosure, Mattel’s stock price declined 16%

16   in a single day. Mattel’s stock price fell from $13.43 on August 8, 2019, to a closing

17   price of $11.31 on August 9, 2019, on exceptionally high volume of over 15 million

18   shares traded.

19

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 69 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 75 of 240 Page ID #:316




 1   V.    MATTEL’S POST CLASS PERIOD ADMISSIONS

 2         169. Following that August 8, 2019 disclosure, Mattel made a series of

 3   admissions that corroborated the whistleblower letter and the facts alleged herein, as

 4   set forth below.

 5         A.     Mattel Admits That Its Third and Fourth Quarter 2017
                  Financial Results Were Materially False When Issued, and
 6                Announces that the Company Will Issue A Restatement

 7         170. On October 29, 2019, Mattel released positive financial results for the

 8   third quarter of 2019. These results included net sales up 3% versus the prior year,

 9   a 23% increase in operating income, a 3% increase in revenue, and adjusted earnings

10   per share of $0.26 compared to adjusted EPS of $0.18 in the prior year quarter.

11   Mattel beat street expectations for EPS and revenue and raised its 2019 guidance.

12         171. Analysts were pleased with the Company’s results. For example, on

13   October 29, 2019, BMO Capital Markets reported that Mattel “posted 3Q results that

14   beat the Street and were much better than investors feared, especially after Hasbro’s

15   big miss last week. [Mattel] also shrugged off tariff impacts and raised its 2019 full

16   year guidance.” On October 30, 2019, Wells Fargo Securities issued an analyst

17   report providing that the third quarter “was another solid quarter with sales/EBITDA

18   upside and cost savings again tracking better than expected. . . . Fundamentals, lower

19   than anticipated inflating and tight working capital management are driving a

20   positive 2019 Oper CF outlook. …. [W]e believe [Mattel] will see strong upside

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 70 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 76 of 240 Page ID #:317




 1   follow-through vs. possible incremental near-term [Hasbro] weakness.” Buoyed by

 2   these results, Mattel’s stock price closed up on October 29, 2019.

 3         172. Also on October 29, 2019, at the same time it disclosed these positive

 4   financial results, Mattel filed a Form 8-K with the SEC addressing the findings from

 5   the whistleblower investigation. Mattel announced that the Company would be

 6   restating its quarterly financial data for the three and nine months ended September

 7   30, 2017 as reported in Mattel’s third quarter 2017 Form 10-Q and the three months

 8   ended December 31, 2017 as reported in Mattel’s 2017 Form 10-K, and that those

 9   financial statements “should no longer be relied upon due to material

10   misstatements.” The decision to restate financial results is an admission by Mattel

11   and PwC that Mattel’s financial statements in its third quarter 2017 Form 10-Q and

12   2017 Form 10-K were materially false when issued, as explained below in Section

13   X.

14         173. Specifically, Mattel’s October 29, 2019 Form 8-K disclosed that

15   Mattel’s

16         previously issued unaudited consolidated financial statements for the
           three and nine months ended September 30, 2017, which are included
17         in the Company’s Quarterly Report on Form 10-Q for the three months
           ended September 30, 2017, and the unaudited consolidated financial
18         information for the three months ended December 31, 2017, which is
           included in the Company’s Annual Report on Form 10-K for the year
19         ended December 31, 2017, should no longer be relied upon due to
           material misstatements.
20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 71 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 77 of 240 Page ID #:318




 1   Mattel added that “related press releases, earnings releases, and investor

 2   communications describing Mattel’s financial statements for these periods should

 3   no longer be relied upon.” As a result, the Company planned to amend its 2018

 4   Form 10-K to restate “the unaudited quarterly financial data for the three month

 5   periods ended September 30, 2017 and ended December 31, 2017 set forth in Note

 6   17 - Quarterly Financial Information (Unaudited) (including restatement of related

 7   information for the nine months ended September 30, 2017),” as well as

 8   “Management’s Report on Internal Control over Financial Reporting included under

 9   Item 8 and correspondingly, to restate the Evaluation of Disclosure Controls and

10   Procedures included under Item 9A.”

11         174. The Form 8-K further reported that “the Company has reassessed its

12   conclusions regarding the effectiveness of its internal control over financial

13   reporting as of December 31, 2018” and “has determined that certain material

14   weaknesses existed as of December 31, 2018 and subsequently, and therefore the

15   Company has concluded that its internal control over financial reporting as of

16   December 31, 2018 was not effective and that Management’s Report on Internal

17   Control on Financial Reporting as of December 31, 2018 should also no longer be

18   relied upon.”

19         175. In a press release filed as an exhibit to Mattel’s October 29, 2019 Form

20   8-K, the Company provided further detail on the accounting misstatements that

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL              - 72 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 78 of 240 Page ID #:319




 1   would be corrected in the forthcoming restatement. In addition to reporting the

 2   positive financial results as described above, the press release stated that the

 3   Company’s “investigation determined that income tax expense was understated by

 4   $109 million in the third quarter of 2017, and overstated by $109 million in the fourth

 5   quarter of 2017[.]” It went on to state that the “Audit Committee’s investigation

 6   found errors in publicly-filed Mattel financial statements for the last two quarters of

 7   2017, failures to properly consider and disclose such errors to the then-Chief

 8   Executive Officer (‘CEO’), Margaret Georgiadis, and the Audit Committee once

 9   they became known, and violations of auditor independence rules.”

10         176. The press release contained a section entitled “Mattel’s 10-Q for the

11   Quarter Ended September 30, 2017 (“Q3 2017 10-Q”) and 10-K for the Year Ended

12   December 31, 2017 (“2017 10-K”) Contain Errors” further describing the

13   accounting errors creating the need for the Restatement. Specifically:

14         Mattel’s previously reported net loss of $603.3 million for the third
           quarter ended September 30, 2017 was understated by $109 million due
15         to an error in calculating its tax valuation allowance. The correct
           reported net loss for the quarter ended September 30, 2017 should have
16         been a net loss of $712.3 million.

17         A change in accounting for an intangible asset in the fourth quarter of
           2017 resulted in an effective correction of the error for the 2017 annual
18         results. However, the tax expense remained uncorrected in the Q3 2017
           10-Q and was therefore overstated in the quarter ended December 31,
19         2017. As a result, Mattel’s previously reported loss of $281.3 million
           for the quarter ended December 31, 2017 should have been reported as
20         a net loss of $172.3 million.

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 73 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 79 of 240 Page ID #:320




 1         177. Notably, the Company also admitted that “lapses in judgment by

 2   [Mattel] management” were to blame for the misstatement. Specifically, the press

 3   release stated:

 4         Mattel’s management identified the third quarter 2017 accounting error
           associated with its tax valuation allowance during its year-end
 5         accounting closing procedures for the quarter ended December 31,
           2017. The error was not properly assessed nor were findings and
 6         conclusions documented. The error was not reported to Mattel’s then-
           CEO, Margaret Georgiadis, and the Audit Committee, and was also not
 7         disclosed in the 2017 10-K. The investigation revealed that a
           confluence of one-time events, management’s reliance on the
 8         accounting advice sought and received on the error from the lead audit
           engagement partner of Mattel’s outside auditor, and lapses in judgment
 9         by management contributed to these failures.

10         178. In light of these findings, the Company admitted “that there were

11   material weaknesses in its internal control over financial reporting at the time of the

12   preparation of its financial statements for the quarters ending on September 30, 2017

13   and December 31, 2017.”

14         179. The October 29, 2019 Form 8-K also disclosed that CFO Euteneuer

15   would be departing the Company after a six-month transition period and that he was

16   “informed of the transition plan on October 23, 2019,” less than a week before the

17   release of the October 29, 2019 Form 8-K and press release.

18         180. News outlets immediately tied Defendant Euteneuer’s departure to the

19   discovery of these accounting errors. For example, Forbes reported on October 30,

20   2019 that “Euteneuer's exit . . . is one of four steps Mattel announced late Tuesday

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 74 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 80 of 240 Page ID #:321




 1   in response to the probe that found errors in publicly-filed financial statements for

 2   the last two quarters of 2017 and failures of the company’s reporting procedures,

 3   among other conclusions.”

 4         181. Lastly, regarding Joshua Abrahams, PwC’s lead audit partner for

 5   Mattel, the press release stated that the

 6         Audit Committee’s investigation and a separate investigation by
           Mattel’s outside auditor concluded that certain actions in specific HR-
 7         related activities by the lead audit partner of Mattel’s outside auditor,
           namely providing recommendations on candidates for Mattel’s senior
 8         finance positions, was in violation of the SEC’s auditor independence
           rules. He also provided feedback on senior finance employees.
 9
     It went on to state that “Mattel’s outside auditor has replaced its lead audit
10
     engagement partner and certain other members of its audit team for its audit
11
     engagement with Mattel. The Audit Committee and Mattel’s management support
12
     this decision.”
13
           182. Following Mattel’s issuance of its Audit Committee’s findings in
14
     October 2019, Whitaker saw that neither the Company nor PwC was fully accepting
15
     responsibility for what had occurred, but instead were attempting to minimize the
16
     issues. When he saw the Audit Committee findings, he “thought that this was the
17
     largest injustice I have ever experienced in my entire career.” He called the Wall
18
     Street Journal.
19

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 75 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 81 of 240 Page ID #:322




 1         183. On November 6, 2019, the Wall Street Journal published an article

 2   titled “Mattel, PwC Obscured Accounting Issues, Former Executive Says” detailing

 3   Whitaker’s account of the internal control deficiencies at Mattel and PwC’s cover-

 4   up of the valuation allowance misstatement that led to the need for a restatement.

 5         184. The November 6, 2019 Wall Street Journal article also reported that

 6   Abrahams, who led the Mattel audit team, had been put on administrative leave, and

 7   that he was expected to leave PwC entirely as a result of his conduct during PwC’s

 8   investigation into the whistleblower allegations. Thereafter, a November 14, 2019

 9   Bloomberg article reported that, according to a written statement from PwC, “[t]he

10   lead partner overseeing the Mattel audit is no longer with the firm[.] We will

11   continue to take the appropriate actions in response to any allegations of

12   misconduct.”

13         185. The news of Abrahams’ role in the accounting scandal sparked a slew

14   of backlash from the news media about PwC’s ongoing issues with auditor

15   independence. The same November 14, 2019 Bloomberg article, for example,

16   reported that former investment analyst Jon Baumunk, currently an accounting

17   professor at San Diego State University, explained that

18         [a]n auditor who is truly independent would have insisted that the CEO
           and the audit committee be told about the error. Auditors make
19         mistakes, but the problem uncovered was far bigger than the $109
           million value of the under-reported tax expense, which artificially
20         inflated [Mattel’s] third quarter revenue in 2017. Investors look for

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 76 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 82 of 240 Page ID #:323




 1         whether a company has control over its operations, whether it is being
           frank with investors and if they can trust the numbers. More
 2         importantly, Mattel is prone to quarterly swings in its earnings and
           stock price and the ability to track those quarterly patterns is crucial to
 3         investors.

 4         186. Thereafter, a February 26, 2020 article in ProMarket—the publication

 5   of the Stigler Center at the University of Chicago Booth School of Business—

 6   confirmed that Abrahams had left PwC as a result of his involvement in the scandal

 7   at Mattel. The article reported specifically that “Abrahams has now left PwC after

 8   the Wall Street Journal quoted a second whistleblower, Brett Whitaker, saying PwC

 9   and Abrahams were complicit in Mattel’s attempt to cover-up errors in reporting its

10   deferred tax balances.”

11         B.     Mattel Files the Restatement

12         187. On November 12, 2019, Mattel filed with the SEC its amended 2018

13   Form 10-K/A with restated financials (the “Restatement”). As discussed above and

14   detailed further below, the purpose of the Restatement was to restate Mattel’s

15   previously issued financial statements as of and for the three and nine-month periods

16   ended September 30, 2017, and the Company’s previously reported consolidated

17   financial information for the three months ended December 31, 2017, to correct for

18   material misstatements. The Restatement also restated Management’s Report on

19   Internal Control over Financial Reporting included under Item 8 and the Evaluation

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 77 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 83 of 240 Page ID #:324




 1   of Disclosure Controls and Procedures included under Item 9A in the Form 10-K/A

 2   based on material weaknesses in Mattel’s internal controls over financial reporting.

 3         188. In the Restatement, Mattel again confirmed that, contrary to its

 4   statements during the Class Period, its accounting suffered from multiple material

 5   weaknesses.    The Restatement defines a material weakness specifically as “a

 6   deficiency, or a combination of deficiencies, in internal control over financial

 7   reporting, such that there is a reasonable possibility that a material misstatement of

 8   the company’s annual or interim financial statements will not be prevented or

 9   detected on a timely basis.”

10         189. Mattel admitted in the Restatement that its internal controls were

11   “ineffective” at the time of the preparation of its financial statements for the quarters

12   ended September 30, 2017 and December 31, 2017 (and subsequent reporting

13   periods) because the internal controls suffered from two material weaknesses. First,

14   Mattel admitted that it had a material weakness that existed as of September 30, 2017

15   in management’s control over the Company’s review of its income tax valuation

16   allowance. According to the Restatement, this material weakness was remediated

17   during the three months ended December 31, 2018. Second, Mattel admitted that it

18   had a material weakness in its monitoring control activities, and specifically that the

19   Company failed to properly design and operate controls to assess and communicate

20   known financial statement errors and internal control deficiencies in a timely manner

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 78 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 84 of 240 Page ID #:325




 1   to those parties responsible for taking corrective action, such as the Audit

 2   Committee.    As discussed below, this material weakness also resulted in the

 3   restatement of Mattel’s consolidated financial statements as of and for the three and

 4   nine-month periods ended September 30, 2017 and financial information for the

 5   three months ended December 31, 2017. This latter material weakness was so severe

 6   that it remained unremediated as of the time of the Restatement.

 7         190. The Restatement included “Management’s Report on Internal Control

 8   Over Financial Reporting (As Restated),” which provided:

 9         Management is responsible for establishing and maintaining adequate
           internal control over financial reporting (as defined in Exchange Act
10         Rules 13a-15(f) and 15d-15(f)). Mattel’s management, including Ynon
           Kreiz, its principal executive officer, and Joseph J. Euteneuer, its
11         principal financial officer, evaluated the effectiveness of Mattel’s
           internal control over financial reporting using the framework in
12         Internal Control-Integrated Framework (2013) issued by the
           Committee of Sponsoring Organizations of the Treadway Commission
13         (the COSO framework). In connection with the Original Filing, Mattel
           included Management’s Report on Internal Control Over Financial
14         Reporting therein, which expressed management’s conclusion that
           Mattel’s internal control over financial reporting was effective as of
15         December 31, 2018. In connection with filing this Form 10-K/A for the
           year ended December 31, 2018, management, including Mattel’s
16         principal executive officer and principal financial officer, reassessed
           the effectiveness of Mattel’s internal control over financial reporting as
17         of December 31, 2018 based on the COSO framework. Based on that
           reassessment, management determined that Mattel did not maintain
18         effective internal control over financial reporting as of December 31,
           2018 due to the existence of the material weakness described below….
19

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 79 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 85 of 240 Page ID #:326




 1         We failed to properly design and operate effective monitoring control
           activities to properly assess and communicate known financial
 2         statement errors and internal control deficiencies in a timely manner to
           those parties responsible for taking corrective action, including the
 3         chief executive officer and the board of directors, as appropriate.
           Mattel has determined that this control deficiency constitutes a material
 4         weakness. The material weakness resulted in the restatement of
           Mattel’s consolidated financial statements as of and for the three and
 5         nine month periods ended September 30, 2017 and financial
           information for the three months ended December 31, 2017, related to
 6         an accounting misstatement associated with the tax valuation
           allowance. Additionally, this material weakness could result in a
 7         misstatement of Mattel’s consolidated financial statements or
           disclosures that could result in a material misstatement to the annual or
 8         interim consolidated financial statements that would not be prevented
           or detected.
 9
           191. PwC concurred in the Restatement and similarly restated its audit report
10
     in its “Report of Independent Registered Public Accounting Firm.” Specifically,
11
     PwC’s restated report provided that contrary to its previous conclusion, Mattel did
12
     not maintain effective control over financial reporting as of December 31, 2018
13
     because of the continuing material weaknesses in its internal control over financial
14
     reporting. The report stated:
15
           [I]n our opinion, the Company did not maintain, in all material respects,
16         effective internal control over financial reporting as of December 31,
           2018, based on criteria established in Internal Control-Integrated
17         Framework (2013) issued by the COSO because a material weakness
           in internal control over financial reporting existed as of that date as the
18         Company did not properly design and operate effective monitoring
           control activities to properly assess and communicate known financial
19         statement errors and internal control deficiencies in a timely manner to
           those parties responsible for taking corrective action, including the
20         chief executive officer and the board of directors, as appropriate.

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 80 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 86 of 240 Page ID #:327




 1         A material weakness is a deficiency, or a combination of deficiencies,
           in internal control over financial reporting, such that there is a
 2         reasonable possibility that a material misstatement of the annual or
           interim financial statements will not be prevented or detected on a
 3         timely basis. The material weakness referred to above is described in
           the accompanying Management’s Report on Internal Control Over
 4         Financial Reporting. ….

 5         Restatement of Management’s Conclusion Regarding Internal
           Control over Financial Reporting
 6
           Management and we previously concluded that the Company
 7         maintained effective internal control over financial reporting as of
           December 31, 2018. However, management has subsequently
 8         determined that a material weakness in internal control over financial
           reporting related to the failure to properly design and operate effective
 9         monitoring control activities to properly assess and communicate
           known financial statement errors and internal control deficiencies in a
10         timely manner to those parties responsible for taking corrective action,
           including the chief executive officer and the board of directors, as
11         appropriate, existed as of that date. Accordingly, management’s report
           has been restated and our present opinion on internal control over
12         financial reporting, as presented herein, is different from that expressed
           in our previous report.
13
           192. As noted above and explained in detail below in Section VIII, in the
14
     Restatement, Mattel also admitted that because of its improper consideration of an
15
     indefinite-lived intangible asset and resultant deferred tax liability in Mattel’s tax
16
     valuation allowance calculation for the three months ended September 30, 2017, the
17
     Company was forced to restate its financial results for the third and fourth quarters
18
     of 2017. The result of the error caused Mattel’s provision for income taxes to be
19
     understated by $109 million for the third quarter of 2017, which impacted other key
20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 81 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 87 of 240 Page ID #:328




 1   metrics in the third quarter. Mattel understated its net loss by approximately $109

 2   million, effectively overstating earnings by $0.32 per share.

 3         193. In the fourth quarter, as alleged above, Mattel covered up this error by

 4   reclassifying the HiT IP asset as finite-lived. This maneuver also had the effect of

 5   causing Mattel’s financial results for the fourth quarter 2017 to be materially

 6   misstated. According to the Restatement, if Mattel had properly reported an accurate

 7   valuation allowance in the third quarter, it would have reported an allowance of

 8   $670.9 million. Then, when the Company later reclassified the HiT IP in the fourth

 9   quarter, it should have also consequently reduced its valuation allowance by $109

10   million as a result of the reclassification. This reduction would have resulted in a

11   credit to fourth quarter income of approximately $109 million, which would have

12   reduced the fourth quarter loss that Mattel originally reported. Mattel never recorded

13   this credit to income in its originally-issued fourth quarter results, of course, because

14   the reclassification was done simply to bury the known error by making the treatment

15   of the HiT IP correspond to the misstated valuation allowance that the Company had

16   improperly reported in the third quarter. Indeed, the fact that Mattel did not record

17   this credit to income at the time of the reclassification is further confirmation that

18   the reclassification was done as a device to avoid the required restatement and the

19   admission of material weaknesses in Mattel’s internal controls.

20         194. The Restatement explained:

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 82 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 88 of 240 Page ID #:329




 1         On August 6, 2019, Mattel was made aware of an anonymous
           whistleblower letter. An independent investigation was initiated in
 2         August 2019 on matters discussed in that letter. The investigation
           concluded there were material tax related misstatements in the
 3         previously issued unaudited consolidated financial statements as of and
           for the three and nine month periods ended September 30, 2017 and
 4         previously reported unaudited consolidated financial information for
           the three months ended December 31, 2017 and failures to properly
 5         consider and communicate such misstatements to Mattel’s then Chief
           Executive Officer and Audit Committee. The investigation did not find
 6         that management engaged in fraud. As it relates to the accounting
           misstatement, it was concluded that Mattel had failed to properly
 7         consider an indefinite-lived intangible asset in its tax valuation
           allowance calculation for the three months ended September 30, 2017,
 8         which caused the provision for income taxes to be understated by
           $109.0 million. In the fourth quarter of 2017, Mattel determined that
 9         the intangible asset was no longer indefinite-lived. This change resulted
           in an effective correction of the tax misstatement for the 2017 annual
10         results. However, the provision for income taxes remained uncorrected
           for the three months ended September 30, 2017, which resulted in an
11         overstatement of the tax expense for the three months ended December
           31, 2017.
12
           195. Defendants again reiterated the disclosures made in the Restatement
13
     during a November 15, 2019 conference call with investors. For instance, Mattel’s
14
     Senior Vice President and Corporate Controller Yoon Hugh reiterated that
15
           in light of the investigation’s conclusions, management determined that
16         there were material weaknesses that existed at the time of the
           preparation of our financial statements for the third and fourth quarters
17         of 2017. One of those material weaknesses related to the control over
           the review of income tax valuation allowance analysis. This material
18         weakness was remediated during the 3 months ended December 31,
           2018, after enhancements in the design of the control were made and
19         were operating effectively for a sufficient period of time as of
           December 31, 2018. The second material weakness related to a
20

21   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 83 -
     SECURITIES LAWS
     Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 89 of 240 Page ID #:330




 1         deficiency in monitoring control activities. Management determined
           this material weakness still existed as of December 31, 2018.
 2
           196. Bloomberg reported on November 15, 2019 that “Mattel plans to
 3
     formalize its policy spelling out how it evaluates, documents, and discloses
 4
     accounting errors and build in stronger procedures by the end of the year,” further
 5
     demonstrating that the Company lacked these essential controls during the Class
 6
     Period.
 7
           C.    The SEC and SDNY Subpoena Mattel
 8
           197. In its Form 10-K for the year ended December 31, 2019, Mattel
 9
     disclosed that it received a subpoena from the SEC in December 2019 “seeking
10
     documents related to the whistleblower letter and subsequent investigation[.]”
11
           198. Then, in its Form 10-Q for the first quarter of 2020, Mattel disclosed
12
     that it also received a subpoena from the U.S. Attorney’s Office for the Southern
13
     District of New York. The Company disclosed that it was “responding to requests
14
     from the United States Attorney’s Office for the Southern District of New York
15
     (‘SDNY’) related to this matter. Mattel cannot predict the eventual scope, duration
16
     or outcome of potential legal action by the SEC or SDNY, if any, or whether any
17
     such action could have a material impact on Mattel’s financial condition, results of
18
     operations or cash flows.”
19

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 84 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 90 of 240 Page ID #:331




 1   VI.    ADDITIONAL SCIENTER ALLEGATIONS

 2          199. As set forth above and further below, numerous facts demonstrate that

 3   Defendants Euteneuer, Georgiadis, Farr, Mattel, Abrahams and PwC knew or were

 4   severely reckless in not knowing that Mattel’s financial statements were materially

 5   false and misleading when issued, and that statements concerning the Company’s

 6   internal controls were materially false and misleading when made.

 7          200. First, numerous facts demonstrate that the cover-up at issue in this case

 8   discussed in detail at ¶¶123-60, above, was intentional and was specifically

 9   discussed and agreed upon at the highest levels of Mattel and PwC.

10          201. As set forth in greater detail above, after Mattel filed its third quarter

11   2017 Form 10-Q and while Whitaker was conducting an internal review of Mattel’s

12   intangible assets in January 2018, Whitaker discovered that an improperly

13   characterized intellectual property asset (the HiT IP) resulted in Mattel understating

14   its valuation allowance by $109 million for the third quarter 2017. In early January

15   2018, after Whitaker and Martin discussed the error with Wong, Lew, and Johnson,

16   as well as Mattel’s head of legal and its SEC counsel, the entire group agreed that

17   Mattel’s third quarter 2017 financial statements contained a material error, and that

18   the Company should restate them and admit to the material weakness in internal

19   controls. This conclusion was communicated to CFO Euteneuer, who did not

20   dispute it.

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 85 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 91 of 240 Page ID #:332




 1         202. The conclusion was then communicated to PwC, including Abrahams,

 2   who instructed Mattel that they would need to find a technical argument to avoid

 3   admitting a material weakness and issuing a restatement. As a result, both Mattel

 4   and PwC proceeded to “scavenge the earth to try to find a technical argument that

 5   could be made to say there was no material weakness.” Ultimately, PwC and Mattel

 6   covered up the material error by retroactively altering the characterization of the HiT

 7   IP to match the manner in which it was improperly treated when calculating the

 8   misstated allowance. After successfully carrying out this plan, PwC even celebrated

 9   in the hallways of Mattel.

10         203. Throughout this time, no one—including Euteneuer and Abrahams—

11   reported the material misstatement in the third quarter financials or the material

12   weaknesses to the Audit Committee, even though they knew the Audit Committee

13   exercised oversight over such matters. This failure is even more egregious given

14   that they actually met with the Audit Committee to discuss Mattel’s 2017 financial

15   statements, and the existence of any material weaknesses, so that the Audit

16   Committee could determine whether to authorize their filing with the SEC. The fact

17   that senior officers of Mattel and PwC’s audit partners conspired to cover up the

18   material misstatement rather than report the error to Mattel’s Audit Committee

19   demonstrates an intent to deceive.

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 86 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 92 of 240 Page ID #:333




 1         204. The statements made in the 2017 Form 10-K further indicate an intent

 2   to deceive. CFO Euteneuer signed the 2017 Form 10-K when he knew it contained

 3   false financial information. He executed SOX Certifications in the 2017 Form 10-

 4   K certifying that he had evaluated Mattel’s internal controls and that they were

 5   effective, when he knew that was untrue.

 6         205. PwC then issued an unqualified audit report, which was incorporated

 7   into Mattel’s 2017 Form 10-K, providing that the Company’s internal controls were

 8   effective as of December 31, 2017, when it knew that was untrue. PwC also

 9   represented that the financial information in the 2017 Form 10-K was accurate when

10   it knew that the data for the periods ending September 30, 2017 and December 31,

11   2017 was materially misstated.

12         206. The fact that Defendants exploited the material weaknesses in Mattel’s

13   internal controls to execute the cover-up further supports a strong inference of

14   scienter. As alleged above, not only were PwC—including Abrahams, Brierley, and

15   Lightfoot—and Mattel, including CFO Euteneuer, aware of the material

16   misstatement in Mattel’s third quarter 2017 Form 10-Q by January 2018 at the latest,

17   they exploited the deficiencies in Mattel’s internal controls as a means of covering

18   up this material misstatement. Indeed, such a cover-up would not have been possible

19   without extremely deficient internal controls. This, too, supports a strong inference

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 87 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 93 of 240 Page ID #:334




 1   of scienter as to the false statements concerning the purported effectiveness of

 2   Mattel’s internal controls.

 3         207. The circumstances of Euteneuer’s announced departure from Mattel

 4   further support an inference of his knowledge as to the cover-up. As alleged above,

 5   on October 29, 2019, Mattel announced, along with its Audit Committee findings,

 6   that Euteneuer would be leaving Mattel.         The fact that the announcement of

 7   Euteneuer’s departure was concurrent with the culmination of the Audit Committee

 8   investigation indicates that the investigation uncovered misconduct on Euteneuer’s

 9   part. Further, Mattel informed Euteneuer of its decision to terminate him just days

10   before the October 29, 2019 press release was issued. And when announcing his

11   departure, Mattel stated that “lapses in judgment by management”—that is,

12   management’s treatment of known facts—contributed to the Restatement. These

13   facts support a strong inference of scienter.

14         208. Similarly, following the results of Mattel’s Audit Committee

15   investigation, Abrahams was replaced as PwC’s lead audit partner for Mattel and

16   was placed on administrative leave from PwC. Subsequent news reports indicate

17   that since being placed on administrative leave, Abrahams has left PwC, and have

18   tied his departure to his participation in the cover-up at Mattel. His departure

19   supports a strong inference of scienter.

20

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL              - 88 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 94 of 240 Page ID #:335




 1         209. Second, numerous facts demonstrate that Defendants were at a

 2   minimum severely reckless in disregarding that their statements in Mattel’s third

 3   quarter 2017 financial statements, including the third quarter Form 10-Q, investor

 4   presentations, earnings releases, and earnings call, were materially false and

 5   misleading.

 6         210. As described above in ¶¶56-79, above, from the beginning of the Class

 7   Period, Mattel lacked internal controls for determining a valuation allowance on its

 8   deferred tax assets. Mattel then initially determined not to record a valuation

 9   allowance against its domestic deferred tax assets for the third quarter of 2017.

10   Whitaker’s team prepared Mattel’s third quarter tax entry based on this decision.

11   Then, approximately a week prior to closing, Abrahams and Lightfoot informed

12   Whitaker that Mattel would need to record a valuation allowance against its deferred

13   tax assets—reversing their earlier conclusion and rendering Whitaker’s team’s prior

14   work meaningless. Whitaker’s team had to work at breakneck speed to draft a tax

15   entry for the valuation allowances. After submitting the tax entry with the valuation

16   allowance to PwC to review, PwC informed Whitaker and Mattel that the valuation

17   allowance was understated by several hundred million dollars. Whitaker’s team had

18   to scramble to redo the tax entry once again days before Mattel’s third quarter results

19   were to be published, and again in the absence of internal controls to govern this

20   process.

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 89 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 95 of 240 Page ID #:336




 1         211. As alleged above, throughout Mattel’s third quarter 2017 process,

 2   Mattel’s draft financial statements reflecting these dramatic swings in the tax entry

 3   and its net income were sent to Mattel’s senior executives, including CFO Euteneuer.

 4   Given the drastic fluctuations between the various financial statements due to the

 5   different valuation allowances, varying by hundreds of millions of dollars, these

 6   discrepancies were impossible to ignore (especially within the context of Mattel’s

 7   and the market’s focus on Mattel’s results due to the Toys “R” Us bankruptcy).

 8   Abrahams told Whitaker that he spoke regularly with CFO Euteneuer concerning

 9   the valuation allowance issue, as it was important to Mattel’s third quarter results.

10         212. Given Mattel’s, CFO Euteneuer’s, and PwC’s knowledge that the

11   Company’s financial results were vacillating materially in the days before they were

12   due to be published, it was reckless at a minimum for Mattel to nonetheless issue its

13   third quarter results and certify their accuracy. Defendants had every opportunity to

14   instead delay Mattel’s issuance of those results until the Company could ensure their

15   accuracy.

16         213. The inference of recklessness is further supported by numerous facts

17   demonstrating how important these issues were to the Company and investors at this

18   time. As discussed above in Section IV.A., Mattel was in a fragile financial state

19   and was in the middle of a financial and strategic rebuild. The market was constantly

20   scrutinizing the Company to determine whether it could successfully execute the

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 90 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 96 of 240 Page ID #:337




 1   rebuild and turn the Company around. Further, Toys “R” Us had just declared

 2   bankruptcy, and the Company learned that it would have to write down a significant

 3   amount, approximately $100 million, of receivables. This was extremely material

 4   for Mattel, and the Company was intensely focused on the impact that the

 5   bankruptcy would have on its results. Further, as of the second quarter 2017, Mattel

 6   reported $580 million in deferred tax assets (which had reached over $600 million

 7   by the third quarter), one of the largest assets on its balance sheet. Given the

 8   importance of this asset, Defendants Euteneuer and Georgiadis represented in

 9   Mattel’s SEC filings—including in its third quarter 2017 Form 10-Q—that they

10   “regularly assess[] the need for a valuation allowance against its deferred tax assets.”

11         214. Third, Defendants’ repeated statements throughout the Class Period

12   that they evaluated Mattel’s controls and found them effective were severely

13   reckless at a minimum. As discussed in detail above, Mattel’s internal control

14   deficiencies were severe, open, and notorious from the beginning of the Class

15   Period, and they were not evaluated in any true and substantive way.

16         215. Specifically, the Company lacked a reasonable documentation system

17   for its financial records, as well as basic institutional internal controls such as an

18   internal control for evaluating the need for and calculating valuation allowance on

19   deferred tax assets.     As Whitaker reported, Mattel’s severe internal control

20   deficiencies were widely recognized and even plainly visible due to boxes of

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 91 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 97 of 240 Page ID #:338




 1   documents and loose papers scattered throughout the office. Given how open and

 2   obvious these deficiencies were, Whitaker said that these issues “were very well

 3   known in the company,” including among Mattel executives. Indeed, as alleged

 4   above, when Whitaker was hired he had conversations about these issues with both

 5   Wong and Mattel’s Internal Audit department. Wong “knew there was risk inherent

 6   in the way [Mattel] had been approaching things.” Similarly, the Internal Audit

 7   manager told Whitaker that in her review, she found that certain controls “were

 8   either non-existent or extremely dated.”

 9         216. In the face of these fundamental, widespread deficiencies, Defendants

10   Euteneuer, Farr, Georgiadis, and PwC’s representations that Mattel’s internal

11   controls were effective were severely reckless at a minimum. As explained above,

12   any reasonable investigation into Mattel’s internal and disclosure controls would

13   have revealed the glaring issues plaguing those controls. Further, the severity and

14   long-lasting nature of the material weaknesses at issue in this case are powerful

15   evidence that Defendants either knew about the material weaknesses or, at a

16   minimum, acted with severe recklessness. This is particularly true for PwC, which

17   has been Mattel’s independent auditor for more than 45 years and is intimately

18   familiar with the Company.

19         217. As evident by his conversations with his subordinates, review of the

20   Company’s draft financial statements, and conversations with Mattel’s auditor PwC,

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL              - 92 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 98 of 240 Page ID #:339




 1   CFO Euteneuer was made aware of the consequences of Mattel’s deficient internal

 2   controls, including the misstatement of the Company’s 3Q 2017 valuation allowance

 3   by hundreds of millions of dollars just days before the 3Q 2017 results were

 4   published. During the following fourth quarter, Euteneuer was also made aware of

 5   Mattel’s understatement of the third quarter valuation allowance by another $109

 6   million and was consulted by PwC as they conspired to fraudulently avoid issuing a

 7   restatement. Thus, Euteneuer was aware of severe internal and disclosure control

 8   deficiencies while falsely maintaining that he had evaluated and found both

 9   sufficiently effective.

10         218. Notably, Euteneuer, other senior Mattel executives and PwC were not

11   only aware of the Company’s material weaknesses, but they exploited those material

12   weaknesses to avoid the required restatement in January 2018. Specifically, after

13   the Company unquestionably knew of the material error in its third quarter financial

14   statements, neither Euteneuer nor any PwC audit partner reported the error to the

15   Audit Committee—a step that assisted them greatly in covering up the misstatement.

16         219. Fourth, the scienter of Mattel as a corporate entity is derived from the

17   scienter of its executives, including but not limited to the Defendants. Numerous

18   individuals who made and participated in making the misstatements described herein

19   possessed the requisite scienter, including the named Defendants as well as Johnson,

20   Wong, Martin, and Lew. As alleged above, each of these additional individuals also

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 93 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
 Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 99 of 240 Page ID #:340




 1   knew of and was responsible for the material misstatements and omissions in

 2   Mattel’s SEC filings regarding the Company’s tax valuation allowance and financial

 3   results, and each was aware of Mattel’s deficient internal controls throughout the

 4   Class Period, including at the time of the cover-up. As Mattel’s Senior Vice

 5   President of Accounting—i.e., the Company’s most senior accounting officer (save

 6   for the CFO)—Johnson was intimately involved with the closing processes each

 7   quarter, and with preparing and approving Mattel’s financial statements. As alleged

 8   above, he participated in meetings in January 2018 during which the material

 9   misstatement was discussed. When he learned of the misstatement, Johnson asserted

10   that “we can’t have a material weakness. That would be the kiss of death.” Johnson

11   actively participated in conspiring with PwC to cover up the misstatement and avoid

12   both a restatement and reporting a material weakness in Mattel’s annual report.

13   Similarly, Lew, as Mattel’s Vice President of Accounting, was intimately involved

14   with preparing and approving Mattel’s financials and was well aware of Mattel’s

15   misstatements, internal control deficiencies and the cover-up. Among other things,

16   Lew participated in meetings in January 2018 during which the material

17   misstatement was discussed and the cover-up was planned. As described above,

18   Lew herself looked for loopholes that would potentially enable Mattel to avoid a

19   restatement. Additionally, both Lew and Johnson were responsible for approving

20   and signing off on Mattel’s quarterly and annual financial statements.

21    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL              - 94 -
      SECURITIES LAWS
      Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 100 of 240 Page ID
                                       #:341




 1          220. Similarly, the scienter of PwC as a corporate entity is derived from the

 2    scienter of its employees, including Abrahams, Brierley, and Lightfoot.             As

 3    described herein, Abrahams, Brierley, and Lightfoot knew of the misstatements in

 4    Mattel’s financial results, knew of the internal control deficiencies present at Mattel

 5    throughout the Class Period, and were instrumental in exploiting those deficiencies

 6    to orchestrate the cover-up in January 2018. This is not a case merely alleging the

 7    misapplication of GAAP, where the main question is whether such misapplication

 8    was severely reckless. Instead, as alleged in detail in Sections IV.D. and IX, PwC

 9    knew of the errors in Mattel’s financial statements and the material weaknesses in

10    Mattel’s controls, and PwC undertook a scheme to intentionally conceal those

11    known facts. Instead of reporting these known facts to Mattel’s Audit Committee

12    as it was required to do under governing PCAOB standards, PwC chose to help

13    Mattel conceal them from investors. A reasonable auditor in PwC’s position would

14    not have acted as PwC did.

15    VII. MATTEL VIOLATED STATUTES, REGULATIONS, AND
           STANDARDS REQUIRING IT TO ESTABLISH EFFECTIVE
16         INTERNAL    CONTROLS,    AND  CERTIFY   THEIR
           EFFECTIVENESS TO INVESTORS
17
            A.     Laws and Regulations Governing Internal Controls
18
            221. Public companies like Mattel are required to design and implement two
19
      kinds of internal controls to ensure that their representations to investors—both
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 95 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 101 of 240 Page ID
                                       #:342




 1    financial and non-financial—are accurate: “disclosure controls and procedures” and

 2    “internal controls over financial reporting.”

 3          222. As noted above, “disclosure controls and procedures” mandate that

 4    information required to be disclosed by a company under the Exchange Act is

 5    communicated to company management, including its CEO and CFO, sufficiently

 6    in advance of the company’s filing dates, to allow senior management ample time to

 7    consider it and disclose it to investors. Disclosure controls and procedures include,

 8    for example, components meant to provide reasonable assurances that allowances

 9    are recorded properly to permit preparation of financial statements in accordance

10    with Generally Accepted Accounting Principles (“GAAP”), the common set of

11    accounting principles, standards, and procedures that United States companies use

12    to compile their financial statements.

13          223. Likewise, “internal controls over financial reporting” are designed by

14    or under the supervision of a company’s CEO and CFO to provide reasonable

15    assurances that a company’s financial statements are accurate, reliable and prepared

16    in accordance with GAAP before they are disclosed to investors. Management is

17    required to review and evaluate these controls quarterly to determine their

18    effectiveness with respect to preventing or detecting material misstatements of

19    financial statements in a timely manner.

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 96 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 102 of 240 Page ID
                                       #:343




 1          224. Several statutes and regulations required Defendants to maintain

 2    adequate internal controls and disclosure controls and procedures—and to either

 3    publicly certify to investors that the controls they had in place were adequate or

 4    disclose any material weaknesses.

 5          225. First, federal law requires that the CEO and CFO of public companies

 6    certify the company’s quarterly and annual reports filed with the SEC and the

 7    procedures established by the company to prepare the company’s financial

 8    statements and its disclosures generally.

 9          226. Section 302 of the Sarbanes-Oxley Act of 2002, 15 U.S.C. § 7241

10    (“SOX”)—meant to ensure that a public company’s CEO and CFO take a proactive

11    role in their company’s public disclosures and to give investors confidence in the

12    accuracy, quality, and reliability of a company’s periodic SEC reports—requires that

13    a CEO and CFO of a public company address in their quarterly and annual SEC

14    filings (Forms 10-Q and 10-K, respectively: (1) the material accuracy and fair

15    presentation of the report’s disclosures; (2) establishment and maintenance of

16    “disclosure controls and procedures”; and (3) deficiencies in, and material changes

17    to, internal control over financial reporting. The CEO and CFO must certify that:

18    (1) they have reviewed the periodic report; (2) it does not contain any untrue

19    statement of material fact or omit to state a material fact necessary to make any

20    statements made not misleading; (3) based on their knowledge, the financial

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 97 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 103 of 240 Page ID
                                       #:344




 1    statements and other financial information fairly present the financial condition and

 2    operations of the company; (4) they have maintained disclosure controls and internal

 3    controls and have designed such controls to ensure that all material information is

 4    made known to them and to provide reasonable assurance regarding the reliability

 5    of financial information; and (5) they have disclosed to the audit committee and

 6    auditors all significant deficiencies and material weaknesses in the design or

 7    operation of internal controls. These certifications communicate to investors that all

 8    material information required to be disclosed is contained in the report.

 9          227. Section 404 of SOX, 15 U.S.C. § 7262, requires that management of a

10    public company and its outside auditor annually evaluate the effectiveness of the

11    company’s internal controls over financial reporting and disclose the conclusion,

12    including any material weaknesses, to investors. Specifically, Section 404 reiterates

13    the need for public company management to establish and maintain a system of

14    internal controls relating to, among other things, financial reporting, and to

15    document, test, and maintain those controls and procedures to ensure their

16    effectiveness, as well as to assess and report on the design and operating

17    effectiveness of internal controls over financial reporting on an annual basis. Section

18    404 of SOX was “intended to bring information about material weaknesses in

19    [internal controls] into public view.” SEC Release 33-8810.

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 98 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 104 of 240 Page ID
                                       #:345




 1          228. Under the Public Company Accounting Oversight Board’s (“PCAOB”)

 2    Accounting Standards, a “material weakness” in internal controls over financial

 3    reporting is a control deficiency that gives rise to a reasonable possibility that a

 4    material misstatement of a company’s annual or interim financial statements will not

 5    be prevented or detected on a timely basis. A “significant deficiency,” by contrast,

 6    is a deficiency in internal control over financial reporting that is less severe than a

 7    material weakness, but important enough to merit attention by those responsible for

 8    oversight of a company’s financial reporting.

 9          229. Second, Section 404 of SOX requires management at public companies

10    to select an internal control framework and then assess and report on the design and

11    operating effectiveness of those internal controls on an annual basis.            Most

12    companies, including Mattel, adopt a framework published by the Committee of

13    Sponsoring Organizations of the Treadway Commission (“COSO”) to report on their

14    internal controls in compliance with SOX.

15          230. The COSO Framework states: “[i]nternal control is a process, effected

16    by an entity’s board of directors, management, and other personnel, designed to

17    provide reasonable assurance regarding the achievement of objectives” relating to

18    (i) effectiveness and efficiency of operations; (ii) reliability of financial reporting;

19    and (iii) compliance with applicable laws and regulations.

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 99 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 105 of 240 Page ID
                                       #:346




 1          231. COSO identifies interrelated components of internal control: control

 2    environment, risk assessment, control activities, information and communication,

 3    and monitoring activities. At minimum, Mattel’s system of internal controls lacked

 4    the “control activities,” “information and communication,” and “monitoring”

 5    components.

 6          232. The “information and communication” component requires that an

 7    “organization obtains or generates and uses relevant, quality information to support

 8    the functioning of internal control”; internally communicates information, including

 9    objectives and responsibilities for internal control, necessary to support the

10    functioning of internal control”; and “communicates with external parties regarding

11    matters affecting the functioning of internal control.”         The COSO Executive

12    Summary explains that

13          [i]nformation is necessary for the entity to carry out internal control
            responsibilities to support the achievement of its objectives.
14          Management obtains or generates and uses relevant and quality
            information from both internal and external sources to support the
15          functioning of other components of internal control. Communication
            is the continual, iterative process of providing, sharing, and obtaining
16          necessary information.

17          233. The “control activities” component requires that an “organization

18    selects and develops control activities that contribute to the mitigation of risks to the

19    achievement of objectives to acceptable levels”; “selects and develops general

20    control activities over technology to support the achievement of objectives”; and

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 100 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 106 of 240 Page ID
                                       #:347




 1    “deploys control activities through policies that establish what is expected and

 2    procedures that put policies into action.” The COSO Executive Summary further

 3    explains that “[c]ontrol activities are the actions established through policies and

 4    procedures that help ensure that management’s directives to mitigate risks to the

 5    achievement of objectives are carried out. [] They may be preventive or detective in

 6    nature and may encompass a range of manual and automated activities[.]”

 7          234. The “monitoring activities” component requires that an “organization

 8    selects, develops, and performs ongoing and/or separate evaluations to ascertain

 9    whether the components of internal control are present and functioning,” and

10    “evaluates and communicates internal control deficiencies in a timely manner to

11    those parties responsible for taking corrective action, including senior management

12    and the board of directors, as appropriate.”

13          235. Third, SEC regulations required that Mattel maintain an adequate

14    system of controls and disclose any weaknesses in those controls. Item 307 of SEC

15    Regulation S-K, 17 CFR § 229.307, requires that a company disclose the conclusions

16    of its CEO and CFO regarding the effectiveness of the company’s disclosure controls

17    and procedures as of the end of the period covered by the periodic report.

18          236. Item 308 of Regulation S-K, 17 CFR § 229.308(a)(3), similarly requires

19    that a company provide annual reports on the state of its internal controls over

20    financial reporting containing a statement of management’s responsibility for

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 101 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 107 of 240 Page ID
                                       #:348




 1    maintaining adequate internal controls, identifying the framework used by

 2    management to evaluate the effectiveness of the internal controls, and the assessment

 3    of the effectiveness of the internal controls. Under Item 308 “[m]anagement is not

 4    permitted to conclude that the registrant’s internal control over financial reporting is

 5    effective if there are one or more material weaknesses in the registrant’s internal

 6    control over financial reporting.” A statement that internal controls over financial

 7    reporting are effective is, therefore, an assertion by management that there are no

 8    material weaknesses in such internal controls.

 9           237. In addition to management’s annual report on internal controls over

10    financial reporting, SEC Regulation § 240.13a-15(d) requires that companies such

11    as Mattel evaluate any change in its internal controls over financial reporting that

12    occur during each of its fiscal quarters. After such evaluation, Item 308 requires that

13    a company disclose any change to its internal controls over financial reporting during

14    its last fiscal quarter.

15           B.     Mattel Violated Statutes and Regulations Governing Internal
                    Controls
16
             238. In Mattel’s Class Period quarterly and annual SEC filings, Defendants
17
      certified the effectiveness of Mattel’s internal and disclosure controls, represented
18
      that there were no material weaknesses in those controls, and thus, that all material
19

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 102 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 108 of 240 Page ID
                                       #:349




 1    information was disclosed to investors and the Company’s financial statements were

 2    accurate.

 3          239. For example, Defendants Georgiadis and Euteneuer certified in the

 4    Company’s Class Period SEC filings that they had “[e]valuated the effectiveness of

 5    the registrant’s disclosure controls and procedures” as required by SOX, certifying

 6    that these and other controls would prevent the Company’s financial statements from

 7    being misstated and would ensure that its other disclosures were not misleading.

 8    Mattel also stated in its quarterly SEC filings that the Company “made no changes

 9    to its internal control over financial reporting that have materially affected, or are

10    reasonably likely to materially affect, its internal control over financial reporting.”

11          240. These statements were false. As described in Section IV, above,

12    Mattel’s internal and disclosure controls suffered from material weaknesses

13    rendering them inadequate and ineffective throughout the Class Period. Specifically,

14    due in part to these deficiencies (and also due to Mattel’s senior management and

15    Mattel’s auditor exploiting these deficiencies), Mattel materially misstated its third

16    quarter 2017 financial statements, and Mattel and PwC successfully engaged in a

17    cover-up of those material misstatements.

18          241.    As Defendants have now admitted, Mattel’s internal and disclosure

19    controls were ineffective at least as of September 30, 2017 because of two material

20    weaknesses: first, Mattel lacked a control for assessing the need for and calculating

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 103 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 109 of 240 Page ID
                                       #:350




 1    a valuation allowance against its deferred tax assets, and second, Mattel failed to

 2    properly design and operate effective monitoring control activities to properly assess

 3    and communicate known financial statement errors and internal control deficiencies

 4    in a timely manner to those parties responsible for taking corrective action, such as

 5    Mattel’s Audit Committee.

 6          242. As alleged above, Defendants either knew of or recklessly disregarded

 7    these material weaknesses in Mattel’s internal controls and failed to report them

 8    either to Mattel’s Audit Committee or to investors in violation of Sections 302 and

 9    404 of SOX, and Items 307 and 308 of Regulation S-K.

10          243. Throughout the Class Period, Mattel also represented that it adhered to

11    the COSO Framework for its internal controls. In truth, Mattel’s deficient internal

12    controls were not in compliance with the COSO Framework.

13          244. Before and throughout the Class Period, the support for Mattel’s

14    financial statements resided in a collection of unorganized boxes filled with loose

15    papers. Further, when relevant information could be found, it often did not reconcile

16    with the financial statements. These facts strongly indicate that management was not

17    obtaining the appropriate quality information it needed to properly execute on its

18    internal control objectives and to prepare its financial statements in accordance with

19    GAAP. This was in violation of the information and communication component of

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 104 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 110 of 240 Page ID
                                       #:351




 1    the COSO framework, which required that Mattel “obtain[] or generate[] and use[]

 2    relevant, quality information to support the functioning of internal control.”

 3          245. Further, that Mattel lacked a key control surrounding an analysis that

 4    should have been done every quarter to evaluate whether Mattel’s deferred tax asset

 5    was fully recoverable or needed a valuation allowance, similarly violated COSO.

 6    Whitaker stated that such a control was typical in tax departments at other companies

 7    he worked for but did not exist in Mattel’s internal control framework. This was in

 8    violation of the control activities component of the COSO framework, which

 9    required that Mattel “select[] and develop[] control activities that contribute to the

10    mitigation of risks to the achievement of objectives to acceptable levels.”

11          246. As described above, misstatements in Mattel’s financial statements, as

12    well as material weaknesses in the Company’s internal controls, were routinely not

13    reported to Mattel’s Audit Committee. As the Company has admitted, as of the time

14    the Restatement was issued, its internal controls continued to suffer from a “material

15    weakness related to a deficiency in monitoring control activities” which failed to

16    ensure that such misstatements and material weaknesses were being reported to the

17    Audit Committee and other appropriate parties. Contrary to Mattel’s Class Period

18    statements representing that the Company’s controls complied with COSO,

19    including the requirement that Mattel “communicate[] internal control deficiencies

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 105 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 111 of 240 Page ID
                                       #:352




 1    in a timely manner to” its Audit Committee, this deficiency in Mattel’s monitoring

 2    control violated the COSO Framework.

 3    VIII. MATTEL VIOLATED GAAP

 4          247. Compliance with GAAP is a fundamental obligation of publicly traded

 5    companies such as Mattel. GAAP is the official standard for accounting accepted

 6    by the SEC and is primarily promulgated by the Financial Accounting Standards

 7    Board (“FASB”) and American Institute of Certified Public Accountants

 8    (“AICPA”), which standards are referenced as “Accounting Standards Codification”

 9    (“ASC”). GAAP is recognized by the accounting profession as conventions, rules,

10    and procedures necessary to define accepted accounting practices at a particular

11    time. In addition, the FASB has issued guidance in the form of FASB Concept

12    Statements (“FASCON”), which set the objectives, qualitative characteristics, and

13    other concepts used in the development of GAAP and which reflect the underlying

14    basis and framework for the promulgation of accounting standards.

15          248. At all times throughout the Class Period, Mattel asserted in its SEC

16    filings that the Company’s financial statements complied with GAAP. Contrary to

17    these statements, the Restatement was an admission that Mattel’s historical financial

18    statements violated GAAP. SEC Regulation S-X provides that Mattel’s annual and

19    interim financial statements filed with the SEC “which are not prepared in

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 106 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 112 of 240 Page ID
                                       #:353




 1    accordance with [GAAP] will be presumed to be misleading or inaccurate.” 17

 2    C.F.R. § 210.4-01(a).

 3          249. As discussed further below, Mattel’s financial statements included in

 4    its Class Period SEC filings were not prepared in accordance with GAAP. By

 5    misclassifying certain of Mattel’s intellectual property for tax purposes, Mattel

 6    understated its income tax valuation allowance against its deferred tax assets,

 7    thereby understating its losses in the third quarter of 2017, and misstated several

 8    other financial metrics. The financial metrics that Mattel misstated in its financial

 9    statements for the relevant reporting periods during the Class Period are set forth

10    below in Section X. Mattel’s failure to disclose these errors and restate its financial

11    statements also violated basic GAAP principles governing Mattel’s responsibility to

12    timely disclose material errors.

13          A.     GAAP Accounting for Deferred Tax Assets

14          250. GAAP required that Mattel account for the Company’s deferred tax

15    assets in accordance with ASC 740, Accounting for Income Taxes (“ASC 740”).

16    ASC 740 “addresses financial accounting and reporting standards for the effects of

17    income taxes that result from an enterprise’s activities for financial accounting and

18    reporting for income taxes.” ASC-740-10-05-1.

19          251. In Mattel’s Forms 10-K, Mattel described certain accounting policies

20    that “Mattel considers most critical in preparing its consolidated financial

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 107 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 113 of 240 Page ID
                                       #:354




 1    statements. Management has discussed the development and selection of these

 2    critical accounting policies and estimates with the Audit Committee of its Board of

 3    Directors[.]” One of these critical accounting policies is “Income Taxes,” which

 4    Mattel represented it accounted for in accordance with ASC 740. Mattel provided

 5    further that accounting for income taxes was a “critical accounting estimate[]”

 6    because it “could materially affect Mattel’s consolidated financial statements.”

 7          252. ASC 740-10-30-3 provides that the total income tax expense (or

 8    benefit) for a period is the sum of deferred tax expense (or benefit) and income taxes

 9    currently payable or refundable. ASC 740 further provides that a deferred tax

10    expense (or benefit) is the change during a period in an entity’s deferred tax

11    liabilities and assets. ASC 750-10-30-4.

12          253. Under GAAP, deferred tax assets are the consequences attributable to

13    deductible “temporary differences” and “carryforwards.” A “temporary difference”

14    is “[a] difference between the tax basis of an asset or liability computed pursuant to

15    the requirements in [ASC] 740-10 for tax positions, and its reported amount in the

16    financial statements that will result in taxable or deductible amounts in future years

17    when the reported amount of the asset or liability is recovered or settled,

18    respectively.” ASC-740-10-20. “Carryforwards” include “deductions or credits that

19    cannot be utilized on the tax return during a year that may be carried forward to

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 108 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 114 of 240 Page ID
                                       #:355




 1    reduce taxable income or taxes payable in a future year.” ASC-740-10-20. Deferred

 2    tax liabilities are the consequences attributable to taxable “temporary differences.”

 3          254. In other words, if the difference between the tax laws (used to measure

 4    what the company will pay currently in tax as reflected in its income tax return) and

 5    accounting standards (used to define what the company reports in tax expense for

 6    financial statement purposes) result in a company paying more tax than it reflects in

 7    its financial statements as tax expense, a deferred tax asset is created representing

 8    the difference. Alternatively, if the difference between the tax laws and accounting

 9    standards result in a company paying less tax than it reflects in its financial

10    statements, a deferred tax liability is created.

11          255. If a company determines that it may not be able to realize in its financial

12    statements the benefits of a previously-recorded deferred tax asset (in essence “a

13    prepaid tax asset”), such asset must be eliminated or have its net carrying value

14    reduced by a valuation allowance.         ASC 740-10-30-2; ASC 740-10-30-4.           A

15    company is required to recognize a full or partial valuation allowance for deferred

16    tax assets “if, based on the weight of available evidence, it is more likely than not (a

17    likelihood of more than 50 percent) that some portion or all of the deferred tax assets

18    will not be realized. The valuation allowance shall be sufficient to reduce the

19    deferred tax asset to the amount that is more likely than not to be realized.” ASC

20    740-10-30-5. When a company records a valuation allowance reducing its deferred

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 109 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 115 of 240 Page ID
                                       #:356




 1    tax assets, it concurrently records an income tax expense for the same amount as the

 2    other side of the accounting entry.

 3          256. As Mattel explained in its 2017 Form 10-K:

 4          Certain income and expense items are accounted for differently for
            financial reporting and income tax purposes. As a result, the income tax
 5          expense reflected in Mattel’s consolidated statements of operations is
            different than that reported in Mattel’s tax returns filed with the taxing
 6          authorities. Some of these differences are permanent, such as expenses
            that are not deductible in Mattel’s tax return, and some differences
 7          reverse over time, such as depreciation expense. These timing
            differences create deferred income tax assets and liabilities. Deferred
 8          income tax assets generally represent items that can be used as a tax
            deduction or credit in Mattel’s tax returns in future years for which
 9          Mattel has already recorded a tax benefit in its consolidated statements
            of operations. Mattel records a valuation allowance to reduce its
10          deferred income tax assets if, based on the weight of available evidence,
            management believes expected future taxable income is not likely to
11          support the use of a deduction or credit in that jurisdiction. Management
            evaluates the level of Mattel’s valuation allowances at least annually,
12          and more frequently if actual operating results differ significantly from
            forecasted results.
13
            257. GAAP requires that when a company assesses whether it needs to
14
      record a valuation allowance against its deferred tax assets, it must consider certain
15
      sources of taxable income, one of which is the existence of deferred tax liabilities.
16
      ASC 740-10-30-18. GAAP normally requires that when calculating a valuation
17
      allowance, a company first net its deferred tax liabilities against its gross deferred
18
      tax assets and then determine the portion of the residual deferred tax assets (i.e., after
19

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     - 110 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 116 of 240 Page ID
                                       #:357




 1    the offset of the deferred tax liabilities) which may be realized in the future. Any

 2    remainder should be reduced by a valuation allowance.

 3          258. However, when the source of a deferred tax liability is an asset—such

 4    as intellectual property (an intangible asset)—with an indefinite useful life, the

 5    deferred tax liability cannot be netted against deferred tax assets under GAAP. This

 6    is because there is no measurable likelihood that the asset’s utility (intangible asset

 7    in this case) giving rise to the deferred tax liability, will expire before the deferred

 8    tax assets expire. Specifically, under ASC 350, Intangibles—Goodwill and Other

 9    (“ASC 350”), for public companies such as Mattel, recovery of the book values of

10    indefinite-lived intangible assets (or land) generally do not occur through periodic

11    diminution represented by depreciation or amortization, but through impairment or

12    disposal. ASC 350-30-35-6.

13          259. The key point is that GAAP ASC 740 mandates that most deferred tax

14    liabilities that arise from indefinite-lived assets cannot be used to offset (or net

15    against) gross deferred tax assets for the purposes of determining a valuation

16    allowance required against the deferred tax asset.

17          B.     GAAP Requires Correction of Material Errors in Previously-
                   Issued Financial Statements Via Restatement
18
            260. Importantly, GAAP requires prompt correction, by way of restatement,
19
      of previously-issued financial statements that are found to be materially misstated.
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 111 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 117 of 240 Page ID
                                       #:358




 1          261. ASC 250, Accounting Changes and Error Corrections (“ASC 250”)

 2    defines an error in prior-period financial statements as an “error in recognition,

 3    measurement, presentation, or disclosure in financial statements resulting from

 4    mathematical mistakes, mistakes in the application of [GAAP], or oversight or

 5    misuse of facts that existed at the time the financial statements were prepared.” ASC

 6    250-10-20.

 7          262. Under GAAP, where an error in financial statements discovered after

 8    such statements are issued is deemed to be material, GAAP requires that such errors

 9    be disclosed. Specifically, ASC 250 requires that such error “be reported as an error

10    correction, by restating the prior-period financial statements.” ASC 250-10-45-23.

11    ASC 250 further defines a “[r]estatement” as “[t]he process of revising previously

12    issued financial statements to reflect the correction of an error in those financial

13    statements.” ASC 250-10-20.

14          C.     Mattel Violated GAAP By Failing to Issue a Restatement Once
                   It Identified A Material Misstatement in Its Financial Results
15
            263. Mattel had recorded noncurrent deferred tax assets of $580 million and
16
      $96 million in noncurrent deferred tax liabilities on its balance sheet as of June 30,
17
      2017. These balances were not disclosed as standalone line items in Mattel’s balance
18
      sheet but constituted a portion of the line items “Other noncurrent assets” and “Other
19

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 112 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 118 of 240 Page ID
                                       #:359




 1    noncurrent liabilities,” respectively, and were disclosed more specifically in the

 2    notes to the financial statements.

 3          264. As alleged above in Section IV.C., during the closing process for the

 4    third quarter financial statements, Mattel and PwC decided that Mattel needed to

 5    record a valuation allowance against its domestic deferred tax assets. Just before

 6    Mattel’s third quarter 2017 financial statements were filed, PwC identified material

 7    errors in the way Mattel calculated its valuation allowance. Specifically, PwC

 8    discovered that Mattel improperly netted deferred tax liabilities that arose from

 9    intangible assets with indefinite useful lives, as prohibited by ASC 740. The netting

10    of these deferred tax liabilities had the impact of improperly reducing the gross

11    deferred tax assets and, in turn, the required valuation allowance.

12          265. After haphazardly rushing to correct this calculation prior to filing its

13    financial statements, Mattel ultimately recorded a $562 million valuation allowance

14    against its domestic deferred tax assets as of September 30, 2017. Primarily as a

15    result of this valuation allowance, Mattel’s deferred tax assets decreased to $76

16    million as of September 30, 2017.

17          266. While this $562 million valuation allowance increased Mattel’s loss for

18    the quarter ended September 30, 2017, this allowance (and, similarly, the net loss

19    reported by Mattel for the quarter in its third quarter 2017 Form 10-Q) was

20    nonetheless materially understated because of a material error. As alleged above, in

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 113 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 119 of 240 Page ID
                                       #:360




 1    January 2018, before Mattel published its 2017 Form 10-K, Whitaker and Martin

 2    discovered another error in the way Mattel’s valuation allowance for deferred tax

 3    assets was calculated in the Company’s third quarter 2017 Form 10-Q. Specifically,

 4    a deferred tax liability arising from the HiT IP—an indefinite lived intangible

 5    asset—was improperly used to net against the gross deferred tax assets when

 6    determining Mattel’s valuation allowance. The HiT IP was deemed by Mattel to

 7    have an indefinite life as of September 30, 2017, and therefore the deferred tax

 8    liability related to such asset could not be netted against deferred tax assets for

 9    purposes of determining the amount of the valuation allowance.

10          267. The impact of this error was that Mattel incorrectly reduced the

11    valuation allowance on its domestic deferred tax assets by $109 million in the third

12    quarter of 2017 by improperly netting deferred tax liabilities related to an indefinite-

13    lived intangible asset associated with the Company’s Thomas & Friends brand (part

14    of the HiT IP) in its calculation of the valuation allowance. As discussed above, in

15    most cases, GAAP does not allow companies to use deferred tax liabilities arising

16    from indefinite-lived assets to offset deferred tax assets for the purposes of

17    determining a valuation allowance, as Mattel improperly did.

18          268. Although Defendants were aware by no later than January 2018 that

19    Mattel’s third quarter 2017 Form 10-Q therefore contained material misstatements,

20    Defendants failed to immediately investigate the errors and promptly restate Mattel’s

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 114 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 120 of 240 Page ID
                                       #:361




 1    results reflected in the Company’s third quarter Form 10-Q. Instead, Mattel and

 2    PwC conspired to cover-up the error, as described above, in violation of ASC 250

 3    and PCAOB standards (discussed further below).

 4          269. This error was the reason that the loss disclosed by Mattel for the three

 5    months ended September 2017 in its initially-published third quarter 2017 Form 10-

 6    Q was $603 million, instead of the restated $713 million, as well as the reason why

 7    its income tax expense was materially understated. When Mattel subsequently

 8    reclassified the economic life of the HiT IP asset as of October 1, 2017 but did not

 9    record any corresponding credit to income in connection with this reclassification,

10    this maneuver had the impact of overstating the net loss reported for the fourth

11    quarter of 2017 in Mattel 2017 Form 10-K by approximately the same $109 million.

12          270. In accordance with GAAP, once Mattel identified an error in its

13    previously-issued financial statements concerning its valuation allowance for

14    deferred tax assets, it should have assessed if such financial statements were

15    materially misstated, which they were. Once Mattel determined that such financial

16    statements were materially misstated, it was required by GAAP to inform the public

17    that such statements were not to be relied upon and also to promptly restate them.

18    ASC 250-10-45-23.

19          271. Instead, when Mattel discovered this error in January of 2018, rather

20    than restate its results for the third quarter 2017, which had been issued in October

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 115 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 121 of 240 Page ID
                                       #:362




 1    of 2017, Mattel and PwC conspired to cover-up the error in violation of ASC 250

 2    and PCAOB standards. Mattel did not perform a proper assessment of this error at

 3    the time it was identified nor did it document any findings and conclusions. This

 4    cover-up resulted in additional misstatements in Mattel’s 2017 Form 10-K.

 5    Specifically, instead of restating the Company’s third quarter 2017 Form 10-Q as

 6    GAAP required, Mattel and PwC reclassified the HiT IP to no longer be an

 7    indefinite-lived asset, to effectively match the manner in which Mattel had

 8    incorrectly calculated and reported its valuation allowance. In its November 2019

 9    Restatement, Mattel thus reported that while “[t]his change resulted in an effective

10    correction of the tax misstatement for the 2017 annual results . . . the provision for

11    income taxes remained uncorrected for the three months ended September 30, 2017,

12    which resulted in an overstatement of the tax expense for the three months ended

13    December 31, 2017.”

14    IX.   PWC FALSELY CERTIFIED THAT IT HAD AUDITED
            MATTEL’S FINANCIAL STATEMENTS AND INTERNAL
15          CONTROLS FOR 2017 AND 2018 IN ACCORDANCE WITH
            CONTROLLING AUDITING STANDARDS
16
            272. PwC’s liability in this action arises from its own Class Period
17
      statements certifying that it had audited Mattel’s financial statements and internal
18
      controls for the calendar years ended December 31, 2017 and December 31, 2018 in
19
      accordance with the controlling auditing standards of the PCAOB, which PwC knew
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 116 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 122 of 240 Page ID
                                       #:363




 1    were false and misleading when made. Among other things, PwC’s statements

 2    misrepresented that it had (1) conducted its audits in compliance with PCAOB

 3    auditing standards, when that was not the case; (2) a reasonable basis for its opinions

 4    that the Company’s internal controls were effective and contained no material

 5    weaknesses, when that also was not true; and (3) that Mattel’s financial statements

 6    complied with GAAP, when they did not. Had PwC complied with controlling

 7    PCAOB auditing standards, the only reasonable conclusions PwC could have drawn

 8    would have been that Mattel’s financial statements were not prepared in accordance

 9    with GAAP, and the Company’s internal controls were not effective due to the

10    existence of material weaknesses.

11          273. As set forth above in Section VIII, Mattel’s financial statements did not

12    comply with GAAP because the Company improperly used deferred tax liabilities

13    arising from intangible indefinite-lived intellectual property to calculate and net

14    against the amount of income tax valuation allowance required for the third quarter

15    of 2017. PwC knew of this error no later than January 2018, prior to the issuance of

16    Mattel’s 2017 Form 10-K. PwC also knew that Mattel’s internal controls were not

17    effective when Mattel issued its SEC filings during the Class Period.

18          A.     PCAOB Auditing Standards

19          274. PCAOB’s auditing standards are referenced by the acronym AS, which

20    stands for “Auditing Standards.” PCAOB auditing standards represent the rules and

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 117 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 123 of 240 Page ID
                                       #:364




 1    guidelines by which an audit of public companies must be planned, performed, and

 2    reported on, and are, therefore, a measure of audit quality and the objectives to be

 3    achieved in an audit. Auditors have a responsibility to their profession to comply

 4    with the standards accepted by their fellow practitioners. AS 1001, Responsibilities

 5    and Functions of the Independent Auditor (“AS 1001”).

 6          275. AS 1001.01 provides that the “objective of the ordinary audit of

 7    financial statements by the independent auditor is the expression of an opinion on

 8    the fairness with which they present, in all material respects, financial position,

 9    results of operations, and its cash flows in conformity with generally accepted

10    accounting principles.” The auditor’s report is the medium through which the

11    auditor expresses his conclusions or, if circumstances require, disclaims them. AS

12    1001.01. In either case, the auditor is required to state whether the audit has been

13    made in accordance with the standards of the PCAOB. These standards require the

14    auditor to state whether the financial statements are presented in conformity with

15    generally accepted accounting principles (GAAP) and to identify those

16    circumstances in which such principles have not been consistently observed in the

17    preparation of the company’s financial statements.

18          276. To this end, an audit represents the highest level of assurance an

19    external auditor can provide to the benefit of potential investors with respect to the

20    reliability of financial statements when making an informed investment decision.

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 118 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 124 of 240 Page ID
                                       #:365




 1    For this reason, the independence of external auditors is important so that the

 2    auditor’s opinion is impartial, unbiased, and free from any undue influence or

 3    conflict of interest to override the professional judgment of the auditor.

 4    Accordingly, PCAOB auditing standards, AS 1005, Independence (“AS 1005”)

 5    require that auditors must maintain “an independence in mental attitude” in all

 6    matters related to an audit.      AS 1005.01.      The PCAOB states further that

 7    “[i]ndependent auditors should not only be independent in fact; they should avoid

 8    situations that may lead outsiders to doubt their independence.” AS 1005.03.

 9          277. Pursuant to AS 3101, The Auditor's Report on an Audit of Financial

10    Statements When the Auditor Expresses an Unqualified Opinion (“AS 3101”), an

11    auditor should only issue an “unqualified opinion” when the auditor has “conducted

12    an audit in accordance with the standards of the [PCAOB] and concludes that the

13    financial statements, taken as a whole, are presented fairly, in all material respects,

14    in conformity with the applicable financial reporting framework.” AS 3101.02.

15    Thus, an auditor may express an unqualified audit opinion only when the auditor has

16    formed such an opinion on the basis of an audit performed in accordance with

17    generally accepted auditing standards. Accordingly, when an auditor has failed to

18    conduct its audit in accordance with the standards established by the PCAOB, it is

19    limited to only expressing a qualified or adverse opinion, disclaiming its opinion, or

20    issuing no opinion at all. AS 3101.

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 119 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 125 of 240 Page ID
                                       #:366




 1          278. In addition to auditing financial statements, external auditors may also

 2    be engaged to perform audits on—and express their conclusions on—the

 3    effectiveness of a company’s internal controls over financial reporting. Where an

 4    auditor conducts an audit of a company’s internal controls over financial reporting

 5    in conjunction with its audit of the company’s financial statements, the auditor

 6    reports its conclusions on both components in the auditor’s report. This “integrated

 7    report” is incorporated into the company’s Form 10-K. AS 2201.01, An Audit of

 8    Internal Control Over Financial Reporting That Is Integrated with An Audit of

 9    Financial Statements (“AS 2201”).

10          279. PCAOB auditing standards state that “[i]f one or more material

11    weaknesses exist, the company’s internal control over financial reporting cannot be

12    considered effective.” AS 2201.03. A “material weakness” is a deficiency, or a

13    combination of deficiencies, in internal control over financial reporting, such that

14    there is a reasonable possibility that a material misstatement of the company’s annual

15    or interim financial statements will not be prevented or detected on a timely basis.

16          280. Additionally, PCAOB auditing standards state that if a company’s

17    internal controls have “one or more material weaknesses, the auditor must express

18    an adverse opinion on the company's internal control over financial reporting.” AS

19    2201.90.

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 120 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 126 of 240 Page ID
                                       #:367




 1           281. Importantly, auditors are also required to express an adverse opinion on

 2    a company’s internal controls over financial reporting if material weaknesses are

 3    identified “subsequent to the date as of which internal control over financial

 4    reporting is being audited but before the date of the auditor’s report.” AS 2201.93,

 5    .96.

 6           B.     PwC’s Violations of the PCAOB Auditing Standards

 7           282. In its auditor reports that are incorporated into each of Mattel’s

 8    originally-issued 2017 and 2018 Forms 10-K, PwC stated that Mattel’s internal

 9    controls over financial reporting were effective as of the end of each calendar year.

10    As described below, PwC violated several PCAOB standards by issuing false and

11    misleading unqualified audit reports in Mattel’s 2017 and 2018 Forms 10-K by

12    failing to report material weaknesses discovered during PwC’s annual audits and

13    quarterly reviews of Mattel’s financial results, and by failing to require Mattel to

14    restate its financial statements to correct known material errors.

15           283.   Additionally, as explained below, once PwC became aware that

16    Mattel’s system of internal controls was deficient and contained material

17    weaknesses—issues which persisted throughout the Class Period—PwC had a duty

18    to inform Mattel’s management that Mattel’s quarterly and annual filings should

19    disclose such weaknesses. PwC’s failure to do so time and again throughout the

20    Class Period also violated PCAOB auditing standards.

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 121 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 127 of 240 Page ID
                                       #:368




 1                 1.    PwC Violated PCAOB Auditing Standards in Failing to
                         Report Material Weaknesses Beginning in the Second
 2                       Quarter 2017

 3          284. As alleged above, PwC has served as Mattel’s auditor for over 45 years.

 4    PwC was thus intimately familiar with the way Mattel’s Accounting and Tax

 5    departments functioned, including its system of internal controls over financial

 6    reporting, and the way the Company prepared its quarterly and annual SEC filings.

 7          285. Speaking to the familiarity of an outside auditor with a company based

 8    on the longevity of the auditor’s relationship with that company, AS 4105, Reviews

 9    of Interim Financial Information (“AS 4105”) provides that an “accountant who has

10    audited the entity’s financial statements for one or more annual periods would have

11    acquired sufficient knowledge of an entity’s internal control as it relates to the

12    preparation of annual financial information and may have acquired such knowledge

13    with respect to interim financial information.” AS 4105.13.

14          286. Given the longevity of PwC’s relationship with Mattel, at a bare

15    minimum, PwC was aware as of the beginning of the Class Period, when Mattel

16    published its second quarter 2017 financial statements on August 2, 2017, that Mattel

17    was lacking key controls regarding the evaluation of whether its deferred tax asset

18    was impaired and the calculation of a valuation allowance. As Mattel’s deferred tax

19    asset was material as of the beginning of the Class Period (nearly $600 million), the

20    lack of these key internal controls constituted a material deficiency of which PwC

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 122 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 128 of 240 Page ID
                                       #:369




 1    was aware. Indeed, Mattel purportedly regularly assessed the need to record a

 2    valuation allowance, and PwC was involved in that process, giving it direct

 3    knowledge of the lack of internal controls governing that process.

 4          287. Despite this knowledge, at no time during the Class Period did PwC

 5    require that Mattel disclose material weaknesses in its internal controls.

 6          288. Moreover, as Mattel and PwC were finalizing Mattel’s third quarter

 7    2017 financial statements in October 2017, PwC discovered a significant error that

 8    impacted Mattel’s calculation of its income tax valuation allowance. After PwC

 9    informed Whitaker of the error, Whitaker and his team corrected the mistake days

10    before the results were published. This sequence of events further demonstrated to

11    PwC that Mattel lacked controls for the calculation of its valuation allowance.

12          289. These issues and fundamental failures were exacerbated by Mattel’s

13    other material control deficiencies, as described above—Mattel’s lack of sufficient

14    supporting documentation for its reported financials, and its deficient procedure for

15    reporting known errors to the Audit Committee. Rather than alerting the Audit

16    Committee that Mattel’s controls suffered from this material weakness that should

17    be disclosed, PwC exploited this very weakness to cover up the known material

18    misstatement in Mattel’s financial statements.

19          290. In Mattel’s second and third quarter 2017 Forms 10-Q, PwC did not

20    require that Mattel report material weaknesses in its internal controls despite the fact

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 123 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 129 of 240 Page ID
                                       #:370




 1    that, as of June 30, 2017 and September 30, 2017, it understood that Mattel lacked

 2    controls governing the Company’s calculation of its valuation allowance, lacked an

 3    effective and enforced control ensuring that material errors were reported to Mattel’s

 4    Audit Committee, and lacked a system for reliably documenting the support for its

 5    financial statements, among other deficiencies.

 6          291. Although PwC was only required to publish audit reports in Mattel’s

 7    annual reports on Form 10-K, PCAOB auditing standards nonetheless required that

 8    PwC communicate issues that were discovered during its review of Mattel’s interim

 9    financial reporting—such as material weaknesses in the Company’s internal

10    controls—to Mattel executives and the Audit Committee. Specifically, AS 4105.29,

11    Reviews of Interim Financial Information (“AS 4105”) provides that when

12          [a]s a result of conducting a review of interim financial information, the
            accountant may become aware of matters that cause him or her to
13          believe that . . . modification to the disclosures about changes in internal
            control over financial reporting is necessary for the certifications to be
14          accurate and to comply with the requirements of Section 302 of [SOX]
            and Securities Exchange Act Rule 13a-14(a) or 15d-14(a), whichever
15          applies . . . the accountant should communicate the matter(s) to the
            appropriate level of management as soon as practicable.
16
            292. AS 4105.33 further provides:
17
            When conducting a review of interim financial information, the
18          accountant may become aware of matters relating to internal control
            that may be of interest to the audit committee. Matters that should be
19          reported to the audit committee are referred to as significant
            deficiencies. A significant deficiency is a deficiency, or a combination
20          of deficiencies, in internal control over financial reporting, that is less

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 124 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 130 of 240 Page ID
                                       #:371




 1          severe than a material weakness yet important enough to merit attention
            by those responsible for oversight of the company’s financial
 2          reporting. The accountant should communicate significant deficiencies
            or material weaknesses of which the accountant has become aware to
 3          the audit committee or those responsible for oversight of the company's
            financial reporting in a timely manner and prior to the registrant filing
 4          its periodic report with the SEC.

 5          293. As Defendants later admitted and as described above in Sections IV.C.

 6    and D., PwC failed to communicate the existence of material weaknesses in Mattel’s

 7    internal controls to Mattel’s Audit Committee in violation of PCAOB auditing

 8    standards.   The lack of such communication was a violation of AS 4105 in

 9    connection with PwC’s interim review of Mattel’s third quarter 2017 Form 10-Q.

10          294. Further, although PwC did not opine on the effectiveness of Mattel’s

11    internal controls in the Company’s Forms 10-Q, its failure to require Mattel to

12    disclose the existence of material weaknesses in Mattel’s Class Period Forms 10-Q

13    was a violation of PCAOB auditing standards. AS 4105.46; AS 2905.

14                 2.     PwC Knowingly Made Materially False and Misleading
                          Statements in Mattel’s 2017 and 2018 Forms 10-K
15
            295. PCAOB auditing standards provide that if a company’s system of
16
      internal controls contains a material weakness, such system of controls cannot be
17
      considered effective, and, accordingly, the auditor must express an adverse opinion
18
      regarding the effectiveness of the company’s system of internal controls. AS
19
      2201.90. In violation of this standard, in its audit reports that are incorporated into
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 125 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 131 of 240 Page ID
                                       #:372




 1    each of Mattel’s originally-issued 2017 and 2018 Forms 10-K, PwC stated that

 2    Mattel’s internal controls over financial reporting were effective as of the end of

 3    each year.

 4          296. As discussed above in Sections IV.C. and D, PwC was aware that

 5    Mattel’s internal controls were not designed and operating effectively when it issued

 6    these audit reports. Therefore, PwC’s unqualified audit opinions regarding Mattel’s

 7    internal controls as of December 31, 2017, and December 31, 2018, incorporated

 8    into Mattel’s 2017 and 2018 Forms 10-K, respectively, were materially false and

 9    misleading and violated AS 2201 and AS 3101.02.

10          297. Further, as alleged above, in January 2018 while Mattel was preparing

11    its 2017 year-end financial statements, Whitaker discovered that the Company had

12    understated its income tax valuation allowance and, by extension, Mattel’s net

13    losses, by approximately $109 million in its third quarter 2017 Form 10-Q. As

14    Whitaker described, Mattel’s accounting and finance executives concluded that

15    Mattel needed to restate its previously-issued third-quarter 2017 financial results and

16    disclose the existence of the material weaknesses in Mattel’s internal controls that

17    contributed to these errors.

18          298. When Mattel reported this material misstatement to PwC—including

19    Abrahams and Brierley—the PwC audit team manufactured a cover-up at

20    Abrahams’ direction so that Mattel could surreptitiously avoid both restating its

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 126 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 132 of 240 Page ID
                                       #:373




 1    financial statements and disclosing material weaknesses in its internal controls. PwC

 2    assisted the Company in devising a scheme by which Mattel would retroactively, as

 3    of the beginning of the fourth quarter 2017, reclassify the HiT IP to match its

 4    improper accounting treatment reflected in the third quarter valuation allowance.

 5    Once PwC and Mattel executed the cover-up, PwC issued an unqualified audit

 6    opinion as to the effectiveness of Mattel’s internal controls over financial reporting

 7    incorporated into Mattel’s 2017 Form 10-K despite knowing that the 2017 Form 10-

 8    K contained material misstatements relating to the Company’s third quarter results

 9    and the existence of material weaknesses in internal controls.

10          299. Finally, once PwC became aware in January 2018 that Mattel’s results

11    of operations in its recently-issued third quarter 2017 Form 10-Q were materially

12    misstated due to an understated deferred tax asset valuation allowance, it had a duty

13    to advise Mattel to restate the results for the third quarter of 2017. Instead, PwC did

14    the opposite and advised Mattel not to revise its third quarter 2017 financial

15    statements and instead determined a method to conceal the error, another violation

16    of PCAOB standards. PwC’s unqualified audit opinion in Mattel’s 2017 Form 10-

17    K was additionally materially false and misleading for these reasons and violated

18    AS 2201 and 3101.02.

19          300. Because these material weaknesses persisted throughout the Class

20    Period but were not reported by Mattel or mentioned by PwC in its integrated audit

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 127 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 133 of 240 Page ID
                                       #:374




 1    report, nor did PwC advise Mattel’s management to report such material weaknesses

 2    in its interim Forms 10-Q filed during the Class Period, PwC’s audits and interim

 3    reviews of Mattel’s 2018 Form 10-K and Class Period Forms 10-Q similarly violated

 4    PCAOB auditing standards.

 5          301. In addition to its materially false and misleading statements concerning

 6    the adequacy of Mattel’s internal controls, PwC’s statement in Mattel’s 2017 Form

 7    10-K that the Company’s “consolidated financial statements . . . present fairly, in all

 8    material respects, the financial position of the Company as of December 31, 2017”

 9    was also materially misleading. PwC was aware that Mattel’s “Quarterly Financial

10    Information” contained in Note 16 of the Company’s 2017 Form 10-K, which

11    included financial data from the third and fourth quarters of 2017, was materially

12    misstated, as described above. PwC was complicit in covering up this misstated

13    financial data. Specifically, despite the representation that the quarterly financials

14    were “unaudited,” PwC was aware of the misstatements in the Note 16 regarding

15    Mattel’s third quarter results since it was aware of the $109 million error in the third

16    quarter, and therefore knew that Note 16 was misleading. PwC was further aware

17    that the fourth quarter 2017 results disclosed in Note 16 were also misstated by

18    approximately $109 million, as a result of the effort to conceal the error in the third

19    quarter financial statements.

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 128 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 134 of 240 Page ID
                                       #:375




 1          302. The same misleading “Quarterly Financial Information” including

 2    financial data from the third and fourth quarters of 2017 was contained in Note 17

 3    of Mattel’s 2018 Form 10-K filed with the SEC on February 22, 2019. Thus, PwC’s

 4    statement in Mattel’s 2018 Form 10-K that the Company’s “consolidated financial

 5    statements . . . present fairly, in all material respects, the financial position of the

 6    Company as of December 31, 2018 and 2017” was also materially misleading.

 7                 3.     PwC Violated PCAOB Auditing Standards When It Did
                          Not Require Mattel to Restate its Third Quarter 2017
 8                        Form 10-Q

 9          303.    After PwC learned no later than January 2018 that Mattel’s third

10    quarter 2017 Form 10-Q contained a material misstatement, PCAOB auditing

11    standards mandated that PwC require Mattel to restate those financial statements.

12    Specifically, AS 4105.46 provides:

13          Subsequent to the date of the accountant’s review report or the
            completion of the interim review procedures, if a report is not issued,
14          the accountant may become aware that facts existed at the date of the
            review report (or the completion of the review procedures) that might
15          have affected the accountant’s report (or conclusion, if a report is not
            issued) had he or she then been aware of those matters. Because of the
16          variety of conditions that might be encountered, the specific actions to
            be taken by the accountant in a particular case may vary with the
17          circumstances. In any event, the accountant should consider the
            guidance in AS 2905, Subsequent Discovery of Facts Existing at the
18          Date of the Auditor’s Report.

19          304. AS 2905, Subsequent Discovery of Facts Existing at the Date of the

20    Auditor’s Report (“AS 2905”) addresses the actions an auditor is required to take

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 129 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 135 of 240 Page ID
                                       #:376




 1    once it identifies facts that may have impacted its previous conclusions had those

 2    facts been known then. AS 2905.04-.07. AS 2905.04 instructs that once such facts

 3    are discovered, the auditor should first determine whether such facts are reliable and

 4    existed as of the time the previous financials were issued. AS 2905.05 provides that

 5    if the facts were reliable and existed as of the time the previous financial statements

 6    were issued, the auditor should evaluate whether (a) those facts would have impacted

 7    the auditor’s conclusion and (b) the auditor believes persons are relying on the

 8    previously-issued financial statements. AS 2905.06-07 states that auditors should

 9    then advise the company to make appropriate disclosure of such facts and restate the

10    company’s previously-issued financial statements, and that the auditor should take

11    the steps deemed necessary to satisfy himself that the client has made the requisite

12    disclosures. AS 2905.06 also requires auditors to revise their audit reports in these

13    circumstances.

14          305. Under these standards, once PwC was informed of the $109 million

15    material misstatement in Mattel’s third quarter 2017 Form 10-Q, PwC was required

16    to advise Mattel to restate its results of operations for the third quarter of 2017.

17    Instead, PwC did the opposite and advised Mattel not to revise (i.e., restate) the

18    results of operations for the third quarter of 2017 and instead created a method to

19    conceal the error, which was accomplished by reclassifying the economic life of the

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 130 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 136 of 240 Page ID
                                       #:377




 1    HiT IP intangible asset as of October 1, 2017 so as to match its improper treatment

 2    in the calculation of the allowance, and not reporting the $109 million error.

 3                 4.    In Conspiring to Cover Up A Material Misstatement,
                         PwC Also Violated PCAOB Standards of Independence
 4                       and Due Care

 5           306. PCAOB auditing standards require the exercise of due professional care

 6    and professional skepticism during all phases of an audit. AS 1015, Due Professional

 7    Care in the Performance of Work (“AS 1015”). The exercise of due professional

 8    care and professional skepticism is the overarching obligation that an auditor must

 9    adhere to when performing procedures underlying the expression of an audit

10    opinion. The concept of due professional care concerns “what the independent

11    auditor does and how well he or she does it.” AS 1015.04. An auditor should have

12    “the degree of skill commonly possessed” by other auditors and should exercise it

13    with “reasonable care and diligence” and “professional skepticism.” AS 1015, .05,

14    .07.

15           307. Further, in addition to its auditing standards, the PCAOB requires

16    auditors who are engaged to audit public companies to act in accordance with certain

17    ethics and independence rules. PCAOB Rule 3502, Responsibility Not to Knowingly

18    or Recklessly Contribute to Violations (“Rule 3502”), provides that “[a] person

19    associated with a registered public accounting firm shall not take or omit to take an

20    action knowing, or recklessly not knowing, that the act or omission would directly

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 131 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 137 of 240 Page ID
                                       #:378




 1    and substantially contribute to a violation by that registered public accounting firm

 2    of the Act, the Rules of the Board, the provisions of the securities laws relating to

 3    the preparation and issuance of audit reports and the obligations and liabilities of

 4    accountants with respect thereto, including the rules of the Commission issued under

 5    the Act, or professional standards.”

 6          308. After the Company identified material misstatements in Mattel’s then

 7    recently-issued third quarter 2017 Form 10-Q with respect to the understatement of

 8    the Company’s valuation allowance for its deferred tax assets, as well as the material

 9    weakness in the Company’s internal controls associated with the error, PwC was

10    required to communicate such information to Mattel’s Audit Committee.

11          309. Instead, as alleged above, the lead engagement partner of PwC’s audits

12    of Mattel during the Class Period, Abrahams, assisted Mattel in “covering up” the

13    material misstatements in the Company’s financial statements.

14          310. By doing so, Abrahams violated PCAOB auditing standards with

15    respect to professional due care (AS 1015), as well as PCAOB Rule 3502 forbidding

16    public accountants from knowingly or recklessly contributing to violations such as

17    those reflected in Mattel’s financial statements during the Class Period.

18          311. PwC’s failure to report any of the known misstatements in Mattel’s

19    financial statements, or known material weaknesses in Mattel’s internal controls, to

20    Mattel’s Audit Committee also violated AS 1301. Communication between auditors

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 132 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 138 of 240 Page ID
                                       #:379




 1    and a company’s Audit Committee is a critical part of any audit. AS 1301,

 2    Communications with Audit Committees (“AS 1301”), provides that auditors must

 3    provide a company’s audit committee with information regarding “observations

 4    arising from the audit that are significant to the financial reporting process.” AS

 5    1301.03. Specifically, auditors “should communicate to the audit committee matters

 6    arising from the audit that are significant to the oversight of the company’s financial

 7    reporting process. This communication includes, among other matters, complaints

 8    or concerns regarding accounting or auditing matters that have come to the auditor’s

 9    attention during the audit and the results of the auditor’s procedures regarding such

10    matters.” AS 1301.24.

11          312. Similarly, PCAOB standards require that auditors communicate all

12    material weaknesses and significant deficiencies that were identified during an audit

13    to the audit committee prior to the issuance of the auditor’s report on financial

14    statements. AS 1305.04.

15          313. PwC violated AS 1301 and 1305 by failing to communicate to Mattel’s

16    Audit Committee the significant errors and material weaknesses it was aware of

17    regarding Mattel’s accounting for income taxes and internal controls.

18          314. Further, as noted above, “AS 1005” required that PwC maintain “an

19    independence in mental attitude” in all matters related to its audit, AS 1005.01, and

20    provides that “[i]ndependent auditors should not only be independent in fact; they

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 133 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 139 of 240 Page ID
                                       #:380




 1    should avoid situations that may lead outsiders to doubt their independence,” AS

 2    1005.03. When performing its 2017 audit of Mattel’s financial statements and

 3    internal controls, PwC failed to maintain independence in fact as well as an

 4    appearance of independence. As described above, PwC was determined to find a

 5    way to avoid restating Mattel’s third quarter 2017 financial statements and to avoid

 6    reporting material weaknesses in the Company’s internal controls. PwC violated AS

 7    1005 requiring it to be independent in fact as well as appearance when it

 8    manufactured and was complicit in a scheme to conceal a misstatement.

 9          C.     Mattel’s Relationship with PwC Violated Auditor Independence
                   Requirements
10
            315. Further exacerbating these issues, PwC’s relationship with Mattel ran
11
      afoul of widely accepted auditor independence requirements.
12
            316. The objective of the audit of financial statements by an independent
13
      auditor is the expression of a conclusion on the fairness with which they present, in
14
      all material respects, the financial position, results of operations, and a company’s
15
      cash flows in conformity with GAAP. The independence of outside auditors is
16
      important to ensure that the auditor’s conclusion is impartial, unbiased, and free from
17
      any undue influence or conflict of interest to override the professional judgment of
18
      the auditor. To this end, the PCAOB auditing standards require that auditors
19

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 134 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 140 of 240 Page ID
                                       #:381




 1    maintain “an independence in mental attitude” in all matters related to its audit. AS

 2    1005.01.

 3          317. PwC’s checkered history with independence issues hardly began with

 4    Mattel. PwC has been the subject of consistent scrutiny in recent years for its failure

 5    to adhere to these requirements. For example, on September 23, 2019, the SEC

 6    charged PwC with improper professional conduct in connection with 19 different

 7    engagements on behalf of 15 separate issuers and violating auditor independence

 8    rules in connection with engagements for one issuer where PwC performed

 9    prohibited non-audit services. Specifically, the SEC found that PwC violated

10    PCAOB Rule 3525, Audit Committee Pre-approval of Non-Audit Services Related

11    to Internal Control Over Financial Reporting, which requires an auditor to describe

12    in writing to the audit committee the scope of work, discuss with the audit committee

13    the potential effects of the work on independence, and document the substance of

14    the independence discussion. PwC’s actions deprived numerous issuers’ audit

15    committees of the information necessary to assess PwC’s independence. PwC paid

16    over $7.9 million in monetary relief to settle the charges.

17          318. Then, in January 2020, PwC was battling conflict of interest allegations

18    concerning its work for Sonangol, the government-owned oil group that underpins

19    Angola’s economy. PwC’s work for Sonangol raised conflict of interest concerns

20    because PwC was also retained to audit the company’s accounts while at the same

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 135 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 141 of 240 Page ID
                                       #:382




 1    time collecting fees to advise on a major restructure. During the time PwC was

 2    retained to perform audit work among other various services for Sonangol,

 3    Sonangol’s chairwoman was involved in an elaborate criminal scheme to embezzle

 4    money from the Angolan government. As a result of these conflict of interest claims,

 5    PwC’s contract with Sonangol was terminated early and the head of PwC’s tax

 6    advisory team for Angola and Portugal has stepped down.

 7          319. Not only does PwC have a recent history rife with independence

 8    violations, recent data shows that PwC clients are more likely to revise their financial

 9    statements than clients of any of the other “Big Four” audit firms—Ernst & Young

10    LLP, Deloitte Consulting, and KPMG LLP.

11          320. A December 17, 2019 Wall Street Journal article reported that

12          PwC has had a streak of accounting problems surface recently at U.S.
            companies it audits, including an uptick in high-profile restatements.
13          Its clients account for three of the five biggest restatements so far this
            year, measured by cumulative impact on net income[.] . . . Companies
14          audited by PwC have been more prone over the last couple of years than
            clients of the other Big Four firms to do the most serious type of
15          restatement[.]

16          321. According to the article, PwC clients issued more restatements in 2018

17    than the remaining 3 “Big Four” audit firms combined: “Since the start of 2018, PwC

18    clients have done 15 of these ‘Big R’ restatements, more than the combined total of

19    11 for companies audited by Deloitte LLP, Ernst & Young LLP and KPMG LLP[.]”

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 136 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 142 of 240 Page ID
                                       #:383




 1          322. PwC’s work for Mattel was similarly plagued by the need for a

 2    restatement and troubling independence issues. For example, Mattel’s internal

 3    investigation found that PwC’s lead audit partner for Mattel—Abrahams—“was in

 4    violation of the SEC’s auditor independence rules” by “providing recommendations

 5    on candidates for Mattel’s senior finance positions.” These recommendations

 6    resulted in a new controller at Mattel, as well as a senior vice president for tax, during

 7    the 2017-2018 timeframe.        This ran directly afoul of both PCAOB and SEC

 8    independence rules providing that auditors cannot advise their clients on hiring

 9    specific candidates for specific jobs, based on the principle that auditors are not

10    supposed to audit their own work. AS 1005.03; 17 C.F.R. § 210.2-01.

11          323. Further, PwC provided both audit services and consulting services to

12    Mattel, which calls into question the ability of PwC to be independent in its audits

13    given the significant amount of revenue PwC generated from consulting services

14    provided to Mattel. Mattel paid PwC more than nearly $10 million in fees for tax

15    and audit services in 2018 alone, including $1.2 million for tax services. These sorts

16    of fees are nothing new for Mattel and PwC—in 2016, Mattel paid PwC $8.6 million;

17    $9.4 million in 2017; and nearly $11 million in 2019.

18

19

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     - 137 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 143 of 240 Page ID
                                       #:384




 1    X.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
            STATEMENTS AND OMISSIONS
 2
            324. Throughout the Class Period, Defendants made numerous materially
 3
      false and misleading statements and omissions concerning several subjects,
 4
      including: (i) the effectiveness of Mattel’s internal controls and procedures; (ii) the
 5
      accuracy of Mattel’s financial statements, including its reported tax valuation
 6
      allowance, net income/loss and earnings per share; (iii) the reclassification of the
 7
      HiT IP asset in the fourth quarter of 2017; (iv) Mattel’s compliance with GAAP; and
 8
      (v) PwC’s auditing of Mattel’s financial statements and its audit reports. These
 9
      materially false and misleading statements and omissions are set forth below.
10
            A.     Materially False And Misleading Statements And Omissions
11                 Concerning The Second Quarter 2017

12          325. On August 2, 2017, Mattel filed its Form 10-Q for the second quarter

13    of 2017 (the “Q2 2017 Form 10-Q”), which was signed by Defendants Georgiadis

14    and Farr. Defendants Georgiadis and Farr certified in Exhibits 31.0 and 31.1 in the

15    2Q 2017 10-Q, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, that they

16    had: (1) designed internal controls over financial reporting to provide reasonable

17    assurance that Mattel’s financial statements were accurate and complied with

18    GAAP; (2) evaluated the effectiveness of Mattel’s disclosure controls and

19    procedures and presented the conclusions regarding that effectiveness in the Q2

20    2017 Form 10-Q; and (3) designed disclosure controls and procedures to ensure that

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 138 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 144 of 240 Page ID
                                       #:385




 1    material information about Mattel was made known to them. Specifically, they

 2    certified that:

 3           1. I have reviewed this quarterly report on Form 10-Q of Mattel, Inc.;

 4           2. Based on my knowledge, this report does not contain any untrue
             statement of a material fact or omit to state a material fact necessary to
 5           make the statements made, in light of the circumstances under which
             such statements were made, not misleading with respect to the period
 6           covered by this report;

             3. Based on my knowledge, the financial statements, and other financial
 7
             information included in this report, fairly present in all material respects
             the financial condition, results of operations and cash flows of the
 8
             registrant as of, and for, the periods presented in this report;
 9           4. The registrant’s other certifying officer(s) and I are responsible for
             establishing and maintaining disclosure controls and procedures (as
10           defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
             control over financial reporting (as defined in Exchange Act Rules 13a-
11           15(f) and 15d-15(f)) for the registrant and have:

12           (a) Designed such disclosure controls and procedures, or caused such
             disclosure controls and procedures to be designed under our
13           supervision, to ensure that material information relating to the registrant,
             including its consolidated subsidiaries, is made known to us by others
14           within those entities, particularly during the period in which this report
             is being prepared;
15
             (b) Designed such internal control over financial reporting, or caused
16           such internal control over financial reporting to be designed under our
             supervision, to provide reasonable assurance regarding the reliability of
17           financial reporting and the preparation of financial statements for
             external purposes in accordance with generally accepted accounting
18           principles;
             (c) Evaluated the effectiveness of the registrant’s disclosure controls and
19
             procedures and presented in this report our conclusions about the
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     - 139 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 145 of 240 Page ID
                                       #:386




 1          effectiveness of the disclosure controls and procedures, as of the end of
            the period covered by this report based on such evaluation; and
 2
            (d) Disclosed in this report any change in the registrant’s internal control
 3          over financial reporting that occurred during the registrant’s most recent
            fiscal quarter (the registrant’s fourth fiscal quarter in the case of an
 4          annual report) that has materially affected, or is reasonably likely to
            materially affect, the registrant’s internal control over financial
 5          reporting; and

            5. The registrant’s other certifying officer(s) and I have disclosed, based
 6
            on our most recent evaluation of internal control over financial
            reporting, to the registrant’s auditors and the audit committee of the
 7
            registrant’s board of directors (or persons performing the equivalent
            functions):
 8
            (a) All significant deficiencies and material weaknesses in the design or
 9          operation of internal control over financial reporting which are
            reasonably likely to adversely affect the registrant’s ability to record,
10          process, summarize and report financial information; and

11          (b) Any fraud, whether or not material, that involves management or
            other employees who have a significant role in the registrant’s internal
12          control over financial reporting.

13          326. The statements above were materially false and misleading when made.

14    First, contrary to the statement in paragraph 4(b) of the certification, as of June 30,

15    2017, Mattel’s internal controls over financial reporting were severely deficient, and

16    did not provide reasonable assurance regarding the reliability of the Company’s

17    financial statements and its compliance with GAAP. Specifically, as set forth above

18    in greater detail in ¶¶66-79 and Section VII: (1) Mattel stored vital financial

19    information necessary for accurate financial reporting, including the back-up for

20    Mattel’s financial statements, in disorganized boxes and binders of paper, which

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 140 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 146 of 240 Page ID
                                       #:387




 1    made it extremely difficult to even locate the support for its published financial

 2    statements; (2) even when that support could be located, Mattel’s financial back-up

 3    information often did not reconcile or “tie-out” with the financial statements, and

 4    senior Mattel executives would sign-off on the financial statements without

 5    adequately reconciling the financial statements with the supporting information; (3)

 6    Mattel lacked coordination between the accounting and tax departments; and (4)

 7    Mattel lacked an internal control for determining and confirming its valuation

 8    allowance on its deferred tax assets, which was a critical failure in light of the

 9    materiality of those assets. Notably, the Company has admitted that its internal

10    controls were deficient as of September 30, 2017. These deficiencies did not

11    suddenly arise as of that date. In fact, as quoted below, the Company stated that

12    there had been no material changes to its internal controls over financial reporting

13    as of June 30, 2017 and September 30, 2017, demonstrating that the deficiencies

14    existed as of the second quarter of 2017 as well.

15          327. Second, contrary to the statement in section 4(c) of the certification,

16    Defendants Georgiadis and Farr had not truly evaluated the effectiveness of Mattel’s

17    disclosure controls as of June 30, 2017. Specifically, as set forth above in greater

18    detail in ¶¶74-75, Mattel executives conducted no substantive evaluation of whether

19    disclosure controls were actually effective or even followed, and instead engaged in

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 141 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 147 of 240 Page ID
                                       #:388




 1    after-the-fact “check the box” exercises that were devoid of any meaningful review

 2    and evaluation.

 3          328. Third, contrary to the statement in section 4(a) of the certification, as of

 4    June 30, 2017, Mattel’s disclosure controls were severely deficient, and did not

 5    provide assurance that the information required to be disclosed by Mattel in its SEC

 6    filings was in fact properly collected, communicated and reported in Mattel’s SEC

 7    filings. As Mattel would later admit, at the time it prepared its financial statements

 8    for the third and fourth quarters of 2017, it “failed to properly design and operate

 9    effective monitoring control activities to properly assess and communicate known

10    financial statement errors and internal control deficiencies in a timely manner to

11    those parties responsible for taking corrective action. . . .” As Mattel would later

12    specify, its disclosure controls and procedures were materially deficient precisely

13    because they did not ensure that the material errors in its third quarter 2017 financial

14    statements were “properly assessed” or that “findings and conclusions [were]

15    documented” or that the errors were reported to the Audit Committee or “disclosed

16    in the 2017 10-K.” These material deficiencies in disclosure controls and procedures

17    that senior Mattel executives and PwC exploited did not suddenly arise in September

18    30, 2017, but rather, existed as of June 30, 2017. At no point in 2017 did the

19    Company state that it had changed its disclosure controls and procedures to remove

20    controls that had existed before.

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 142 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 148 of 240 Page ID
                                       #:389




 1          329. Further, in Item 4. “Controls and Procedures,” the Q2 2017 Form 10-Q

 2    stated:

 3          Evaluation of Disclosure Controls and Procedures

 4          As of June 30, 2017, Mattel’s disclosure controls and procedures were
            evaluated, with the participation of Mattel’s principal executive officer
 5          and principal financial officer, to assess whether they are effective in
            providing reasonable assurance that information required to be
 6          disclosed by Mattel in the reports that it files or submits under the
            Securities Exchange Act of 1934 is accumulated and communicated to
 7          management, including its principal executive officer and principal
            financial officer, as appropriate, to allow timely decisions regarding
 8          required disclosure and to provide reasonable assurance that such
            information is recorded, processed, summarized, and reported within
 9          the time periods specified in Securities and Exchange Commission
            rules and forms. Based on this evaluation, Margaret H. Georgiadis,
10          Mattel’s principal executive officer, and Kevin M. Farr, Mattel’s
            principal financial officer, concluded that these disclosure controls and
11          procedures were effective as of June 30, 2017.

12          Changes in Internal Control Over Financial Reporting

13          During the quarter ended June 30, 2017, Mattel made no changes to its
            internal control over financial reporting that have materially affected,
14          or are reasonably likely to materially affect, its internal control over
            financial reporting.
15
            330. The statements set forth above were materially false and misleading
16
      when made. First, contrary to these statements, Defendants Georgiadis and Farr had
17
      not truly “evaluated” the effectiveness of Mattel’s disclosure controls and
18
      procedures as of June 30, 2017. Specifically, as set forth above in greater detail in
19
      ¶¶74-75, Mattel executives conducted no substantive evaluation of whether
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 143 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 149 of 240 Page ID
                                       #:390




 1    disclosure controls were actually effective or even followed, and instead engaged in

 2    after-the-fact “check the box” exercises that were devoid of any meaningful review

 3    and evaluation.

 4          331. Second, as of June 30, 2017, Mattel’s disclosure controls were severely

 5    deficient, and did not provide reasonable assurance that the information required to

 6    be disclosed by Mattel in its SEC filings was in fact properly collected,

 7    communicated and reported in Mattel’s SEC filings. On November 15, 2019, during

 8    a conference call with investors, Mattel’s Senior Vice President and Corporate

 9    Controller Yoon Hugh reiterated that Mattel suffered from a “material weakness

10    related to a deficiency in monitoring control activities” at the time it prepared its

11    financial statements for the third and fourth quarters of 2017. As Mattel would later

12    specify, its disclosure controls and procedures were materially deficient precisely

13    because they did not ensure that the material errors in its third quarter 2017 financial

14    statements were “properly assessed” or that “findings and conclusions [were]

15    documented” or that the errors were reported to the Audit Committee and “disclosed

16    in the 2017 10-K.” The material deficiencies in disclosure controls and procedures

17    that senior Mattel executives and PwC exploited did not suddenly arise in September

18    30, but rather existed as of June 30, 2017. At no point in 2017 did the Company

19    state that it had changed its disclosure controls and procedures to remove controls

20    that had existed before.

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 144 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 150 of 240 Page ID
                                       #:391




 1          B.       Materially False And Misleading Statements And Omissions
                     Concerning The Third Quarter 2017
 2
            332. On October 26, 2017, Mattel filed its Form 10-Q with the SEC setting
 3
      forth the Company’s financial and operating results for the quarter ended September
 4
      30, 2017 (the “Q3 2017 Form 10-Q”). The Q3 2017 Form 10-Q was signed by
 5
      Defendants Georgiadis and Euteneuer. The Q3 2017 Form 10-Q provided a number
 6
      of statements concerning Mattel’s valuation allowance for its deferred tax assets, its
 7
      tax provision, its net loss, and its loss per share. For example, the Q3 2017 Form
 8
      10-Q stated:
 9
            Mattel regularly assesses the need for a valuation allowance against its
10          deferred tax assets. In making that assessment, Mattel considers both
            positive and negative evidence related to the likelihood of realization
11          of the deferred tax assets to determine, based on the weight of available
            evidence, whether it is more-likely-than-not that some or all of the
12          deferred tax assets will not be realized. In evaluating the need for a
            valuation allowance, Mattel considered its recent operating results
13          which resulted in a cumulative net operating loss in the U.S. for the 36-
            month period ending September 30, 2017. The 36-month cumulative
14          U.S. loss from operations is considered strong negative evidence and
            outweighs other positive subjective evidence, such as projections of
15          future income. As a result, in the third quarter Mattel established a
            valuation allowance on its U.S. federal and state deferred tax assets.
16          This results in a discrete non-cash charge to the quarter of $561.9
            million for the balance of these net deferred tax assets as of December
17          31, 2016.

18          333. The Q3 2017 Form 10-Q further stated: “Net loss for the third quarter

19    of 2017 was $603.2 million. . . . [It] was negatively impacted by discrete non-cash

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 145 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 151 of 240 Page ID
                                       #:392




 1    tax expense of $561.9 million related to the establishment of a valuation allowance

 2    on deferred tax assets that will likely not be realized and lower gross profit.”

 3          334. The financial statements included in the 3Q 2017 Form 10-Q reiterated

 4    Mattel’s net loss of $603.2 million and reported a net loss on a per share basis of

 5    $1.75, as well as a provision for income taxes of $664.5 million.

 6          335. Mattel has now admitted that the statements set forth above were

 7    materially false when made. Mattel admitted in the Restatement that its net loss, net

 8    loss per share, valuation allowance, and income tax provision reported in the Q3

 9    2017 Form 10-Q were all materially understated when issued. The misstatements of

10    these financial metrics are set forth in the chart below:

11
       Mattel’s Materially Misstated Financial Metrics for the 2017 Third Quarter
12
         Financial      As Previously                                         Percent
                                           Corrections      As Restated
13        Metric          Reported                                         Understatement

         Net Loss        $603 million     $110 million      $713 million         18%
14
       Net Loss Per
15       Common             $1.75             $0.32               $2.07          16%
          Share
16      Valuation
                         $562 million     $109 million      $671 million         19%
        Allowance
17
       Provision for
                         $664 million     $113 million      $777 million         17%
18     Income Tax

19          336. Mattel also included similar financial data for the nine months ended

20    September 30, 2017. Specifically, for the nine months ended September 30, 2017,

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 146 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 152 of 240 Page ID
                                       #:393




 1    Mattel reported a net loss of $772.6 million, a net loss per share of $2.25, a valuation

 2    allowance of $561.9 million, and a provision for income tax of $614.4 million.

 3    Mattel admitted in the Restatement that its net loss, net loss per share, valuation

 4    allowance, and income tax provision for the nine month period ended September 30,

 5    2017, reported in the Q3 2017 Form 10-Q, were all materially understated when

 6    issued. The misstatements of these financial metrics are set forth in the chart below:

 7
          Mattel’s Materially Misstated Financial Metrics For The Nine Months
                               Ended September 30, 2017
 8
         Financial   As Previously                                     Percent
                                       Corrections   As Restated
 9        Metric        Reported                                   Understatement

         Net Loss        $772 million     $107 million      $879 million          14%
10
       Net Loss Per
11       Common             $2.25             $0.31             $2.56             14%
          Share
12      Valuation
                         $562 million     $109 million      $671 million          19%
        Allowance
13
       Provision for
                         $614 million     $114 million      $729 million          19%
14     Income Tax

15          337. Defendants Georgiadis and Euteneuer also certified in Exhibits 31.0

16    and 31.1 in the 3Q 2017 10-Q, pursuant to Section 302 of the Sarbanes-Oxley Act

17    of 2002, that:

18          1. I have reviewed this quarterly report on Form 10-Q of Mattel, Inc.;
            2. Based on my knowledge, this report does not contain any untrue
19          statement of a material fact or omit to state a material fact necessary to
            make the statements made, in light of the circumstances under which
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 147 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 153 of 240 Page ID
                                       #:394




 1          such statements were made, not misleading with respect to the period
            covered by this report;
 2
            3. Based on my knowledge, the financial statements, and other financial
 3          information included in this report, fairly present in all material respects
            the financial condition, results of operations and cash flows of the
 4          registrant as of, and for, the periods presented in this report;

            4. The registrant’s other certifying officer(s) and I are responsible for
 5
            establishing and maintaining disclosure controls and procedures (as
            defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
 6
            control over financial reporting (as defined in Exchange Act Rules 13a-
            15(f) and 15d-15(f)) for the registrant and have:
 7
            (a) Designed such disclosure controls and procedures, or caused such
 8          disclosure controls and procedures to be designed under our
            supervision, to ensure that material information relating to the registrant,
 9          including its consolidated subsidiaries, is made known to us by others
            within those entities, particularly during the period in which this report
10          is being prepared;

11          (b) Designed such internal control over financial reporting, or caused
            such internal control over financial reporting to be designed under our
12          supervision, to provide reasonable assurance regarding the reliability of
            financial reporting and the preparation of financial statements for
13          external purposes in accordance with generally accepted accounting
            principles;
14
            (c) Evaluated the effectiveness of the registrant’s disclosure controls and
15          procedures and presented in this report our conclusions about the
            effectiveness of the disclosure controls and procedures, as of the end of
16          the period covered by this report based on such evaluation; and

            (d) Disclosed in this report any change in the registrant’s internal control
17
            over financial reporting that occurred during the registrant’s most recent
            fiscal quarter (the registrant’s fourth fiscal quarter in the case of an
18
            annual report) that has materially affected, or is reasonably likely to
            materially affect, the registrant’s internal control over financial
19
            reporting; and
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 148 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 154 of 240 Page ID
                                       #:395




 1          5. The registrant’s other certifying officer(s) and I have disclosed, based
            on our most recent evaluation of internal control over financial
 2          reporting, to the registrant’s auditors and the audit committee of the
            registrant’s board of directors (or persons performing the equivalent
 3          functions):

 4          (a) All significant deficiencies and material weaknesses in the design or
            operation of internal control over financial reporting which are
 5          reasonably likely to adversely affect the registrant’s ability to record,
            process, summarize and report financial information; and
 6
            (b) Any fraud, whether or not material, that involves management or
            other employees who have a significant role in the registrant’s internal
 7
            control over financial reporting.
 8          338. First, contrary to the statement in paragraph 4(b) of the certification, as

 9    of September 30, 2017, Mattel’s internal controls over financial reporting were

10    severely deficient, and did not provide reasonable assurance regarding the reliability

11    of the Company’s financial statements and its compliance with GAAP. As Mattel

12    would later admit, “there were material weaknesses in [Mattel’s] internal control

13    over financial reporting at the time of the preparation of its financial statements for

14    the quarters ending on September 30, 2017 and December 31, 2017[,]” concerning,

15    among other things, “the control over the review of income tax valuation allowance

16    analysis.” Additionally, as set forth above in greater detail in ¶¶66-79 and Section

17    VII: (1) Mattel stored vital financial information necessary for accurate financial

18    reporting, including the back-up for Mattel’s financial statements, in disorganized

19    boxes and binders of paper, which made it extremely difficult to even locate the

20    support for its published financial statements; (2) even when that support could be

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 149 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 155 of 240 Page ID
                                       #:396




 1    located, Mattel’s financial back-up information often did not reconcile or “tie-out”

 2    with the financial statements, and senior Mattel executives would sign-off on the

 3    financial statements without adequately reconciling the financial statements with the

 4    supporting information; (3) Mattel lacked coordination between the accounting and

 5    tax departments; and (4) Mattel lacked an internal control for determining and

 6    confirming its valuation allowance on its deferred tax assets, which was a critical

 7    failure in light of the materiality of those assets.

 8           339. Second, contrary to the statement in section 4(c) of the certification,

 9    Defendants Georgiadis and Euteneuer had not truly evaluated the effectiveness of

10    Mattel’s disclosure controls as of September 30, 2017.       Specifically, as set forth

11    above in greater detail in ¶¶74-75, Mattel executives conducted no substantive

12    evaluation of whether disclosure controls were actually effective or even followed,

13    and instead engaged in after-the-fact “check the box” exercises that were devoid of

14    any meaningful review and evaluation.

15           340. Third, contrary to the statement in section 4(a) of the certification, as of

16    September 30, 2017, Mattel’s disclosure controls and procedures were severely

17    deficient as of September 30, 2017 and did not provide reasonable assurance that the

18    information required to be disclosed by Mattel in its SEC filings was in fact properly

19    collected, communicated, and reported in Mattel’s SEC filings. As Mattel would

20    later admit in the Restatement, management “failed to properly design and operate

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 150 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 156 of 240 Page ID
                                       #:397




 1    effective monitoring control activities to properly assess and communicate known

 2    financial statement errors and internal control deficiencies in a timely manner to

 3    those parties responsible for taking corrective action.” As Mattel would further

 4    admit, these “material weaknesses [] existed at the time of the preparation of our

 5    financial statements for the third and fourth quarters of 2017.” As Mattel would later

 6    specify, its disclosure controls and procedures were materially deficient precisely

 7    because they did not ensure that the material errors in its third quarter 2017 financial

 8    statements were “properly assessed” or that “findings and conclusions [were]

 9    documented” or that the errors were reported to the Audit Committee or “disclosed

10    in the 2017 10-K.”

11          341. Fourth, contrary to the statement in paragraph 3 of the certification,

12    Mattel’s financial results for the third quarter 2017 did not “fairly present in all

13    material respects the financial condition,” and “results of operation.” As noted

14    above, Mattel’s financial results for the three and nine months ended September 30,

15    2017 were materially misstated in numerous respects. Senior Mattel executives,

16    including Defendant Euteneuer, had personally witnessed Mattel’s inability to

17    accurately report its financial results in the days before they were reported, as he

18    witnessed Mattel’s financial results wildly fluctuate in draft financial statements that

19    were circulated internally.

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 151 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 157 of 240 Page ID
                                       #:398




 1          342. Further, in Item 4. “Controls and Procedures,” the Q3 2017 Form 10-Q

 2    stated:

 3          Evaluation of Disclosure Controls and Procedures

 4          As of September 30, 2017, Mattel’s disclosure controls and procedures
            were evaluated, with the participation of Mattel’s principal executive
 5          officer and principal financial officer, to assess whether they are
            effective in providing reasonable assurance that information required to
 6          be disclosed by Mattel in the reports that it files or submits under the
            Securities Exchange Act of 1934 is accumulated and communicated to
 7          management, including its principal executive officer and principal
            financial officer, as appropriate, to allow timely decisions regarding
 8          required disclosure and to provide reasonable assurance that such
            information is recorded, processed, summarized, and reported within
 9          the time periods specified in Securities and Exchange Commission
            rules and forms. Based on this evaluation, Margaret H. Georgiadis,
10          Mattel’s principal executive officer, and Joseph J. Euteneuer, Mattel’s
            principal financial officer, concluded that these disclosure controls and
11          procedures were effective as of September 30, 2017.

12          Changes in Internal Control Over Financial Reporting

13          During the quarter ended September 30, 2017, Mattel made no changes
            to its internal control over financial reporting that have materially
14          affected, or are reasonably likely to materially affect, its internal control
            over financial reporting.
15

16          343. The statements set forth above were materially false and misleading

17    when made. Contrary to the statement that Defendants Georgiadis and Euteneuer

18    “evaluated” Mattel’s disclosure controls and procedures, Defendants Georgiadis and

19    Euteneuer had not truly “evaluated” the effectiveness of Mattel’s disclosure controls

20    and procedures as of September 30, 2017. Specifically, as set forth above in greater

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     - 152 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 158 of 240 Page ID
                                       #:399




 1    detail in ¶¶74-75, Mattel executives conducted no substantive evaluation of whether

 2    internal controls were actually effective or even followed, and instead engaged in

 3    after-the-fact “check the box” exercises that were devoid of any meaningful review

 4    and evaluation.

 5          344. Second, contrary to Defendants’ statements, Mattel’s disclosure

 6    controls and procedures were severely deficient as of September 30, 2017 and did

 7    not provide reasonable assurance that the information required to be disclosed by

 8    Mattel in its SEC filings was in fact properly collected, communicated, and reported

 9    in Mattel’s SEC filings.     As Mattel would later admit in the Restatement,

10    management “failed to properly design and operate effective monitoring control

11    activities to properly assess and communicate known financial statement errors and

12    internal control deficiencies in a timely manner to those parties responsible for

13    taking corrective action.”     As Mattel would further admit, these “material

14    weaknesses [] existed at the time of the preparation of our financial statements for

15    the third and fourth quarters of 2017.” As Mattel would later specify, its disclosure

16    controls and procedures were materially deficient precisely because they did not

17    ensure that the material errors in its third quarter 2017 financial statements were

18    “properly assessed” or that “findings and conclusions [were] documented” or that

19    the errors were reported to the audit committee or “disclosed in the 2017 10-K.”

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 153 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 159 of 240 Page ID
                                       #:400




 1          345. Finally, the 3Q 2017 Form 10-Q, as well as each of Mattel’s SEC

 2    disclosures during the Class Period, stated that the financial statements contained

 3    therein had been prepared in accordance with GAAP: “The accompanying unaudited

 4    consolidated financial statements and related disclosures have been prepared in

 5    accordance with accounting principles generally accepted in the United States of

 6    America (‘GAAP’) applicable to interim financial information and with the

 7    instructions to Form 10-Q and Rule 10-01 of Regulation S-X.”

 8          346. These statements were false and misleading when made. As set forth

 9    above, Mattel has admitted that its financial statements for the third quarter of 2017

10    were materially misstated in violation of GAAP. Mattel’s specific GAAP violations

11    are also detailed above in Section VIII.

12          347. On October 26, 2017, Mattel issued an earnings release, which it also

13    filed with the SEC on Form 8-K, as well as an investor presentation for its conference

14    call. Each of these documents reported the same false financial results for the third

15    quarter of 2017, including Mattel’s reported net loss, net loss per share, valuation

16    allowance and provision for income taxes. These documents also reported the same

17    false financial results for the nine month period ended September 30, 2017, including

18    net loss, net loss per share, valuation allowance, and provision for income taxes.

19    Mattel has now admitted that this financial information in the earnings release, Form

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 154 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 160 of 240 Page ID
                                       #:401




 1    8-K, and investor presentation was materially misstated when issued, as set forth in

 2    the charts above at ¶¶335-36.

 3          C.     Materially False And Misleading Statements And Omissions
                   Concerning The Fourth Quarter and Full Year 2017
 4
            348. On February 1, 2018, Mattel held a conference call with investors and
 5
      analysts to discuss its financial results for the fourth quarter and full year 2017 (the
 6
      “4Q 2017 Earnings Call”). On the 4Q 2017 Earnings Call, Defendant Euteneuer
 7
      discussed the Company’s tax position, and reiterated the false third quarter tax
 8
      valuation allowance, stating “As I mentioned on our third quarter earnings call, we
 9
      booked a onetime noncash charge of $561.9 million to record a valuation allowance
10
      for a significant portion of our deferred tax assets.”
11
            349. This statement was materially false when made. At the time he made
12
      this statement, Defendant Euteneuer knew that Mattel’s valuation allowance for the
13
      third quarter of 2017 had been materially understated by approximately $109
14
      million, and that the Company had reclassified the HiT asset as a definite-lived asset
15
      so as to avoid the GAAP-required restatement.
16
            350. Mattel also issued a series of documents setting forth its financial
17
      results for the fourth quarter and full year 2017, many of which reiterated the false
18
      financial information Mattel had issued in the third quarter and contained additional
19
      false and misleading statements concerning the fourth quarter and year-end 2017.
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 155 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 161 of 240 Page ID
                                       #:402




 1    All of these documents also completely omitted numerous highly material facts that

 2    were known to both Mattel and PwC.

 3          351. For example, on February 1, 2018, Mattel issued an earnings release,

 4    which it filed with the SEC on Form 8-K, setting forth its results for the fourth

 5    quarter and year-end 2017. That same day, Mattel issued an investor presentation

 6    concerning its results for the fourth quarter and year-end 2017, which listed

 7    Defendants Georgiadis and Euteneuer on the cover page. On February 27, 2018,

 8    Mattel filed an annual report on Form 10-K with the SEC setting forth the

 9    Company’s financial and operating results for the year ended December 31, 2017

10    (the “2017 Form 10-K”) and for interim periods, including as of September 30, 2017.

11    The 2017 Form 10-K was signed by Defendants Georgiadis and Euteneuer.

12          352. Nowhere in the 2017 Form 10-K, the February 1, 2018 earnings release,

13    or the February 1, 2018 investor presentation, did Mattel disclose any of the

14    following highly material facts: (1) Mattel’s internal controls over financial

15    reporting and disclosure controls and procedures were severely deficient; (2)

16    Mattel’s senior management had determined that the Company’s financial

17    statements for the third quarter of 2017 were materially misstated, including that its

18    loss for the third quarter was understated by approximately $110 million; (3)

19    Mattel’s senior management had conspired with PwC to retroactively reclassify the

20    HiT asset as a definite-lived asset to avoid the GAAP-required restatement, and to

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 156 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 162 of 240 Page ID
                                       #:403




 1    avoid admitting to material weaknesses in internal controls; and (4) the prior

 2    understatement, coupled with the subsequent reclassification of the HiT IP, resulted

 3    in the misstatement of Mattel’s fourth quarter financial statements, including a $106

 4    million net loss overstatement for the fourth quarter. The 2017 Form 10-K, the

 5    February 1, 2018 earnings release, and the February 1, 2018 investor presentation

 6    were materially false and misleading for the failure to disclose this information.

 7          353. Moreover, these documents set forth a number of statements that were

 8    affirmatively false and misleading. For example, Note 16 of the 2017 Form 10-K

 9    reiterates Mattel’s third quarter 2017 financial results, including a net loss of $603.2

10    million, a net loss per common share of $1.75, and a net discrete tax expense of

11    $561.9 million. These figures were materially misstated by the amounts set forth

12    above in the chart at ¶335.

13          354. The 2017 Form 10-K also stated that the “[n]et loss in the third quarter

14    of 2017 included net discrete tax expense of $561.9 million, primarily related to the

15    establishment of a valuation allowance.” This statement was also materially false

16    and misleading when made. As Mattel has admitted, Mattel’s reported third quarter

17    tax expense was materially understated by approximately $109 million.

18          355. The 2017 Form 10-K also reported false and misleading financial

19    results for the fourth quarter of 2017. Specifically, the 2017 Form 10-K reported a

20    net loss for the fourth quarter of $281.3 million and a net loss per share of $0.82.

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 157 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 163 of 240 Page ID
                                       #:404




 1    These financial metrics were materially false and misleading when issued. As a

 2    consequence of the scheme it employed to conceal the third quarter misstatement of

 3    financial results, and as Mattel admitted in the Restatement, its net loss and net loss

 4    per share reported in the 2017 Form 10-K were materially overstated, as set forth in

 5    the chart below:

 6         Mattel’s Materially Misstated Financial Metrics for the 2017 Fourth
                                        Quarter
 7
         Financial       As Previously                                         Percent
 8                                          Corrections       As Restated
          Metric           Reported                                          Misstatement

 9        Net Loss       $281 million      $106 million      $175 million         38%
10      Net Loss Per
         Common               $0.82            -$0.31            $0.51            38%
11         Share

12          356. On February 1, 2018, Mattel issued an earnings release, which it also
13    filed with the SEC on Form 8-K, as well as an investor presentation for its conference
14    call. Each of these documents reported the same false financial results for the fourth
15    quarter of 2017, including Mattel’s reported net loss and net loss per share. Mattel
16    has now admitted that this financial information in the earnings release, Form 8-K,
17    and investor presentation was materially misstated when issued, as set forth in the
18    charts above at ¶355.
19          357. As explained above, instead of issuing a restatement during the fourth
20    quarter 2017 to correct the materially understated third quarter 2017 valuation
21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 158 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 164 of 240 Page ID
                                       #:405




 1    allowance and net loss, as they should have done, Mattel and PwC decided to

 2    retroactively re-classify the HiT IP to avoid the required restatement. In explaining

 3    this re-classification, the 2017 Form 10-K stated:

 4          In the third quarter of 2017, Mattel performed the annual impairment
            test for its nonamortizable intangible asset as required and determined
 5          that the nonamortizable intangible asset was not impaired as the fair
            value exceeded its carrying value.
 6
            In the fourth quarter of 2017, Mattel determined a triggering event had
 7          occurred due to a change in brand strategy, which resulted in lower
            forecasted revenue attributable to the nonamortizable intangible asset.
 8          As a result, Mattel performed an interim impairment test which
            determined that the fair value was in excess of its carrying value, with
 9          an estimated fair value approximately 1.05x its carrying value. As such,
            Mattel determined that the intangible asset should no longer be
10          designated as a nonamortizable intangible asset but should be
            amortized starting in the fourth quarter of 2017.
11
            358. This statement was materially false and misleading when made. As
12
      Mattel would later admit, “[a] change in accounting for an intangible asset in the
13
      fourth quarter of 2017 resulted in an effective correction of the error for the 2017
14
      annual results.” However, it was materially misleading for Mattel to assert that this
15
      “change in accounting” occurred because of a determination during the “fourth
16
      quarter of 2017” “that a triggering event had occurred due to a change in brand
17
      strategy,” resulting in the asset being amortized. The decision to reclassify the HiT
18
      IP was made in January 2018 as a device to avoid a restatement as required by
19
      GAAP, and to surreptitiously compensate for the material understatement of the
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 159 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 165 of 240 Page ID
                                       #:406




 1    Company’s third quarter loss without informing investors of that misstatement or

 2    disclosing material weaknesses in Mattel’s internal controls.

 3          359. Item 8 of the 2017 Form 10-K, “Financial Statements and

 4    Supplementary Data,” stated that Defendants Georgiadis and Euteneuer had

 5    evaluated the effectiveness of its internal controls using COSO’s “Internal Control-

 6    Integrated Framework,” and concluded that Mattel’s internal controls were effective

 7    as of December 31, 2017:

 8          Management is responsible for establishing and maintaining adequate
            internal control over financial reporting (as defined in Exchange Act
 9          Rules 13a-15(f) and 15d-15(f)). Mattel’s management, including
            Margaret H. Georgiadis, its principal executive officer, and Joseph J.
10          Euteneuer, its principal financial officer, evaluated the effectiveness of
            Mattel’s internal control over financial reporting using the framework
11          in Internal Control—Integrated Framework (2013) issued by the
            Committee of Sponsoring Organizations of the Treadway Commission
12          (COSO). Based on this evaluation, management concluded that
            Mattel’s internal control over financial reporting was effective as of
13          December 31, 2017. The effectiveness of the Company’s internal
            control over financial reporting as of December 31, 2017 has been
14          audited by PricewaterhouseCoopers LLP, an independent registered
            public accounting firm, as stated in their report which appears herein.
15
            360. This statement was false and misleading when made. First, contrary to
16
      these statements, Defendants Georgiadis and Euteneuer had not truly “evaluated”
17
      the effectiveness of Mattel’s internal controls over financial reporting as of
18
      December 31, 2017. Specifically, as set forth above in greater detail in ¶¶75-76,
19
      Mattel executives conducted no substantive evaluation of whether internal controls
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 160 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 166 of 240 Page ID
                                       #:407




 1    were actually effective or even followed, and instead engaged in after-the-fact

 2    “check the box” exercises that were devoid of any meaningful review and

 3    evaluation.

 4          361. Second, contrary to this statement, Mattel’s internal controls over

 5    financial reporting were not effective and in fact were severely deficient as of

 6    December 31, 2017. As Mattel would later admit, “there were material weaknesses

 7    in its internal control over financial reporting at the time of the preparation of its

 8    financial statements for the quarters ending on September 30, 2017 and December

 9    31, 2017” related to the “control over the review of income tax valuation allowance

10    analysis.” Moreover, as set forth above in greater detail in ¶¶66-79 and Section VII:

11    (1) Mattel stored vital financial information necessary for accurate financial

12    reporting, including the back-up for Mattel’s financial statements, in disorganized

13    boxes and binders of paper, which made it extremely difficult to even locate the

14    support for its published financial statements; (2) even when that support could be

15    located, Mattel’s financial back-up information often did not reconcile or “tie-out”

16    with the financial statements, and senior Mattel executives would sign-off on the

17    financial statements without adequately reconciling the financial statements with the

18    supporting information; (3) Mattel lacked coordination between the accounting and

19    tax departments; and (4) Mattel lacked an internal control for determining and

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 161 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 167 of 240 Page ID
                                       #:408




 1    confirming its valuation allowance on its deferred tax assets, which was a critical

 2    failure in light of the materiality of those assets.

 3           362. Item 9A. “Controls and Procedures” of the 2017 10-K stated that

 4    Defendants Georgiadis and Euteneuer had evaluated Mattel’s disclosure controls

 5    and procedures and found them effective:

 6           Evaluation of Disclosure Controls and Procedures

 7           As of December 31, 2017, Mattel’s disclosure controls and procedures
             were evaluated, with the participation of Mattel’s principal executive
 8           officer and principal financial officer, to assess whether they are
             effective in providing reasonable assurance that information required to
 9           be disclosed by Mattel in the reports that it files or submits under the
             Securities Exchange Act of 1934 is accumulated and communicated to
10           management, including its principal executive officer and principal
             financial officer, as appropriate, to allow timely decisions regarding
11           required disclosure and to provide reasonable assurance that such
             information is recorded, processed, summarized and reported within the
12           time periods specified in Securities and Exchange Commission rules
             and forms. Based on this evaluation, Margaret H. Georgiadis, Mattel’s
13           principal executive officer, and Joseph J. Euteneuer, Mattel’s principal
             financial officer, concluded that these disclosure controls and
14           procedures were effective as of December 31, 2017.

15           Changes in Internal Control Over Financial Reporting

16           There was no change in our internal control over financial reporting that
             occurred during the period covered by this report that has materially
17           affected, or is reasonably likely to materially affect, our internal control
             over financial reporting.
18           363. The statements set forth above were false and misleading when made.
19    First, contrary to these statements, Defendants Georgiadis and Euteneuer had not
20    truly “evaluated” the effectiveness of Mattel’s disclosure controls and procedures as
21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     - 162 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 168 of 240 Page ID
                                       #:409




 1    of December 31, 2017. Specifically, as set forth above in greater detail in ¶¶74-75,

 2    Mattel executives conducted no substantive evaluation of whether disclosure

 3    controls were actually effective or even followed, and instead engaged in after-the-

 4    fact “check the box” exercises that were devoid of any meaningful review and

 5    evaluation.

 6          364. Second, as of December 31, 2017, Mattel’s disclosure controls were

 7    severely deficient, and did not provide reasonable assurance that the information

 8    required to be disclosed by Mattel in its SEC filings was collected, communicated

 9    and properly reported in Mattel’s SEC filings. As Mattel would later admit in the

10    Restatement, management “failed to properly design and operate effective

11    monitoring control activities to properly assess and communicate known financial

12    statement errors and internal control deficiencies in a timely manner to those parties

13    responsible for taking corrective action.” As Mattel would further admit, these

14    “material weaknesses [] existed at the time of the preparation of our financial

15    statements for the third and fourth quarters of 2017.” As Mattel would later specify,

16    its disclosure controls and procedures were materially deficient precisely because

17    they did not ensure that the material errors in its third quarter 2017 financial

18    statements were “properly assessed” or that “findings and conclusions [were]

19    documented” or that the errors were reported to the Audit Committee or “disclosed

20    in the 2017 10-K.”

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 163 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 169 of 240 Page ID
                                       #:410




 1          365. Further, in Exhibits 31.0 and 31.1 in the 2017 10-K, Defendants

 2    Georgiadis and Euteneuer certified, respectively, pursuant to Section 302 of the

 3    Sarbanes-Oxley Act of 2002, that:

 4          1. I have reviewed this annual report on Form 10-K of Mattel, Inc.;

 5          2. Based on my knowledge, this annual report does not contain any
               untrue statement of a material fact or omit to state a material fact
 6             necessary to make the statements made, in light of the circumstances
               under which such statements were made, not misleading with
 7             respect to the period covered by this report;

 8          3. Based on my knowledge, the financial statements, and other
               financial information included in this report, fairly present in all
 9             material respects the financial condition, results of operations and
               cash flows of the registrant as of, and for, the periods presented in
10             this report;

11          4. The registrant’s other certifying officer(s) and I are responsible for
               establishing and maintaining disclosure controls and procedures (as
12             defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and
               internal control over financial reporting (as defined in Exchange Act
13             Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

14          (a) Designed such disclosure controls and procedures, or caused such
                disclosure controls and procedures to be designed under our
15              supervision, to ensure that material information relating to the
                registrant, including its consolidated subsidiaries, is made known to
16              us by others within those entities, particularly during the period in
                which this report is being prepared;
17
            (b) Designed such internal control over financial reporting, or caused
18              such internal control over financial reporting to be designed under
                our supervision, to provide reasonable assurance regarding the
19              reliability of financial reporting and the preparation of financial
                statements for external purposes in accordance with generally
20              accepted accounting principles;

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 164 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 170 of 240 Page ID
                                       #:411




 1
            (c) Evaluated the effectiveness of the registrant’s disclosure controls
 2              and procedures and presented in this report our conclusions about
                the effectiveness of the disclosure controls and procedures, as of the
 3              end of the period covered by this report based on such evaluation;
                and
 4
            (d) Disclosed in this report any change in the registrant’s internal
 5              control over financial reporting that occurred during the registrant’s
                most recent fiscal quarter (the registrant’s fourth fiscal quarter in the
 6              case of an annual report) that has materially affected, or is
                reasonably likely to materially affect, the registrant’s internal
 7              control over financial reporting; and

 8          5. The registrant’s other certifying officer(s) and I have disclosed,
               based on our most recent evaluation of internal control over
 9             financial reporting, to the registrant’s auditors and the audit
               committee of the registrant’s board of directors (or persons
10             performing the equivalent functions):

11          (a) All significant deficiencies and material weaknesses in the design or
                operation of internal control over financial reporting which are
12              reasonably likely to adversely affect the registrant’s ability to
                record, process, summarize and report financial information; and
13
            (b) Any fraud, whether or not material, that involves management or
14              other employees who have a significant role in the registrant’s
                internal control over financial reporting.
15
            366. These statements were false and misleading when made. First, contrary
16
      to the statement in paragraph 4(b) of the certification, as of December 31, 2017,
17
      Mattel’s internal controls over financial reporting were severely deficient, and did
18
      not provide reasonable assurance regarding the reliability of the Company’s
19
      financial statements and its compliance with GAAP. As Mattel would later admit,
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     - 165 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 171 of 240 Page ID
                                       #:412




 1    “there were material weaknesses in its internal control over financial reporting at the

 2    time of the preparation of its financial statements for the quarters ending on

 3    September 30, 2017 and December 31, 2017” related to “the control over the review

 4    of income tax valuation allowance analysis.” Moreover, as set forth above in greater

 5    detail in ¶¶66-79 and Section VII: (1) Mattel stored vital financial information

 6    necessary for accurate financial reporting, including the back-up for Mattel’s

 7    financial statements, in disorganized boxes and binders of paper, which made it

 8    extremely difficult to even locate the support for its published financial statements;

 9    (2) even when that support could be located, Mattel’s financial back-up information

10    often did not reconcile or “tie-out” with the financial statements, and senior Mattel

11    executives would sign-off on the financial statements without adequately reconciling

12    the financial statements with the supporting information; (3) Mattel lacked

13    coordination between the accounting and tax departments; and (4) Mattel lacked an

14    internal control for determining and confirming its valuation allowance on its

15    deferred tax assets, which was a critical failure in light of the materiality of those

16    assets.

17          367. Second, contrary to the statement in section 4(c) of the certification,

18    Defendants Georgiadis and Euteneuer had not truly evaluated the effectiveness of

19    Mattel’s disclosure controls as of December 31, 2017. Specifically, as set forth

20    above in greater detail in ¶¶74-75, Mattel executives conducted no substantive

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 166 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 172 of 240 Page ID
                                       #:413




 1    evaluation of whether disclosure controls were actually effective or even followed,

 2    and instead engaged in after-the-fact “check the box” exercises that were devoid of

 3    any meaningful review and evaluation.

 4          368. Third, contrary to the statement in section 4(a) of the certification, as of

 5    December 31, 2017, Mattel’s disclosure controls were severely deficient, and did

 6    not ensure that material information about Mattel was properly disclosed in the

 7    Company’s SEC filings. As Mattel would later admit in the Restatement,

 8    management “failed to properly design and operate effective monitoring control

 9    activities to properly assess and communicate known financial statement errors and

10    internal control deficiencies in a timely manner to those parties responsible for

11    taking corrective action.”     As Mattel would further admit, these “material

12    weaknesses [] existed at the time of the preparation of our financial statements for

13    the third and fourth quarters of 2017.” As Mattel would later specify, its disclosure

14    controls and procedures were materially deficient precisely because they did not

15    ensure that the material errors in its third quarter 2017 financial statements were

16    “properly assessed” or that “findings and conclusions [were] documented” or that

17    the errors were reported to the Audit Committee or “disclosed in the 2017 10-K.”

18          369. Fourth, contrary to the statement in paragraph 3 of the certification, “the

19    financial statements, and other financial information included in” the 2017 Form 10-

20    K did not “fairly present in all material respects the financial condition, results of

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 167 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 173 of 240 Page ID
                                       #:414




 1    operations and cash flows of the registrant as of, and for, the periods presented in

 2    this report.” Among other things, the 2017 Form 10-K reiterated Mattel’s financial

 3    results for the third quarter of 2017, which Defendant Euteneuer and other senior

 4    Mattel executives knew were materially misstated. Further, the 2017 Form 10-K

 5    misleadingly described the reclassification of the HiT IP, which Defendant

 6    Euteneuer and other senior Mattel executives knew was done as a device to avoid a

 7    required restatement, and it contained results for the fourth quarter of 2017 that were

 8    also materially misstated as a result of this scheme.

 9          370. Finally, in Exhibit 32.0, Defendants Georgiadis and Euteneuer

10    certified, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the

11    Sarbanes-Oxley Act of 2002, that the information contained in the 2017 Form 10-K

12    “fairly present[ed], in all material respects, the financial condition and results of

13    operations of the Company.”

14          371. This statement was false and misleading when made. The information

15    in the 2017 Form 10-K did not fairly present Mattel’s financial condition and results

16    because: (1) it contained materially misstated financial results for the quarters ending

17    September 30, 2017 and December 31, 2017, as set forth above; (2) it failed to

18    disclose that Mattel had determined that its financial results for the third quarter were

19    materially misstated and then conspired with PwC to avoid a restatement of those

20    results and the admission of material weaknesses in internal controls; and (3) it gave

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 168 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 174 of 240 Page ID
                                       #:415




 1    false reasons for why the treatment of the HiT IP asset had changed, as set forth

 2    above.

 3          372. Further, Defendant PwC consented to the inclusion of its audit report

 4    in the 2017 Form 10-K, and this audit report was materially false and misleading

 5    when issued. Specifically, on February 27, 2018, PwC issued an unqualified audit

 6    report included in the Company’s 2017 Form 10-K for the year ended December 31,

 7    2017. The report stated:

 8          We have audited the accompanying consolidated balance sheets of
            Mattel, Inc. and its subsidiaries as of December 31, 2017 and 2016, and
 9          the related consolidated statements of operations, comprehensive
            income, cash flows, and stockholders’ equity for each of the three years
10          in the period ended December 31, 2017, including the related notes and
            schedule of valuation and qualifying accounts and allowances for each
11          of the three years in the period ended December 31, 2017 appearing
            under Item 16 (collectively referred to as the “consolidated financial
12          statements”). We also have audited the Company's internal control over
            financial reporting as of December 31, 2017, based on criteria
13          established in Internal Control - Integrated Framework (2013) issued
            by the Committee of Sponsoring Organizations of the Treadway
14          Commission (COSO).

15          In our opinion, the consolidated financial statements referred to above
            present fairly, in all material respects, the financial position of the
16          Company as of December 31, 2017 and 2016, and the results of its
            operations and its cash flows for each of the three years in the period
17          ended December 31, 2017 in conformity with accounting principles
            generally accepted in the United States of America. Also in our opinion,
18          the Company maintained, in all material respects, effective internal
            control over financial reporting as of December 31, 2017, based on
19          criteria established in Internal Control—Integrated Framework
            (2013) issued by the COSO.
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 169 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 175 of 240 Page ID
                                       #:416




 1          373. The statements set forth above were false and misleading when made

 2    in several respects. First, it was materially false and misleading for PwC to state that

 3    it had conducted an “audit” of Mattel and thereby determined that its financial

 4    statements were accurate, when during its 2017 audit, PwC conspired with Mattel to

 5    avoid disclosing a known material error. As set forth in greater detail in Sections

 6    IV.C. and D, above, PwC was informed of a material misstatement issued in Mattel’s

 7    third quarter financial results in January 2018, and instead of advising Mattel to issue

 8    a restatement and disclose the material weaknesses that existed at the time, PwC

 9    designed and executed a plan to avoid issuing a restatement or disclosing any known

10    existing material weaknesses. As alleged in section IX, PwC’s conduct in its 2017

11    audit violated PCAOB standards.

12          374. Second, it was materially false and misleading for PwC to state that the

13    financial statements in the 2017 Form 10-K fairly presented the financial position of

14    the Company as of December 31, 2017 and did so “in conformity with accounting

15    principles generally accepted in the United States of America.” Contrary to these

16    statements, Mattel has now admitted that its results for the third and fourth quarters

17    of 2017 were materially misstated in violation of GAAP. Moreover, it was, at

18    minimum, misleading for PwC to represent that Mattel’s financial statements were

19    accurate in all material respects when PwC was informed of a material misstatement

20    in Mattel’s third quarter financial results in January 2018, yet designed and executed

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 170 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 176 of 240 Page ID
                                       #:417




 1    a plan to avoid issuing a restatement or disclosing any known existing material

 2    weaknesses.

 3          375. Third, it was materially false and misleading for PwC to state that

 4    Mattel “maintained, in all material respects, effective internal control over financial

 5    reporting as of December 31, 2017, based on criteria established in Internal Control-

 6    Integrated Framework (2013) issued by COSO.” Mattel has since admitted that it

 7    “determined that there were material weaknesses in its internal control over financial

 8    reporting at the time of the preparation of its financial statements for the quarters

 9    ending on September 30, 2017 and December 31, 2017” “related to the control over

10    the review of income tax valuation allowance analysis” and “monitoring control

11    activities.” Similarly, PwC also restated its audit opinion for the year ending

12    December 31, 2018, finding that Mattel suffered a longstanding material weakness

13    in its internal controls over financial reporting as of December 31, 2018 that resulted

14    in the third and fourth quarter 2017 reporting errors.

15          376. PwC also falsely stated that it had conducted its audit in compliance

16    with PCAOB standards and had an adequate basis for its opinions on the accuracy

17    of Mattel’s financial statements and the sufficiency of its internal controls:

18          Basis of opinions:

19          The Company's management is responsible for these consolidated
            financial statements, for maintaining effective internal control over
20          financial reporting, and for its assessment of the effectiveness of

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 171 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 177 of 240 Page ID
                                       #:418




 1          internal control over financial reporting, included in the accompanying
            Management's Report on Internal Control over Financial Reporting.
 2          Our responsibility is to express opinions on the Company’s
            consolidated financial statements and on the Company's internal control
 3          over financial reporting based on our audits. We are a public accounting
            firm registered with the Public Company Accounting Oversight Board
 4          (United States) (“PCAOB”) and are required to be independent with
            respect to the Company in accordance with the U.S. federal securities
 5          laws and the applicable rules and regulations of the Securities and
            Exchange Commission and the PCAOB.
 6
            We conducted our audits in accordance with the standards of the
 7          PCAOB. Those standards require that we plan and perform the audits
            to obtain reasonable assurance about whether the consolidated financial
 8          statements are free of material misstatement, whether due to error or
            fraud, and whether effective internal control over financial reporting
 9          was maintained in all material respects.

10          Our audits of the consolidated financial statements included performing
            procedures to assess the risks of material misstatement of the
11          consolidated financial statements, whether due to error or fraud, and
            performing procedures that respond to those risks. Such procedures
12          included examining, on a test basis, evidence regarding the amounts
            and disclosures in the consolidated financial statements. Our audits also
13          included evaluating the accounting principles used and significant
            estimates made by management, as well as evaluating the overall
14          presentation of the consolidated financial statements. Our audit of
            internal control over financial reporting included obtaining an
15          understanding of internal control over financial reporting, assessing the
            risk that a material weakness exists, and testing and evaluating the
16          design and operating effectiveness of internal control based on the
            assessed risk. Our audits also included performing such other
17          procedures as we considered necessary in the circumstances. We
            believe that our audits provide a reasonable basis for our opinions.
18
            377. These statements were false and misleading when made. First, it was
19
      materially false and misleading for PwC to state that it had conducted an “audit” of
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 172 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 178 of 240 Page ID
                                       #:419




 1    Mattel in accordance with the standards of the PCAOB, and to describe the

 2    purportedly appropriate audit procedures it employed, when PwC conspired with

 3    Mattel during its 2017 audit to avoid disclosing a known material misstatement and

 4    material weaknesses. In fact, PwC was informed of a material misstatement issued

 5    in Mattel’s third quarter financial results in January 2018, and instead of advising

 6    Mattel to issue a restatement and disclose the material weaknesses that existed at the

 7    time, PwC designed and executed a plan to avoid issuing a restatement or disclosing

 8    any material weaknesses. As alleged in section IX, PwC’s conduct during its 2017

 9    audit violated a host of PCAOB standards.

10          378. Further, contrary to its representation that it was “independent,” PwC

11    violated the SEC and PCAOB-mandated independence rules, as detailed above in

12    Section IX. As Mattel’s Audit Committee would later report, it “concluded that

13    certain actions in specific HR-related activities by the lead audit partner of Mattel’s

14    outside auditor, namely providing recommendations on candidates for Mattel’s

15    senior finance positions, was in violation of the SEC’s auditor independence rules.

16    He also provided feedback on senior finance employees.” Among other things, PwC

17    violated PCAOB Rule 3526. “Communication with Audit Committees Concerning

18    Independence,” when PwC failed to alert Mattel’s Audit Committee of PwC’s

19    violations of SEC and PCAOB auditor independence rules.

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 173 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 179 of 240 Page ID
                                       #:420




 1          D.     Materially False And Misleading Statements And Omissions
                   Concerning The First Quarter 2018
 2
            379. On April 5, 2018, in its 2018 Proxy Statement and Notice of Annual
 3
      meeting of Stockholders to be Held on May 17, 2018, PwC once again represented
 4
      that Mattel’s financial statements contained therein presented its financial position
 5
      fairly and that Mattel maintained sufficient, effective internal controls:
 6
            Mattel’s consolidated financial statements present fairly, in all material
 7          respects, its financial position as of December 31, 2017 and 2016, and
            its results of operations and cash flows for each of the three years in the
 8          period ended December 31, 2017 in conformity with accounting
            principles generally accepted in the United States of America; and
 9          Mattel has maintained, in all material respects, effective internal control
            over financial reporting as of December 31, 2017, based on criteria
10          established in Internal Control Integrated Framework issued by COSO.

11          380. These statements were materially false and misleading when made.

12    First, it was materially false and misleading for PwC to state that Mattel “maintained,

13    in all material respects, effective internal control over financial reporting as of

14    December 31, 2017, based on criteria established in Internal Control-Integrated

15    Framework (2013) issued by COSO,” when PwC knew that Mattel did not maintain

16    effective control over financial reporting, as alleged above in Section IX. Second, it

17    was materially false and misleading for PwC to state that “Mattel’s consolidated

18    financial statements present fairly, in all material respects, its financial position as

19    of December 31, 2017.” Contrary to these statements, Mattel has now admitted that

20    its results for the third and fourth quarters of 2017 were materially misstated in

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 174 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 180 of 240 Page ID
                                       #:421




 1    violation of GAAP as referenced above. Moreover, it was, at minimum, misleading

 2    for PwC to represent that Mattel’s financial statements were accurate in all material

 3    respects when PwC was informed of a material misstatement in Mattel’s third

 4    quarter financial results in January 2018 yet designed and executed a plan to avoid

 5    issuing a restatement or disclosing any material weaknesses that existed at the time.

 6          381. On April 26, 2018, Mattel filed its Form 10-Q with the SEC setting

 7    forth the Company’s financial and operating results for the quarter ended March 31,

 8    2018 (the “Q1 2018 Form 10-Q”). The Q1 2018 Form 10-Q was signed by

 9    Defendants Georgiadis and Euteneuer. Item 4. “Controls and Procedures” stated

10    that management had evaluated Mattel’s disclosure control and procedures and

11    found them effective:

12          Evaluation of Disclosure Controls and Procedures

13          As of March 31, 2018, Mattel’s disclosure controls and procedures
            were evaluated, with the participation of Mattel’s principal executive
14          officer and principal financial officer, to assess whether they are
            effective in providing reasonable assurance that information required to
15          be disclosed by Mattel in the reports that it files or submits under the
            Securities Exchange Act of 1934 is accumulated and communicated to
16          management, including its principal executive officer and principal
            financial officer, as appropriate, to allow timely decisions regarding
17          required disclosure and to provide reasonable assurance that such
            information is recorded, processed, summarized, and reported within
18          the time periods specified in Securities and Exchange Commission
            rules and forms. Based on this evaluation, Margaret H. Georgiadis,
19          Mattel’s principal executive officer, and Joseph J. Euteneuer, Mattel’s
            principal financial officer, concluded that these disclosure controls and
20          procedures were effective as of March 31, 2018.

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 175 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 181 of 240 Page ID
                                       #:422




 1          382. The statements set forth above were materially false and misleading

 2    when made.        First, contrary to these statements, Defendants Georgiadis and

 3    Euteneuer had not truly “evaluated” the effectiveness of Mattel’s disclosure controls

 4    and procedures as of March 31, 2018. Specifically, as set forth above in greater

 5    detail in ¶¶74-75, Mattel executives conducted no substantive evaluation of whether

 6    disclosure controls were actually effective or even followed, and instead engaged in

 7    after-the-fact “check the box” exercises that were devoid of any meaningful review

 8    and evaluation.

 9          383. Second, as of March 31, 2018, Mattel’s disclosure controls were

10    severely deficient, and did not provide reasonable assurance that the information

11    required to be disclosed by Mattel in its SEC filings was collected, communicated,

12    and properly reported in Mattel’s SEC filings. As Mattel would later admit in the

13    Restatement, management “failed to properly design and operate effective

14    monitoring control activities to properly assess and communicate known financial

15    statement errors and internal control deficiencies in a timely manner to those parties

16    responsible for taking corrective action.” As Mattel would further admit, these

17    “material weaknesses [] existed at the time of the preparation of our financial

18    statements for the third and fourth quarters of 2017.” As Mattel would later specify,

19    its disclosure controls and procedures were materially deficient precisely because

20    they did not ensure that the material errors in its third quarter 2017 financial

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 176 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 182 of 240 Page ID
                                       #:423




 1    statements were “properly assessed” or that “findings and conclusions [were]

 2    documented” or that the errors were reported to the Audit Committee or “disclosed

 3    in the 2017 10-K.” Mattel further admitted that its “material weakness related to a

 4    deficiency in monitoring control activities” “still existed as of December 31, 2018.”

 5          384. Defendants Georgiadis and Euteneuer also certified in Exhibits 31.0

 6    and 31.1 in the 1Q 2018 10-Q, pursuant to Section 302 of the Sarbanes-Oxley Act

 7    of 2002, that they: (1) designed disclosure controls and procedures to ensure that

 8    material information about Mattel was made known to them; and (2) designed

 9    internal controls over financial reporting to provide reasonable assurance that

10    Mattel’s financial statements were accurate and complied with GAAP. Specifically,

11    Defendants Georgiadis and Euteneuer certified that:

12          1. I have reviewed this quarterly report on Form 10-Q of Mattel, Inc.;

13          2. Based on my knowledge, this report does not contain any untrue
            statement of a material fact or omit to state a material fact necessary to
14          make the statements made, in light of the circumstances under which
            such statements were made, not misleading with respect to the period
15          covered by this report;

            3. Based on my knowledge, the financial statements, and other financial
16
            information included in this report, fairly present in all material respects
            the financial condition, results of operations and cash flows of the
17
            registrant as of, and for, the periods presented in this report;
18          4. The registrant’s other certifying officer(s) and I are responsible for
            establishing and maintaining disclosure controls and procedures (as
19          defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
            control over financial reporting (as defined in Exchange Act Rules 13a-
20          15(f) and 15d-15(f)) for the registrant and have:

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 177 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 183 of 240 Page ID
                                       #:424




 1          (a) Designed such disclosure controls and procedures, or caused such
            disclosure controls and procedures to be designed under our
 2          supervision, to ensure that material information relating to the registrant,
            including its consolidated subsidiaries, is made known to us by others
 3          within those entities, particularly during the period in which this report
            is being prepared;
 4
            (b) Designed such internal control over financial reporting, or caused
 5          such internal control over financial reporting to be designed under our
            supervision, to provide reasonable assurance regarding the reliability of
 6          financial reporting and the preparation of financial statements for
            external purposes in accordance with generally accepted accounting
 7          principles;
            (c) Evaluated the effectiveness of the registrant’s disclosure controls and
 8
            procedures and presented in this report our conclusions about the
            effectiveness of the disclosure controls and procedures, as of the end of
 9
            the period covered by this report based on such evaluation; and
10          (d) Disclosed in this report any change in the registrant’s internal control
            over financial reporting that occurred during the registrant’s most recent
11          fiscal quarter (the registrant’s fourth fiscal quarter in the case of an
            annual report) that has materially affected, or is reasonably likely to
12          materially affect, the registrant’s internal control over financial
            reporting; and
13
            5. The registrant’s other certifying officer(s) and I have disclosed, based
14          on our most recent evaluation of internal control over financial
            reporting, to the registrant’s auditors and the audit committee of the
15          registrant’s board of directors (or persons performing the equivalent
            functions):
16
            (a) All significant deficiencies and material weaknesses in the design or
17          operation of internal control over financial reporting which are
            reasonably likely to adversely affect the registrant’s ability to record,
18          process, summarize and report financial information; and
            (b) Any fraud, whether or not material, that involves management or
19
            other employees who have a significant role in the registrant’s internal
            control over financial reporting.
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 178 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 184 of 240 Page ID
                                       #:425




 1          385. The statements above were materially false and misleading when made.

 2    First, contrary to the statement in paragraph 4(b) of the certification, as of March 31,

 3    2018, Mattel’s internal controls over financial reporting were severely deficient, and

 4    did not provide reasonable assurance regarding the reliability of the Company’s

 5    financial statements and its compliance with GAAP. As Mattel would later admit,

 6    “there were material weaknesses in its internal control over financial reporting at the

 7    time of the preparation of its financial statements for the quarters ending on

 8    September 30, 2017 and December 31, 2017” related to “the control over the review

 9    of income tax valuation allowance analysis,” and this deficiency was not remediated

10    until December 31, 2018. Moreover, as set forth above in greater detail in ¶¶66-79

11    and Section VII: (1) Mattel stored vital financial information necessary for accurate

12    financial reporting, including the back-up for Mattel’s financial statements, in

13    disorganized boxes and binders of paper, which made it extremely difficult to even

14    locate the support for its published financial statements; (2) even when that support

15    could be located, Mattel’s financial back-up information often did not reconcile or

16    “tie-out” with the financial statements, and senior Mattel executives would sign-off

17    on the financial statements without adequately reconciling the financial statements

18    with the supporting information; (3) Mattel lacked coordination between the

19    accounting and tax departments; and (4) Mattel lacked an internal control for

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 179 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 185 of 240 Page ID
                                       #:426




 1    determining and confirming its valuation allowance on its deferred tax assets, which

 2    was a critical failure in light of the materiality of those assets.

 3           386. Second, contrary to the statement in section 4(c) of the certification,

 4    Defendants Georgiadis and Euteneuer had not truly evaluated the effectiveness of

 5    Mattel’s disclosure controls. Specifically, as set forth above in greater detail in ¶¶74-

 6    75, Mattel executives conducted no substantive evaluation of whether disclosure

 7    controls were actually effective or even followed, and instead engaged in after-the-

 8    fact “check the box” exercises that were devoid of any meaningful review and

 9    evaluation.

10           387. Third, contrary to the statement in section 4(a) of the certification, as of

11    March 31, 2018, Mattel’s disclosure controls were severely deficient, and did not

12    provide reasonable assurance that the information required to be disclosed by Mattel

13    in its SEC filings was collected, communicated and properly reported in Mattel’s

14    SEC filings. As Mattel would later admit in the Restatement, management “failed

15    to properly design and operate effective monitoring control activities to properly

16    assess and communicate known financial statement errors and internal control

17    deficiencies in a timely manner to those parties responsible for taking corrective

18    action.” As Mattel would further admit, these “material weaknesses [] existed at the

19    time of the preparation of our financial statements for the third and fourth quarters

20    of 2017.” As Mattel would later specify, its disclosure controls and procedures were

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 180 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 186 of 240 Page ID
                                       #:427




 1    materially deficient precisely because they did not ensure that the material errors in

 2    its third quarter 2017 financial statements were “properly assessed” or that “findings

 3    and conclusions [were] documented” or that the errors were reported to the Audit

 4    Committee or “disclosed in the 2017 10-K.” Mattel further admitted that its

 5    “material weakness related to a deficiency in monitoring control activities” “still

 6    existed as of December 31, 2018.”

 7          E.     Materially False And Misleading Statements And Omissions
                   Concerning The Second Quarter 2018
 8
            388. On July 25, 2018, Mattel filed its second quarter 2018 Form 10-Q
 9
      setting forth the Company’s financial and operating results for the quarter ended
10
      June 30, 2018 (the “Q2 2018 Form 10-Q”). The Q2 2018 Form 10-Q was signed by
11
      Defendant Euteneuer. In Item 4. “Controls and Procedures,” the Q2 2018 Form 10-
12
      Q stated that management had evaluated Mattel’s disclosure control and procedures
13
      and found them effective:
14
            Evaluation of Disclosure Controls and Procedures
15
            As of June 30, 2018 , Mattel’s disclosure controls and procedures were
16          evaluated, with the participation of Mattel’s principal executive officer
            and principal financial officer, to assess whether they are effective in
17          providing reasonable assurance that information required to be
            disclosed by Mattel in the reports that it files or submits under the
18          Securities Exchange Act of 1934 is accumulated and communicated to
            management, including its principal executive officer and principal
19          financial officer, as appropriate, to allow timely decisions regarding
            required disclosure and to provide reasonable assurance that such
20          information is recorded, processed, summarized, and reported within

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 181 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 187 of 240 Page ID
                                       #:428




 1          the time periods specified in Securities and Exchange Commission
            rules and forms. Based on this evaluation, Ynon Kreiz, Mattel’s
 2          principal executive officer, and Joseph J. Euteneuer, Mattel’s principal
            financial officer, concluded that these disclosure controls and
 3          procedures were effective as of June 30, 2018.

 4          Changes in Internal Control Over Financial Reporting

 5          During the quarter ended June 30, 2018, Mattel made no changes to its
            internal control over financial reporting that have materially affected,
 6          or are reasonably likely to materially affect, its internal control over
            financial reporting.
 7
            389. The statements set forth above were materially false and misleading
 8
      when made. First, contrary to these statements, Defendant Euteneuer had not truly
 9
      “evaluated” the effectiveness of Mattel’s disclosure controls and procedures as of
10
      June 30, 2018. Specifically, as set forth above in greater detail in ¶¶74-75, Mattel
11
      executives conducted no substantive evaluation of whether disclosure controls were
12
      actually effective or even followed, and instead engaged in after-the-fact “check the
13
      box” exercises that were devoid of any meaningful review and evaluation.
14
            390. Second, as of June 30, 2018, Mattel’s disclosure controls were severely
15
      deficient, and did not provide reasonable assurance that the information required to
16
      be disclosed by Mattel in its SEC filings was collected, communicated, and properly
17
      reported in Mattel’s SEC filings. As Mattel would later admit in the Restatement,
18
      management “failed to properly design and operate effective monitoring control
19
      activities to properly assess and communicate known financial statement errors and
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 182 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 188 of 240 Page ID
                                       #:429




 1    internal control deficiencies in a timely manner to those parties responsible for

 2    taking corrective action.”     As Mattel would further admit, these “material

 3    weaknesses [] existed at the time of the preparation of our financial statements for

 4    the third and fourth quarters of 2017.” As Mattel would later specify, its disclosure

 5    controls and procedures were materially deficient precisely because they did not

 6    ensure that the material errors in its third quarter 2017 financial statements were

 7    “properly assessed” or that “findings and conclusions [were] documented” or that

 8    the errors were reported to the Audit Committee or “disclosed in the 2017 10-K.”

 9    Mattel further admitted that its “material weakness related to a deficiency in

10    monitoring control activities” “still existed as of December 31, 2018.”

11          391. Defendant Euteneuer also certified in Exhibit 31.1 in the 2Q 2018 10-

12    Q, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, that he: (1) designed

13    disclosure controls and procedures to ensure that material information about Mattel

14    was made known to them; and (2) designed internal controls over financial reporting

15    to provide reasonable assurance that Mattel’s financial statements were accurate and

16    complied with GAAP. Specifically, he certified that:

17          1. I have reviewed this quarterly report on Form 10-Q of Mattel, Inc.;

18          2. Based on my knowledge, this report does not contain any untrue
            statement of a material fact or omit to state a material fact necessary to
19          make the statements made, in light of the circumstances under which
            such statements were made, not misleading with respect to the period
20          covered by this report;

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 183 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 189 of 240 Page ID
                                       #:430




 1          3. Based on my knowledge, the financial statements, and other financial
            information included in this report, fairly present in all material respects
 2          the financial condition, results of operations and cash flows of the
            registrant as of, and for, the periods presented in this report;
 3
            4. The registrant’s other certifying officer(s) and I are responsible for
 4          establishing and maintaining disclosure controls and procedures (as
            defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
 5          control over financial reporting (as defined in Exchange Act Rules 13a-
            15(f) and 15d-15(f)) for the registrant and have:
 6
            (a) Designed such disclosure controls and procedures, or caused such
            disclosure controls and procedures to be designed under our
 7
            supervision, to ensure that material information relating to the registrant,
            including its consolidated subsidiaries, is made known to us by others
 8
            within those entities, particularly during the period in which this report
            is being prepared;
 9
            (b) Designed such internal control over financial reporting, or caused
10          such internal control over financial reporting to be designed under our
            supervision, to provide reasonable assurance regarding the reliability of
11          financial reporting and the preparation of financial statements for
            external purposes in accordance with generally accepted accounting
12          principles;

13          (c) Evaluated the effectiveness of the registrant’s disclosure controls and
            procedures and presented in this report our conclusions about the
14          effectiveness of the disclosure controls and procedures, as of the end of
            the period covered by this report based on such evaluation; and
15
            (d) Disclosed in this report any change in the registrant’s internal control
16          over financial reporting that occurred during the registrant’s most recent
            fiscal quarter (the registrant’s fourth fiscal quarter in the case of an
17          annual report) that has materially affected, or is reasonably likely to
            materially affect, the registrant’s internal control over financial
18          reporting; and
            5. The registrant’s other certifying officer(s) and I have disclosed, based
19
            on our most recent evaluation of internal control over financial
            reporting, to the registrant’s auditors and the audit committee of the
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 184 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 190 of 240 Page ID
                                       #:431




 1          registrant’s board of directors (or persons performing the equivalent
            functions):
 2
            (a) All significant deficiencies and material weaknesses in the design or
 3          operation of internal control over financial reporting which are
            reasonably likely to adversely affect the registrant’s ability to record,
 4          process, summarize and report financial information; and

            (b) Any fraud, whether or not material, that involves management or
 5
            other employees who have a significant role in the registrant’s internal
            control over financial reporting.
 6
            392. The statements above were materially false and misleading when made.
 7
      First, contrary to the statement in paragraph 4(b) of the certification, as of June 30,
 8
      2018, Mattel’s internal controls over financial reporting were severely deficient, and
 9
      did not provide reasonable assurance regarding the reliability of the Company’s
10
      financial statements and its compliance with GAAP. As Mattel would later admit,
11
      “there were material weaknesses in its internal control over financial reporting at the
12
      time of the preparation of its financial statements for the quarters ending on
13
      September 30, 2017 and December 31, 2017” related to “the control over the review
14
      of income tax valuation allowance analysis,” and this deficiency was not remediated
15
      until December 31, 2018. Moreover, as set forth above in greater detail in ¶¶66-79
16
      and Section VII: (1) Mattel stored vital financial information necessary for accurate
17
      financial reporting, including the back-up for Mattel’s financial statements, in
18
      disorganized boxes and binders of paper, which made it extremely difficult to even
19
      locate the support for its published financial statements; (2) even when that support
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 185 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 191 of 240 Page ID
                                       #:432




 1    could be located, Mattel’s financial back-up information often did not reconcile or

 2    “tie-out” with the financial statements, and senior Mattel executives would sign-off

 3    on the financial statements without adequately reconciling the financial statements

 4    with the supporting information; (3) Mattel lacked coordination between the

 5    accounting and tax departments; and (4) Mattel lacked an internal control for

 6    determining and confirming its valuation allowance on its deferred tax assets, which

 7    was a critical failure in light of the materiality of those assets.

 8           393. Second, contrary to the statement in section 4(c) of the certification,

 9    Defendant Euteneuer had not truly evaluated the effectiveness of Mattel’s disclosure

10    controls as of June 30, 2018. Specifically, as set forth above in greater detail in

11    ¶¶74-75, Mattel executives conducted no substantive evaluation of whether

12    disclosure controls were actually effective or even followed, and instead engaged in

13    after-the-fact “check the box” exercises that were devoid of any meaningful review

14    and evaluation.

15           394. Third, contrary to the statement in section 4(a) of the certification, as of

16    June 30, 2018, Mattel’s disclosure controls were severely deficient, and did not

17    provide reasonable assurance that the information required to be disclosed by Mattel

18    in its SEC filings was collected, communicated, and properly reported in Mattel’s

19    SEC filings. As Mattel would later admit in the Restatement, management “failed

20    to properly design and operate effective monitoring control activities to properly

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                   - 186 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 192 of 240 Page ID
                                       #:433




 1    assess and communicate known financial statement errors and internal control

 2    deficiencies in a timely manner to those parties responsible for taking corrective

 3    action.” As Mattel would further admit, these “material weaknesses [] existed at the

 4    time of the preparation of our financial statements for the third and fourth quarters

 5    of 2017.” As Mattel would later specify, its disclosure controls and procedures were

 6    materially deficient precisely because they did not ensure that the material errors in

 7    its third quarter 2017 financial statements were “properly assessed” or that “findings

 8    and conclusions [were] documented” or that the errors were reported to the Audit

 9    Committee or “disclosed in the 2017 10-K.” Mattel further admitted that its

10    “material weakness related to a deficiency in monitoring control activities” “still

11    existed as of December 31, 2018.”

12          F.     Materially False And Misleading Statements And Omissions
                   Concerning The Third Quarter 2018
13
            395. On October 25, 2018, Mattel filed its third quarter 2018 Form 10-Q,
14
      setting forth the Company’s financial and operating results for the quarter ended
15
      September 30, 2018 (the “Q3 2018 Form 10-Q”). The Q3 2018 Form 10-Q was
16
      signed by Defendant Euteneuer.
17
            396. The 3Q 2018 Form 10-Q reiterated Mattel’s previously reported false
18
      third quarter 2017 financial metrics, including the $603.2 million net loss, a $1.75
19
      net loss per common share, a $562 million valuation allowance on its deferred tax
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 187 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 193 of 240 Page ID
                                       #:434




 1    assets, and a $664.5 million provision for income taxes. These statements were false

 2    and misleading as detailed above in the chart at ¶335.

 3          397. In Item 4. “Controls and Procedures,” the 3Q 2018 Form 10-Q stated

 4    that management had evaluated Mattel’s disclosure control and procedures and

 5    found them effective:

 6          Evaluation of Disclosure Controls and Procedures

 7          As of September 30, 2018, Mattel’s disclosure controls and procedures
            were evaluated, with the participation of Mattel’s principal executive
 8          officer and principal financial officer, to assess whether they are
            effective in providing reasonable assurance that information required to
 9          be disclosed by Mattel in the reports that it files or submits under the
            Securities Exchange Act of 1934 is accumulated and communicated to
10          management, including its principal executive officer and principal
            financial officer, as appropriate, to allow timely decisions regarding
11          required disclosure and to provide reasonable assurance that such
            information is recorded, processed, summarized, and reported within
12          the time periods specified in Securities and Exchange Commission
            rules and forms. Based on this evaluation, Ynon Kreiz, Mattel’s
13          principal executive officer, and Joseph J. Euteneuer, Mattel’s principal
            financial officer, concluded that these disclosure controls and
14          procedures were effective as of September 30, 2018.

15          Changes in Internal Control Over Financial Reporting

16          During the quarter ended September 30, 2018, Mattel made no changes
            to its internal control over financial reporting that have materially
17          affected, or are reasonably likely to materially affect, its internal control
            over financial reporting.
18
            398. The statements set forth above were materially false and misleading
19
      when made. First, contrary to these statements, Defendant Euteneuer had not truly
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     - 188 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 194 of 240 Page ID
                                       #:435




 1    “evaluated” the effectiveness of Mattel’s disclosure controls and procedures as of

 2    September 30, 2018. Specifically, as set forth above in greater detail in ¶¶74-75,

 3    Mattel executives conducted no substantive evaluation of whether disclosure

 4    controls were actually effective or even followed, and instead engaged in after-the-

 5    fact “check the box” exercises that were devoid of any meaningful review and

 6    evaluation.

 7          399. Second, as of September 30, 2018, Mattel’s disclosure controls were

 8    severely deficient, and did not provide reasonable assurance that the information

 9    required to be disclosed by Mattel in its SEC filings was collected, communicated

10    and properly reported in Mattel’s SEC filings. As Mattel would later admit in the

11    Restatement, management “failed to properly design and operate effective

12    monitoring control activities to properly assess and communicate known financial

13    statement errors and internal control deficiencies in a timely manner to those parties

14    responsible for taking corrective action.” As Mattel would further admit, these

15    “material weaknesses [] existed at the time of the preparation of our financial

16    statements for the third and fourth quarters of 2017.” As Mattel would later specify,

17    its disclosure controls and procedures were materially deficient precisely because

18    they did not ensure that the material errors in its third quarter 2017 financial

19    statements were “properly assessed” or that “findings and conclusions [were]

20    documented” or that the errors were reported to the Audit Committee or “disclosed

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 189 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 195 of 240 Page ID
                                       #:436




 1    in the 2017 10-K.” Mattel further admitted that its “material weakness related to a

 2    deficiency in monitoring control activities” “still existed as of December 31, 2018.”

 3          400. Defendant Euteneuer also certified in Exhibit 31.1 in the 3Q 2018 10-

 4    Q, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, that:

 5          1. I have reviewed this quarterly report on Form 10-Q of Mattel, Inc.;

 6          2. Based on my knowledge, this report does not contain any untrue
            statement of a material fact or omit to state a material fact necessary to
 7          make the statements made, in light of the circumstances under which
            such statements were made, not misleading with respect to the period
 8          covered by this report;

            3. Based on my knowledge, the financial statements, and other financial
 9
            information included in this report, fairly present in all material respects
            the financial condition, results of operations and cash flows of the
10
            registrant as of, and for, the periods presented in this report;
11          4. The registrant’s other certifying officer(s) and I are responsible for
            establishing and maintaining disclosure controls and procedures (as
12          defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
            control over financial reporting (as defined in Exchange Act Rules 13a-
13          15(f) and 15d-15(f)) for the registrant and have:

14          (a) Designed such disclosure controls and procedures, or caused such
            disclosure controls and procedures to be designed under our
15          supervision, to ensure that material information relating to the registrant,
            including its consolidated subsidiaries, is made known to us by others
16          within those entities, particularly during the period in which this report
            is being prepared;
17
            (b) Designed such internal control over financial reporting, or caused
18          such internal control over financial reporting to be designed under our
            supervision, to provide reasonable assurance regarding the reliability of
19          financial reporting and the preparation of financial statements for
            external purposes in accordance with generally accepted accounting
20          principles;

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 190 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 196 of 240 Page ID
                                       #:437




 1          (c) Evaluated the effectiveness of the registrant’s disclosure controls and
            procedures and presented in this report our conclusions about the
 2          effectiveness of the disclosure controls and procedures, as of the end of
            the period covered by this report based on such evaluation; and
 3
            (d) Disclosed in this report any change in the registrant’s internal control
 4          over financial reporting that occurred during the registrant’s most recent
            fiscal quarter (the registrant’s fourth fiscal quarter in the case of an
 5          annual report) that has materially affected, or is reasonably likely to
            materially affect, the registrant’s internal control over financial
 6          reporting; and

            5. The registrant’s other certifying officer(s) and I have disclosed, based
 7
            on our most recent evaluation of internal control over financial
            reporting, to the registrant’s auditors and the audit committee of the
 8
            registrant’s board of directors (or persons performing the equivalent
            functions):
 9
            (a) All significant deficiencies and material weaknesses in the design or
10          operation of internal control over financial reporting which are
            reasonably likely to adversely affect the registrant’s ability to record,
11          process, summarize and report financial information; and

12          (b) Any fraud, whether or not material, that involves management or
            other employees who have a significant role in the registrant’s internal
13          control over financial reporting.

14
            401. The statements above were materially false and misleading when made.
15
      First, contrary to the statement in paragraph 4(b) of the certification, as of September
16
      30, 2018, Mattel’s internal controls over financial reporting were severely deficient,
17
      and did not provide reasonable assurance regarding the reliability of the Company’s
18
      financial statements and its compliance with GAAP. As Mattel would later admit,
19
      “there were material weaknesses in its internal control over financial reporting at the
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 191 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 197 of 240 Page ID
                                       #:438




 1    time of the preparation of its financial statements for the quarters ending on

 2    September 30, 2017 and December 31, 2017” related to “the control over the review

 3    of income tax valuation allowance analysis,” and this deficiency was not remediated

 4    until December 31, 2018. Moreover, as set forth above in greater detail in ¶¶66-79

 5    and Section VII: (1) Mattel stored vital financial information necessary for accurate

 6    financial reporting, including the back-up for Mattel’s financial statements, in

 7    disorganized boxes and binders of paper, which made it extremely difficult to even

 8    locate the support for its published financial statements; (2) even when that support

 9    could be located, Mattel’s financial back-up information often did not reconcile or

10    “tie-out” with the financial statements, and senior Mattel executives would sign-off

11    on the financial statements without adequately reconciling the financial statements

12    with the supporting information; (3) Mattel lacked coordination between the

13    accounting and tax departments; and (4) Mattel lacked an internal control for

14    determining and confirming its valuation allowance on its deferred tax assets, which

15    was a critical failure in light of the materiality of those assets.

16           402. Second, contrary to the statement in section 4(c) of the certification,

17    Defendant Euteneuer had not truly evaluated the effectiveness of Mattel’s disclosure

18    controls as of September 30, 2018. Specifically, as set forth above in greater detail

19    in ¶¶74-75, Mattel executives conducted no substantive evaluation of whether

20    disclosure controls were actually effective or even followed, and instead engaged in

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 192 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 198 of 240 Page ID
                                       #:439




 1    after-the-fact “check the box” exercises that were devoid of any meaningful review

 2    and evaluation.

 3          403. Third, contrary to the statement in section 4(a) of the certification, as of

 4    September 30, 2018, Mattel’s disclosure controls were severely deficient, and did

 5    not provide reasonable assurance that the information required to be disclosed by

 6    Mattel in its SEC filings was collected, communicated and properly reported in

 7    Mattel’s SEC filings. As Mattel would later admit in the Restatement, management

 8    “failed to properly design and operate effective monitoring control activities to

 9    properly assess and communicate known financial statement errors and internal

10    control deficiencies in a timely manner to those parties responsible for taking

11    corrective action.” As Mattel would further admit, these “material weaknesses []

12    existed at the time of the preparation of our financial statements for the third and

13    fourth quarters of 2017.” As Mattel would later specify, its disclosure controls and

14    procedures were materially deficient precisely because they did not ensure that the

15    material errors in its third quarter 2017 financial statements were “properly

16    assessed” or that “findings and conclusions [were] documented” or that the errors

17    were reported to the Audit Committee or “disclosed in the 2017 10-K.” Mattel

18    further admitted that its “material weakness related to a deficiency in monitoring

19    control activities” “still existed as of December 31, 2018.”

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 193 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 199 of 240 Page ID
                                       #:440




 1          404. Additionally, on the same day, Mattel publicly issued an earnings

 2    release, which it also filed with the SEC on Form 8-K, which reiterated and

 3    incorporated the same false third quarter 2017 financial metrics, including a $603.3

 4    million net loss, a $1.75 net loss per common share, a $562 million valuation

 5    allowance due to deferred tax assets, and a $664.5 million provision for income

 6    taxes. Mattel also issued an investor presentation accompanying its third quarter

 7    2018 earnings call that included the same false financial metrics from the third

 8    quarter of 2017. These statements were materially false and misleading when made,

 9    as detailed above in the chart in ¶335.

10          G.     Materially False And Misleading Statements And Omissions
                   Concerning The Fourth Quarter and Full Year 2018
11
            405. On February 22, 2019, Mattel filed an annual report on Form 10-K with
12
      the SEC setting forth the Company’s financial and operating results for the fourth
13
      quarter and year ended December 31, 2018 (the “2018 Form 10-K”). The 2018 Form
14
      10-K was signed by Defendant Euteneuer.
15
            406. The 2018 Form 10-K reiterated and incorporated the false financial
16
      metrics from the third and fourth quarters of 2017. For the third quarter, in Note 17,
17
      the 2018 Form 10-K reported a net loss of $603.3 million, a $1.75 net loss per
18
      common share, and a $562 million valuation allowance on Mattel’s deferred tax
19

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 194 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 200 of 240 Page ID
                                       #:441




 1    assets. These statements were materially false and misleading, as detailed in the

 2    chart in ¶335 above.

 3          407. For the fourth quarter 2017, the 2018 Form 10-K reported a $281.2

 4    million net loss and a $0.82 net loss per common share, both of which were

 5    materially false and misleading, as detailed in the chart in ¶355 above.

 6          408. Item 9A. “Controls and Procedures” of the 2018 Form 10-K stated that

 7    Defendant Euteneuer had evaluated Mattel’s disclosure controls and procedures and

 8    found them effective:

 9          Evaluation of Disclosure Controls and Procedures

10          As of December 31, 2018, Mattel’s disclosure controls and procedures
            were evaluated, with the participation of Mattel’s principal executive
11          officer and principal financial officer, to assess whether they are
            effective in providing reasonable assurance that information required to
12          be disclosed by Mattel in the reports that it files or submits under the
            Securities Exchange Act of 1934 is accumulated and communicated to
13          management, including its principal executive officer and principal
            financial officer, as appropriate, to allow timely decisions regarding
14          required disclosure and to provide reasonable assurance that such
            information is recorded, processed, summarized and reported within the
15          time periods specified in Securities and Exchange Commission rules
            and forms. Based on this evaluation, Ynon Kreiz, Mattel’s principal
16          executive officer, and Joseph J. Euteneuer, Mattel’s principal financial
            officer, concluded that these disclosure controls and procedures were
17          effective as of December 31, 2018.

18          Changes in Internal Control Over Financial Reporting

19          There was no change in our internal control over financial reporting that
            occurred during the period covered by this report that has materially
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 195 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 201 of 240 Page ID
                                       #:442




 1          affected, or is reasonably likely to materially affect, our internal control
            over financial reporting.
 2
            409. The statements set forth above were false and misleading when made.
 3
      First, contrary to these statements, Defendant Euteneuer had not truly “evaluated”
 4
      the effectiveness of Mattel’s disclosure controls and procedures as of December 31,
 5
      2018. Specifically, as set forth above in greater detail in ¶¶74-75, Mattel executives
 6
      conducted no substantive evaluation of whether disclosure controls were actually
 7
      effective or even followed, and instead engaged in after-the-fact “check the box”
 8
      exercises that were devoid of any meaningful review and evaluation.
 9
            410. Second, as of December 31, 2018, Mattel’s disclosure controls were
10
      severely deficient, and did not provide reasonable assurance that the information
11
      required to be disclosed by Mattel in its SEC filings was collected, communicated
12
      and properly reported in Mattel’s SEC filings. As Mattel would later admit in the
13
      Restatement, management “failed to properly design and operate effective
14
      monitoring control activities to properly assess and communicate known financial
15
      statement errors and internal control deficiencies in a timely manner to those parties
16
      responsible for taking corrective action.” As Mattel would further admit, these
17
      “material weaknesses [] existed at the time of the preparation of our financial
18
      statements for the third and fourth quarters of 2017.” As Mattel would later specify,
19
      its disclosure controls and procedures were materially deficient precisely because
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 196 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 202 of 240 Page ID
                                       #:443




 1    they did not ensure that the material errors in its third quarter 2017 financial

 2    statements were “properly assessed” or that “findings and conclusions [were]

 3    documented” or that the errors were reported to the Audit Committee or “disclosed

 4    in the 2017 10-K.” Mattel further admitted that its “material weakness related to a

 5    deficiency in monitoring control activities” “still existed as of December 31, 2018.”

 6          411. Further, in Exhibit 31.1 in the original 2018 10-K, Defendant Euteneuer

 7    certified pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, that:

 8          1. I have reviewed this annual report on Form 10-K of Mattel, Inc.;

 9          2. Based on my knowledge, this annual report does not contain any
               untrue statement of a material fact or omit to state a material fact
10             necessary to make the statements made, in light of the circumstances
               under which such statements were made, not misleading with
11             respect to the period covered by this report;

12          3. Based on my knowledge, the financial statements, and other
               financial information included in this report, fairly present in all
13             material respects the financial condition, results of operations and
               cash flows of the registrant as of, and for, the periods presented in
14             this report;

15          4. The registrant’s other certifying officer(s) and I are responsible for
               establishing and maintaining disclosure controls and procedures (as
16             defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and
               internal control over financial reporting (as defined in Exchange Act
17             Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

18          (a) Designed such disclosure controls and procedures, or caused such
                disclosure controls and procedures to be designed under our
19              supervision, to ensure that material information relating to the
                registrant, including its consolidated subsidiaries, is made known to
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 197 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 203 of 240 Page ID
                                       #:444




 1             us by others within those entities, particularly during the period in
               which this report is being prepared;
 2
            (b) Designed such internal control over financial reporting, or caused
 3              such internal control over financial reporting to be designed under
                our supervision, to provide reasonable assurance regarding the
 4              reliability of financial reporting and the preparation of financial
                statements for external purposes in accordance with generally
 5              accepted accounting principles;

 6          (c) Evaluated the effectiveness of the registrant’s disclosure controls
                and procedures and presented in this report our conclusions about
 7              the effectiveness of the disclosure controls and procedures, as of the
                end of the period covered by this report based on such evaluation;
 8              and

 9          (d) Disclosed in this report any change in the registrant’s internal
                control over financial reporting that occurred during the registrant’s
10              most recent fiscal quarter (the registrant’s fourth fiscal quarter in the
                case of an annual report) that has materially affected, or is
11              reasonably likely to materially affect, the registrant’s internal
                control over financial reporting; and
12
            5. The registrant’s other certifying officer(s) and I have disclosed,
13             based on our most recent evaluation of internal control over
               financial reporting, to the registrant’s auditors and the audit
14             committee of the registrant’s board of directors (or persons
               performing the equivalent functions):
15
            (a) All significant deficiencies and material weaknesses in the design or
16              operation of internal control over financial reporting which are
                reasonably likely to adversely affect the registrant’s ability to
17              record, process, summarize and report financial information; and

18          (b) Any fraud, whether or not material, that involves management or
                other employees who have a significant role in the registrant’s
19              internal control over financial reporting.

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     - 198 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 204 of 240 Page ID
                                       #:445




 1          412. The statements above were materially false and misleading when made.

 2    First, contrary to the statement in section 4(c) of the certification, Defendant

 3    Euteneuer had not truly evaluated the effectiveness of Mattel’s disclosure controls

 4    as of December 31, 2018. Specifically, as set forth above in greater detail in ¶¶74-

 5    75, Mattel executives conducted no substantive evaluation of whether disclosure

 6    controls were actually effective or even followed, and instead engaged in after-the-

 7    fact “check the box” exercises that were devoid of any meaningful review and

 8    evaluation.

 9          413. Second, contrary to the statement in section 4(a) of the certification, as

10    of December 31, 2018, Mattel’s disclosure controls were severely deficient, and did

11    not provide reasonable assurance that the information required to be disclosed by

12    Mattel in its SEC filings was collected, communicated and properly reported in

13    Mattel’s SEC filings. As Mattel would later admit in the Restatement, management

14    “failed to properly design and operate effective monitoring control activities to

15    properly assess and communicate known financial statement errors and internal

16    control deficiencies in a timely manner to those parties responsible for taking

17    corrective action.” As Mattel would further admit, these “material weaknesses []

18    existed at the time of the preparation of our financial statements for the third and

19    fourth quarters of 2017.” As Mattel would later specify, its disclosure controls and

20    procedures were materially deficient precisely because they did not ensure that the

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 199 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 205 of 240 Page ID
                                       #:446




 1    material errors in its third quarter 2017 financial statements were “properly

 2    assessed” or that “findings and conclusions [were] documented” or that the errors

 3    were reported to the audit committee or “disclosed in the 2017 10-K.” Mattel further

 4    admitted that its “material weakness related to a deficiency in monitoring control

 5    activities” “still existed as of December 31, 2018.”

 6          414. Third, contrary to the statement in paragraph 3, the financial

 7    information in the 2018 Form 10-K did not fairly present in all material respects

 8    Mattel’s financial results for the periods presented. Defendant Euteneuer knew that

 9    the 2018 Form 10-K contained materially misstated results for Mattel’s 2017 third

10    and fourth quarters.

11          415. Defendant PwC consented to the inclusion of its audit report in the 2018

12    Form 10-K, and this audit report was materially false and misleading when issued.

13    Specifically, on February 22, 2019, PwC issued an unqualified audit report in the

14    Company’s 2018 Form 10-K for the year ended December 31, 2018. In its report,

15    PwC stated:

16          We have audited the accompanying consolidated balance sheets of
            Mattel, Inc. and its subsidiaries (the “Company”) as of December 31,
17          2018 and 2017, and the related consolidated statements of operations,
            comprehensive (loss) income, stockholders’ equity and cash flows for
18          each of the three years in the period ended December 31, 2018,
            including the related notes and schedule of valuation and qualifying
19          accounts and allowances for each of the three years in the period ended
            December 31, 2018 appearing under Item 16 (collectively referred to
20          as the “consolidated financial statements”). We also have audited the

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 200 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 206 of 240 Page ID
                                       #:447




 1          Company's internal control over financial reporting as of December 31,
            2018, based on criteria established in Internal Control - Integrated
 2          Framework (2013) issued by the Committee of Sponsoring
            Organizations of the Treadway Commission (COSO).
 3
            In our opinion, the consolidated financial statements referred to above
 4          present fairly, in all material respects, the financial position of the
            Company as of December 31, 2018 and 2017, and the results of its
 5          operations and its cash flows for each of the three years in the period
            ended December 31, 2018 in conformity with accounting principles
 6          generally accepted in the United States of America. Also in our opinion,
            the Company maintained, in all material respects, effective internal
 7          control over financial reporting as of December 31, 2018, based on
            criteria established in Internal Control—Integrated Framework
 8          (2013) issued by the COSO.

 9          416. The statements set forth were false and misleading when made. First, it

10    was materially false and misleading for PwC to state that it had conducted an “audit”

11    of Mattel and thereby determined that its 2017 and 2018 financial statements were

12    accurate, when during its 2017 audit, PwC conspired with Mattel to avoid disclosing

13    a known material error, and PwC’s audit violated PCAOB standards in numerous

14    respects. As set forth in greater detail in Sections IV.C. and D, and Section IX, PwC

15    was informed of a material misstatement issued in Mattel’s third quarter financial

16    results in January 2018, and instead of advising Mattel to issue a restatement and

17    disclose the material weaknesses that existed at the time, PwC designed and

18    executed a plan to avoid issuing a restatement or disclosing any known existing

19    material weaknesses.

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 201 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 207 of 240 Page ID
                                       #:448




 1          417. Second, it was materially false and misleading for PwC to state that the

 2    financial statements in the 2018 Form 10-K fairly represented the financial position

 3    of the Company as of December 31, 2018, and did so “in conformity with accounting

 4    principles generally accepted in the United States of America.” Contrary to these

 5    statements, Mattel has now admitted that its results for the third and fourth quarters

 6    of 2017 were materially misstated in violation of GAAP. Moreover, it was, at

 7    minimum, misleading for PwC to represent that Mattel’s financial statements were

 8    accurate in all material respects when PwC was informed of a material misstatement

 9    in Mattel’s third quarter financial results in January 2018, yet designed and executed

10    a plan to avoid issuing a restatement or disclosing any known existing material

11    weaknesses.

12          418. Third, it was materially false and misleading for PwC to state that

13    Mattel “maintained, in all material respects, effective internal control over financial

14    reporting as of December 31, 2018, based on criteria established in Internal Control-

15    Integrated Framework (2013) issued by COSO.” Mattel has since admitted that it

16    “determined that there were material weaknesses in its internal control over financial

17    reporting at the time of the preparation of its financial statements for the quarters

18    ending on September 30, 2017 and December 31, 2017” “related to the control over

19    the review of income tax valuation allowance analysis.” Mattel has also admitted

20    that, as of year-end 2017 and 2018, its disclosure controls were severely deficient,

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 202 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 208 of 240 Page ID
                                       #:449




 1    and did not provide reasonable assurance that the information required to be

 2    disclosed by Mattel in its SEC filings was collected, communicated and properly

 3    reported in Mattel’s SEC filings. As Mattel would later admit in the Restatement,

 4    management “failed to properly design and operate effective monitoring control

 5    activities to properly assess and communicate known financial statement errors and

 6    internal control deficiencies in a timely manner to those parties responsible for

 7    taking corrective action.”     As Mattel would further admit, these “material

 8    weaknesses [] existed at the time of the preparation of our financial statements for

 9    the third and fourth quarters of 2017.” As Mattel would later specify, its disclosure

10    controls and procedures were materially deficient precisely because they did not

11    ensure that the material errors in its third quarter 2017 financial statements were

12    “properly assessed” or that “findings and conclusions [were] documented” or that

13    the errors were reported to the Audit Committee or “disclosed in the 2017 10-K.”

14    Mattel further admitted that its “material weakness related to a deficiency in

15    monitoring control activities” “still existed as of December 31, 2018.” Similarly,

16    PwC also restated its audit opinion for the year ending December 31, 2018 for the

17    same reasons.

18          419. Further, PwC falsely stated that it had conducted its audit in in

19    compliance with PCAOB standards and had an adequate basis for its opinions on the

20    accuracy of Mattel’s financial statements and the sufficiency of its internal controls:

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 203 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 209 of 240 Page ID
                                       #:450




 1          Basis of opinions

 2          The Company's management is responsible for these consolidated
            financial statements, for maintaining effective internal control over
 3          financial reporting, and for its assessment of the effectiveness of
            internal control over financial reporting, included in the accompanying
 4          Management's Report on Internal Control over Financial Reporting.
            Our responsibility is to express opinions on the Company’s
 5          consolidated financial statements and on the Company's internal control
            over financial reporting based on our audits. We are a public accounting
 6          firm registered with the Public Company Accounting Oversight Board
            (United States) ("PCAOB") and are required to be independent with
 7          respect to the Company in accordance with the U.S. federal securities
            laws and the applicable rules and regulations of the Securities and
 8          Exchange Commission and the PCAOB.

 9          We conducted our audits in accordance with the standards of the
            PCAOB. Those standards require that we plan and perform the audits
10          to obtain reasonable assurance about whether the consolidated financial
            statements are free of material misstatement, whether due to error or
11          fraud, and whether effective internal control over financial reporting
            was maintained in all material respects.
12
            Our audits of the consolidated financial statements included performing
13          procedures to assess the risks of material misstatement of the
            consolidated financial statements, whether due to error or fraud, and
14          performing procedures that respond to those risks. Such procedures
            included examining, on a test basis, evidence regarding the amounts
15          and disclosures in the consolidated financial statements. Our audits also
            included evaluating the accounting principles used and significant
16          estimates made by management, as well as evaluating the overall
            presentation of the consolidated financial statements. Our audit of
17          internal control over financial reporting included obtaining an
            understanding of internal control over financial reporting, assessing the
18          risk that a material weakness exists, and testing and evaluating the
            design and operating effectiveness of internal control based on the
19          assessed risk. Our audits also included performing such other
            procedures as we considered necessary in the circumstances. We
20          believe that our audits provide a reasonable basis for our opinions.

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 204 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 210 of 240 Page ID
                                       #:451




 1

 2          420. These statements were materially false and misleading when made.

 3    First, it was materially false and misleading for PwC to state that it had conducted

 4    an “audit” of Mattel in accordance with the standards of the PCAOB, and to describe

 5    the purportedly appropriate audit procedures it employed, when PwC conspired with

 6    Mattel during its 2017 audit to avoid disclosing a known material misstatement and

 7    material weaknesses. In fact, PwC was informed of a material misstatement issued

 8    in Mattel’s third quarter financial results in January 2018, and instead of advising

 9    Mattel to issue a restatement and disclose the material weaknesses that existed at the

10    time, PwC designed and executed a plan to avoid issuing a restatement or disclosing

11    any material weaknesses. As alleged in Section IX, PwC’s conduct violated a host

12    of PCAOB standards.

13          421. Further, contrary to its representation that it was “independent,” PwC

14    violated the SEC and PCAOB-mandated independence rules, as detailed above in

15    Section IX. As Mattel’s Audit Committee would later report, it “concluded that

16    certain actions in specific HR-related activities by the lead audit partner of Mattel’s

17    outside auditor, namely providing recommendations on candidates for Mattel’s

18    senior finance positions, was in violation of the SEC’s auditor independence rules.

19    He also provided feedback on senior finance employees.” Among other things, PwC

20    violated PCAOB Rule 3526. “Communication with Audit Committees Concerning

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 205 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 211 of 240 Page ID
                                       #:452




 1    Independence,” when PwC failed to alert Mattel’s Audit Committee of PwC’s

 2    violations of SEC and PCAOB auditor independence rules.

 3          H.    Materially False And Misleading Statements And Omissions
                  Concerning The First Quarter 2019
 4
            422. On April 26, 2019, Mattel filed its first quarter 2019 Form 10-Q, setting
 5
      forth the Company’s financial and operating results for the quarter ended March 31,
 6
      2019 (the “Q1 2019 Form 10-Q”). The Q1 2019 Form 10-Q was signed by
 7
      Defendant Euteneuer. Item 4. “Controls and Procedures” of the Q1 2019 Form 10-
 8
      Q stated that management had evaluated Mattel’s disclosure controls and procedures
 9
      and found them effective:
10
            Evaluation of Disclosure Controls and Procedures
11
            As of March 31, 2019, Mattel’s disclosure controls and procedures
12          were evaluated, with the participation of Mattel’s principal executive
            officer and principal financial officer, to assess whether they are
13          effective in providing reasonable assurance that information required to
            be disclosed by Mattel in the reports that it files or submits under the
14          Securities Exchange Act of 1934 is accumulated and communicated to
            management, including its principal executive officer and principal
15          financial officer, as appropriate, to allow timely decisions regarding
            required disclosure and to provide reasonable assurance that such
16          information is recorded, processed, summarized and reported within the
            time periods specified in Securities and Exchange Commission rules
17          and forms. Based on this evaluation, Ynon Kreiz, Mattel’s principal
            executive officer, and Joseph J. Euteneuer, Mattel’s principal financial
18          officer, concluded that these disclosure controls and procedures were
            effective as of March 31, 2019.
19
            Changes in Internal Control Over Financial Reporting
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 206 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 212 of 240 Page ID
                                       #:453




 1          There was no change in our internal control over financial reporting that
            occurred during the period of this report that has materially affected, or
 2          is reasonably likely to materially affect, our internal control over
            financial reporting. We implemented internal controls to ensure we
 3          adequately assessed the adoption impact of the new lease standard, and
            its related amendments, on our financial statements. There were no
 4          significant changes to our internal control over financial reporting due
            to the adoption of the new standard.
 5
            423. The statements set forth above were materially false and misleading
 6
      when made. First, contrary to these statements, Defendant Euteneuer had not truly
 7
      “evaluated” the effectiveness of Mattel’s disclosure controls and procedures as of
 8
      March 31, 2019. Specifically, as set forth above in greater detail in ¶¶74-75, Mattel
 9
      executives conducted no substantive evaluation of whether disclosure controls were
10
      actually effective or even followed, and instead engaged in after-the-fact “check the
11
      box” exercises that were devoid of any meaningful review and evaluation.
12
            424. Second, as of March 31, 2019, Mattel’s disclosure controls were
13
      severely deficient, and did not provide reasonable assurance that the information
14
      required to be disclosed by Mattel in its SEC filings was collected, communicated
15
      and properly reported in Mattel’s SEC filings. As Mattel would later admit in the
16
      Restatement, management “failed to properly design and operate effective
17
      monitoring control activities to properly assess and communicate known financial
18
      statement errors and internal control deficiencies in a timely manner to those parties
19
      responsible for taking corrective action.” As Mattel would further admit, these
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 207 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 213 of 240 Page ID
                                       #:454




 1    “material weaknesses [] existed at the time of the preparation of our financial

 2    statements for the third and fourth quarters of 2017.” As Mattel would later specify,

 3    its disclosure controls and procedures were materially deficient precisely because

 4    they did not ensure that the material errors in its third quarter 2017 financial

 5    statements were “properly assessed” or that “findings and conclusions [were]

 6    documented” or that the errors were reported to the Audit Committee or “disclosed

 7    in the 2017 10-K.” Mattel further admitted that its “material weakness related to a

 8    deficiency in monitoring control activities” “still existed as of December 31,

 9    2018”—and, in fact, still had not been remediated as of the time of the Company’s

10    conference call in November 2019.

11          425. Defendant Euteneuer also certified in Exhibit 31.1 in the 1Q 2019 Form

12    10-Q, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, that:

13          1. I have reviewed this quarterly report on Form 10-Q of Mattel, Inc.;

14          2. Based on my knowledge, this report does not contain any untrue
            statement of a material fact or omit to state a material fact necessary to
15          make the statements made, in light of the circumstances under which
            such statements were made, not misleading with respect to the period
16          covered by this report;

            3. Based on my knowledge, the financial statements, and other financial
17
            information included in this report, fairly present in all material respects
            the financial condition, results of operations and cash flows of the
18
            registrant as of, and for, the periods presented in this report;
19          4. The registrant’s other certifying officer(s) and I are responsible for
            establishing and maintaining disclosure controls and procedures (as
20          defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 208 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 214 of 240 Page ID
                                       #:455




 1          control over financial reporting (as defined in Exchange Act Rules 13a-
            15(f) and 15d-15(f)) for the registrant and have:
 2
            (a) Designed such disclosure controls and procedures, or caused such
 3          disclosure controls and procedures to be designed under our
            supervision, to ensure that material information relating to the registrant,
 4          including its consolidated subsidiaries, is made known to us by others
            within those entities, particularly during the period in which this report
 5          is being prepared;

            (b) Designed such internal control over financial reporting, or caused
 6
            such internal control over financial reporting to be designed under our
            supervision, to provide reasonable assurance regarding the reliability of
 7
            financial reporting and the preparation of financial statements for
            external purposes in accordance with generally accepted accounting
 8
            principles;
 9          (c) Evaluated the effectiveness of the registrant’s disclosure controls and
            procedures and presented in this report our conclusions about the
10          effectiveness of the disclosure controls and procedures, as of the end of
            the period covered by this report based on such evaluation; and
11
            (d) Disclosed in this report any change in the registrant’s internal control
12          over financial reporting that occurred during the registrant’s most recent
            fiscal quarter (the registrant’s fourth fiscal quarter in the case of an
13          annual report) that has materially affected, or is reasonably likely to
            materially affect, the registrant’s internal control over financial
14          reporting; and

15          5. The registrant’s other certifying officer(s) and I have disclosed, based
            on our most recent evaluation of internal control over financial
16          reporting, to the registrant’s auditors and the audit committee of the
            registrant’s board of directors (or persons performing the equivalent
17          functions):

            (a) All significant deficiencies and material weaknesses in the design or
18
            operation of internal control over financial reporting which are
            reasonably likely to adversely affect the registrant’s ability to record,
19
            process, summarize and report financial information; and
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 209 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 215 of 240 Page ID
                                       #:456




 1          (b) Any fraud, whether or not material, that involves management or
            other employees who have a significant role in the registrant’s internal
 2          control over financial reporting.

 3          426. The statements above were materially false and misleading when made.

 4    First, contrary to the statement in section 4(c) of the certification, Defendant

 5    Euteneuer had not truly evaluated the effectiveness of Mattel’s disclosure controls

 6    as of March 31, 2019. Specifically, as set forth above in greater detail in ¶¶74-75,

 7    Mattel executives conducted no substantive evaluation of whether disclosure

 8    controls were actually effective or even followed, and instead engaged in after-the-

 9    fact “check the box” exercises that were devoid of any meaningful review and

10    evaluation.

11          427. Second, contrary to the statement in section 4(a) of the certification, as

12    of March 31, 2019, Mattel’s disclosure controls were severely deficient, and did not

13    provide reasonable assurance that the information required to be disclosed by Mattel

14    in its SEC filings was collected, communicated and properly reported in Mattel’s

15    SEC filings. As Mattel would later admit in the Restatement, management “failed

16    to properly design and operate effective monitoring control activities to properly

17    assess and communicate known financial statement errors and internal control

18    deficiencies in a timely manner to those parties responsible for taking corrective

19    action.” As Mattel would further admit, these “material weaknesses [] existed at the

20    time of the preparation of our financial statements for the third and fourth quarters

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 210 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 216 of 240 Page ID
                                       #:457




 1    of 2017.” As Mattel would later specify, its disclosure controls and procedures were

 2    materially deficient precisely because they did not ensure that the material errors in

 3    its third quarter 2017 financial statements were “properly assessed” or that “findings

 4    and conclusions [were] documented” or that the errors were reported to the Audit

 5    Committee or “disclosed in the 2017 10-K.” Mattel further admitted that its

 6    “material weakness related to a deficiency in monitoring control activities” “still

 7    existed as of December 31, 2018”—and, in fact, still had not been remediated as of

 8    the time of the Company’s conference call in November 2019.

 9          I.     Materially False And Misleading Statements And Omissions
                   Concerning The Second Quarter 2019
10
            428. On July 26, 2019, Mattel filed its second quarter 2019 Form 10-Q,
11
      setting forth the Company’s financial and operating results for the quarter ended
12
      June 30, 2019 (the “Q2 2019 Form 10-Q”). The Q2 2019 Form 10-Q was signed by
13
      Defendant Euteneuer. In Item 4. “Controls and Procedures,” the Q2 2019 Form 10-
14
      Q stated that management had evaluated Mattel’s disclosure control and procedures
15
      and found them effective:
16
            As of June 30, 2019 , Mattel’s disclosure controls and procedures were
17          evaluated, with the participation of Mattel’s principal executive officer
            and principal financial officer, to assess whether they are effective in
18          providing reasonable assurance that information required to be
            disclosed by Mattel in the reports that it files or submits under the
19          Securities Exchange Act of 1934 is accumulated and communicated to
            management, including its principal executive officer and principal
20          financial officer, as appropriate, to allow timely decisions regarding

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 211 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 217 of 240 Page ID
                                       #:458




 1          required disclosure and to provide reasonable assurance that such
            information is recorded, processed, summarized and reported within the
 2          time periods specified in Securities and Exchange Commission rules
            and forms. Based on this evaluation, Ynon Kreiz, Mattel’s principal
 3          executive officer, and Joseph J. Euteneuer, Mattel’s principal financial
            officer, concluded that these disclosure controls and procedures were
 4          effective as of June 30, 2019.

 5          Changes in Internal Control Over Financial Reporting

 6          During the quarter ended June 30, 2019 Mattel made no changes to its
            internal control over financial reporting that have materially affected,
 7          or are reasonably likely to materially affect, its internal control over
            financial reporting.
 8
            429. The statements set forth above were materially false and misleading
 9
      when made. First, contrary to these statements, Defendant Euteneuer had not truly
10
      “evaluated” the effectiveness of Mattel’s disclosure controls and procedures as of
11
      June 30, 2019. Specifically, as set forth above in greater detail in ¶¶74-75, Mattel
12
      executives conducted no substantive evaluation of whether disclosure controls were
13
      actually effective or even followed, and instead engaged in after-the-fact “check the
14
      box” exercises that were devoid of any meaningful review and evaluation.
15
            430. Second, as of June 30, 2019, Mattel’s disclosure controls were severely
16
      deficient, and did not provide reasonable assurance that the information required to
17
      be disclosed by Mattel in its SEC filings was collected, communicated and properly
18
      reported in Mattel’s SEC filings. As Mattel would later admit in the Restatement,
19
      management “failed to properly design and operate effective monitoring control
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 212 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 218 of 240 Page ID
                                       #:459




 1    activities to properly assess and communicate known financial statement errors and

 2    internal control deficiencies in a timely manner to those parties responsible for

 3    taking corrective action.”     As Mattel would further admit, these “material

 4    weaknesses [] existed at the time of the preparation of our financial statements for

 5    the third and fourth quarters of 2017.” As Mattel would later specify, its disclosure

 6    controls and procedures were materially deficient precisely because they did not

 7    ensure that the material errors in its third quarter 2017 financial statements were

 8    “properly assessed” or that “findings and conclusions [were] documented” or that

 9    the errors were reported to the Audit Committee or “disclosed in the 2017 10-K.”

10    Mattel further admitted that its “material weakness related to a deficiency in

11    monitoring control activities” “still existed as of December 31, 2018”—and, in fact,

12    still had not been remediated as of the time of the Company’s conference call in

13    November 2019.

14          431. Defendant Euteneuer also certified in Exhibit 31.1 in the 2Q 2019 10-

15    Q, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, that:

16          1. I have reviewed this quarterly report on Form 10-Q of Mattel, Inc.;

17          2. Based on my knowledge, this report does not contain any untrue
            statement of a material fact or omit to state a material fact necessary to
18          make the statements made, in light of the circumstances under which
            such statements were made, not misleading with respect to the period
19          covered by this report;

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 213 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 219 of 240 Page ID
                                       #:460




 1          3. Based on my knowledge, the financial statements, and other financial
            information included in this report, fairly present in all material respects
 2          the financial condition, results of operations and cash flows of the
            registrant as of, and for, the periods presented in this report;
 3
            4. The registrant’s other certifying officer(s) and I are responsible for
 4          establishing and maintaining disclosure controls and procedures (as
            defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
 5          control over financial reporting (as defined in Exchange Act Rules 13a-
            15(f) and 15d-15(f)) for the registrant and have:
 6
            (a) Designed such disclosure controls and procedures, or caused such
            disclosure controls and procedures to be designed under our
 7
            supervision, to ensure that material information relating to the registrant,
            including its consolidated subsidiaries, is made known to us by others
 8
            within those entities, particularly during the period in which this report
            is being prepared;
 9
            (b) Designed such internal control over financial reporting, or caused
10          such internal control over financial reporting to be designed under our
            supervision, to provide reasonable assurance regarding the reliability of
11          financial reporting and the preparation of financial statements for
            external purposes in accordance with generally accepted accounting
12          principles;

13          (c) Evaluated the effectiveness of the registrant’s disclosure controls and
            procedures and presented in this report our conclusions about the
14          effectiveness of the disclosure controls and procedures, as of the end of
            the period covered by this report based on such evaluation; and
15
            (d) Disclosed in this report any change in the registrant’s internal control
16          over financial reporting that occurred during the registrant’s most recent
            fiscal quarter (the registrant’s fourth fiscal quarter in the case of an
17          annual report) that has materially affected, or is reasonably likely to
            materially affect, the registrant’s internal control over financial
18          reporting; and
            5. The registrant’s other certifying officer(s) and I have disclosed, based
19
            on our most recent evaluation of internal control over financial
            reporting, to the registrant’s auditors and the audit committee of the
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 214 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 220 of 240 Page ID
                                       #:461




 1          registrant’s board of directors (or persons performing the equivalent
            functions):
 2
            (a) All significant deficiencies and material weaknesses in the design or
 3          operation of internal control over financial reporting which are
            reasonably likely to adversely affect the registrant’s ability to record,
 4          process, summarize and report financial information; and

            (b) Any fraud, whether or not material, that involves management or
 5
            other employees who have a significant role in the registrant’s internal
            control over financial reporting.
 6
            432. The statements above were materially false and misleading when made.
 7
      First, contrary to the statement in section 4(c) of the certification, Defendant
 8
      Euteneuer had not truly evaluated the effectiveness of Mattel’s disclosure controls
 9
      as of June 30, 2019. Specifically, as set forth above in greater detail in ¶¶74-75,
10
      Mattel executives conducted no substantive evaluation of whether disclosure
11
      controls were actually effective or even followed, and instead engaged in after-the-
12
      fact “check the box” exercises that were devoid of any meaningful review and
13
      evaluation.
14
            433. Second, contrary to the statement in section 4(a) of the certification, as
15
      of June 30, 2019, Mattel’s disclosure controls were severely deficient, and did not
16
      provide reasonable assurance that the information required to be disclosed by Mattel
17
      in its SEC filings was collected, communicated and properly reported in Mattel’s
18
      SEC filings. As Mattel would later admit in the Restatement, management “failed
19
      to properly design and operate effective monitoring control activities to properly
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 215 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 221 of 240 Page ID
                                       #:462




 1    assess and communicate known financial statement errors and internal control

 2    deficiencies in a timely manner to those parties responsible for taking corrective

 3    action.” As Mattel would further admit, these “material weaknesses [] existed at the

 4    time of the preparation of our financial statements for the third and fourth quarters

 5    of 2017.” As Mattel would later specify, its disclosure controls and procedures were

 6    materially deficient precisely because they did not ensure that the material errors in

 7    its third quarter 2017 financial statements were “properly assessed” or that “findings

 8    and conclusions [were] documented” or that the errors were reported to the Audit

 9    Committee or “disclosed in the 2017 10-K.” Mattel further admitted that its

10    “material weakness related to a deficiency in monitoring control activities” “still

11    existed as of December 31, 2018”—and, in fact, still had not been remediated as of

12    the time of the Company’s conference call in November 2019.

13    XI.   LOSS CAUSATION

14          434. The market price of Mattel’s publicly traded common stock was

15    artificially inflated and/or maintained by the material misstatements and omissions

16    complained of herein.

17          435. Defendants’ misstatements and omissions concerning Mattel’s internal

18    controls, disclosure controls and procedures, and financial results artificially inflated

19    and/or maintained the price of Mattel’s stock. The artificial inflation in Mattel’s

20    stock price was removed when the conditions and risks misstated and omitted by

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 216 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 222 of 240 Page ID
                                       #:463




 1    Defendants were revealed to the market and/or materialized. The information was

 2    disseminated through a disclosure on August 8, 2019. This disclosure reduced the

 3    amount of inflation in the price of Mattel’s publicly traded stock, causing economic

 4    injury to Plaintiffs and other members of the Class.

 5          436. Specifically, after the close of trading on August 8, 2019, Mattel filed

 6    a Form 8-K with the SEC disclosing that on August 6, 2019 the Company was made

 7    aware of an anonymous whistleblower letter and that an independent investigation

 8    by the Audit Committee was initiated concerning the matters addressed in the

 9    whistleblower letter. As a result of the whistleblower letter and the initiation of the

10    internal investigation, Mattel terminated a bond offering of the Company’s 6.00%

11    Senior Notes due 2027 that had already priced and was scheduled to close on August

12    8, 2019.

13          437. In response to this disclosure, Mattel’s stock price fell nearly 16%,

14    falling from a closing price of $13.43 on August 8 to a closing price of $11.31 on

15    August 9, on extremely high trading volume of 15.25 million shares traded. This

16    decline represented an abnormal return of over 14% and was statistically significant

17    at the 99% confidence level.

18          438. No other Mattel-specific news was announced on August 8, 2019. As

19    set forth above, subsequent disclosures on October 29, 2019 (when the Restatement

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 217 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 223 of 240 Page ID
                                       #:464




 1    was announced) and November 12, 2019 (when the Restatement was issued)

 2    corroborated the whistleblower letter.

 3          439. The lack of statistically significant negative price movement in Mattel’s

 4    stock price in response to the Company’s post-Class Period announcements on

 5    October 29, 2019 (see Section V.A., above) and November 12, 2019 (when Mattel’s

 6    stock price declined just $0.10 per share) demonstrates that the market incorporated

 7    the news about the whistleblower letter and the concerns it raised into Mattel’s stock

 8    price in response to the Company’s August 8, 2019 disclosure.

 9    XII. THE INAPPLICABILITY OF THE STATUTORY SAFE HARBOR

10          440. The statutory safe harbor applicable to forward-looking statements

11    under certain circumstances does not apply to any of the false or misleading

12    statements pleaded in this Complaint. The statements complained of herein were

13    historical statements or statements of current facts and conditions at the time the

14    statements were made. Further, to the extent that any of the false or misleading

15    statements alleged herein can be construed as forward-looking, the statements were

16    not accompanied by any meaningful cautionary language identifying important facts

17    that could cause actual results to differ materially from those in the statements.

18          441. Alternatively, to the extent the statutory safe harbor otherwise would

19    apply to any forward-looking statements pleaded herein, Defendants are liable for

20    those false and misleading forward-looking statements because at the time each of

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 218 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 224 of 240 Page ID
                                       #:465




 1    those statements was made, the speakers knew the statement was false or misleading,

 2    or the statement was authorized or approved by an executive officer of Mattel who

 3    knew that the statement was materially false or misleading when made.

 4    XIII. THE PRESUMPTION OF RELIANCE

 5          442. Plaintiffs are entitled to a presumption of reliance under Affiliated Ute

 6    Citizens of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted

 7    herein against Defendants are predicated upon omission of material fact that there

 8    was a duty to disclose.

 9          443. Plaintiffs are also entitled to a presumption of reliance on Defendants’

10    material misrepresentations and omissions pursuant to the fraud-on-the-market

11    doctrine because, during the Class Period:

12                 (a)   Mattel’s common stock was actively traded in an efficient market
                         on the NASDAQ;
13
                   (b)   Mattel’s common stock traded at high weekly volumes;
14                 (c)   As a regulated issuer, Mattel filed periodic public reports with
                         the SEC;
15
                   (d)   Mattel was eligible to file registration statements with the SEC
16                       on Form S-3;

17                 (e)   Mattel regularly communicated with public investors by means
                         of established market communication mechanisms, including
18                       through regular dissemination of press releases on the major
                         news wire services and through other wide-ranging public
19                       disclosures, such as communications with the financial press,
                         securities analysts and other similar reporting services;
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL               - 219 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 225 of 240 Page ID
                                       #:466




 1                 (f)   The market reacted promptly to public information disseminated
                         by Mattel;
 2
                   (g)   Mattel securities were covered by numerous securities analysts
 3                       employed by major brokerage firms who wrote reports that were
                         distributed to the sales force and certain customers of their
 4                       respective firms. Each of these reports was publicly available and
                         entered the public marketplace;
 5
                   (h)   The material misrepresentations and omissions alleged herein
                         would tend to induce a reasonable investor to misjudge the value
 6
                         of Mattel securities; and
 7                 (i)   Without knowledge of the misrepresented or omitted material
                         facts alleged herein, Plaintiffs and other members of the Class
 8                       purchased or acquired Mattel common stock between the time
                         Defendants misrepresented or failed to disclose material facts
 9                       and the time the true facts were disclosed.

10          444. Accordingly, Plaintiffs and other members of the Class relied, and are

11    entitled to have relied, upon the integrity of the market prices for Mattel’s common

12    stock, and are entitled to a presumption of reliance on Defendants’ materially false

13    and misleading statements and omissions during the Class Period.

14    XIV. CLASS ACTION ALLEGATIONS

15          445. Plaintiffs bring this action as a class action pursuant to Rules 23(a) and

16    (b)(3) of the Federal Rules of Civil Procedure on behalf of a Class consisting of all

17    persons and entities who purchased or otherwise acquired securities issued by Mattel

18    during the period from August 2, 2017 through August 8, 2019, inclusive, and who

19    were damaged thereby. Excluded from the Class are Defendants; Mattel’s and

20    PwC’s affiliates and subsidiaries; the officers and directors of Mattel and PwC and

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 220 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 226 of 240 Page ID
                                       #:467




 1    their subsidiaries and affiliates at all relevant times; members of the immediate

 2    family of any excluded person; heirs, successors, and assigns of any excluded person

 3    or entity; and any entity in which any excluded person has or had a controlling

 4    interest.

 5           446. The members of the Class are so numerous that joinder of all members

 6    is impracticable. Throughout the Class Period, Mattel common shares were actively

 7    traded on the NASDAQ. As of February 2018, Mattel had approximately 344

 8    million shares of common stock issued and outstanding. Although the exact number

 9    of Class members is unknown to Plaintiffs at this time, Plaintiffs believe that there

10    are at least thousands of members of the proposed Class. Members of the Class can

11    be identified from records maintained by Mattel or its transfer agent(s), and may be

12    notified of the pendency of this action by publication using a form of notice similar

13    to that customarily used in securities class actions.

14           447. Plaintiffs’ claims are typical of the claims of the members of the Class

15    as all members of the Class were similarly damaged by Defendants’ conduct as

16    complained of herein.

17           448. Common questions of law and fact exist to all members of the Class

18    and predominate over any questions solely affecting individual members of the

19    Class. Among the questions of fact and law common to the Class are:

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 221 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 227 of 240 Page ID
                                       #:468




 1                   (a)    whether Defendants’ misrepresentations and omissions as
                            alleged herein violated the federal securities laws;
 2
                     (b)    whether the Executive Defendants are personally liable for the
 3                          alleged misrepresentations and omissions described herein;

                     (c)    whether Defendants’ misrepresentations and omissions as
 4
                            alleged herein caused the Class members to suffer a compensable
                            loss; and
 5
                     (d)    whether the members of the Class have sustained damages, and
 6                          the proper measure of damages.

 7             449. Plaintiffs will fairly and adequately protect the interests of the members

 8    of the Class and has retained counsel competent and experienced in class actions and

 9    securities litigation. Plaintiffs have no interest that conflicts with the interests of the

10    Class.

11             450. A class action is superior to all other available methods for the fair and

12    efficient adjudication of this action. Joinder of all Class members is impracticable.

13    Additionally, the damages suffered by some individual Class members may be small

14    relative to the burden and expense of individual litigation, making it practically

15    impossible for such members to redress individually the wrongs done to them. There

16    will be no difficulty in the management of this action as a class action.

17

18

19

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                      - 222 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 228 of 240 Page ID
                                       #:469




 1    XV. CAUSES OF ACTION

 2                               COUNT I
      VIOLATIONS OF SECTION 10(b) OF THE EXCHANGE ACT AND RULE
 3                10b-5 PROMULGATED THEREUNDER
                      (Against The Mattel Defendants)
 4
             451. Plaintiffs repeat and re-allege each and every allegation set forth above
 5
      as if fully set forth herein.
 6
             452. During the Class Period, the Mattel Defendants carried out a plan,
 7
      scheme and course of conduct which was intended to, and throughout the Class
 8
      Period, did: (i) deceive the investing public regarding Mattel’s business, operations,
 9
      management and the intrinsic value of Mattel securities; (ii) enabled Defendants to
10
      artificially inflate and maintain the price of Mattel securities; and (iii) caused
11
      Plaintiffs and other members of the Class to purchase Mattel securities at artificially
12
      inflated prices. In furtherance of this unlawful scheme, plan and course of conduct,
13
      Defendants jointly and individually took the actions set forth herein.
14
             453. The Defendants named in this count: (i) employed devices, schemes,
15
      and artifices to defraud; (ii) made untrue statements of material facts or omitted to
16
      state material facts necessary in order to make the statements made, in light of the
17
      circumstances under which they were made, not misleading; and (iii) engaged in
18
      acts, practices, and a course of business that operated as a fraud or deceit upon the
19
      purchasers of the Company’s securities during the Class Period in an effort to
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                  - 223 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 229 of 240 Page ID
                                       #:470




 1    maintain artificially high market prices for Mattel securities in violation of Section

 2    10(b) of the Exchange Act and Rule 10b-5. The Defendants named in this count are

 3    sued as primary participants in the wrongful and illegal conduct charged herein.

 4    Certain Defendants are also sued as controlling persons as alleged below.

 5          454. These Defendants, individually and in concert, directly and indirectly,

 6    by the use, means or instrumentalities of interstate commerce and/or of the mails,

 7    engaged and participated in a continuous course of conduct to conceal and

 8    misrepresent adverse material information about the business, operations and

 9    financial results of Mattel as specified herein.

10          455. These Defendants employed devices, schemes and artifices to defraud,

11    while in possession of material adverse non-public information and engaged in acts,

12    practices, and a course of conduct as alleged herein, which included the making of,

13    and the participation in the making of, untrue statements of material facts and

14    omitting to state material facts necessary in order to make the statements made, not

15    misleading, as set forth more particularly herein, and engaged in transactions,

16    practices and a course of business which operated as a fraud and deceit upon the

17    purchasers of Mattel securities during the Class Period.

18          456. These Defendants are liable for the following materially false and

19    misleading statements and omissions made during the Class Period as alleged above:

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 224 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 230 of 240 Page ID
                                       #:471




 1                 (a)   Defendant Mattel: Defendant Mattel is liable for all false and
                         misleading statements and omissions made by any of the Mattel
 2                       Defendants;

 3                 (b)   Defendant Georgiadis: Defendant Georgiadis is liable for all the
                         false and misleading statements and omissions in any SEC filing
 4                       she signed, and that were made in any press releases or investor
                         presentations during her tenure;
 5
                   (c)   Defendant Euteneuer: Defendant Euteneuer is liable for all the
 6                       false and misleading statements and omissions in any SEC filing
                         he signed, and that were made in any press releases, conference
 7                       calls, or investor presentations; and
                   (d)   Defendant Farr: Defendant Farr is liable for all the false and
 8                       misleading statements and omissions in any SEC filing he
                         signed.
 9
            457. Defendants Georgiadis, Farr, and Euteneuer, as the most senior officers
10
      of the Company, are liable as direct participants in the wrongs complained of herein.
11
      Through their high-ranking positions of control and authority as the most senior
12
      executive officers of the Company, each of these Defendants was able to control,
13
      and did directly control, the content of the public statements disseminated by Mattel
14
      during their respective tenures. Defendants Georgiadis, Farr, and Euteneuer had
15
      direct involvement in the daily business of the Company and participated in the
16
      preparation and dissemination of Mattel’s materially false and misleading statements
17
      and omissions set forth above.
18
            458. The allegations in this Complaint establish a strong inference that
19
      Defendants Mattel, Georgiadis, Farr, and Euteneuer acted with scienter throughout
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 225 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 231 of 240 Page ID
                                       #:472




 1    the Class Period in that they had actual knowledge of the misrepresentations and

 2    omissions of material facts set forth herein, or acted with reckless disregard for the

 3    truth in that they failed to ascertain and disclose such facts. As demonstrated by

 4    Defendants’ material misstatements and omissions throughout the Class Period, if

 5    Defendants did not have actual knowledge of the misrepresentations and omissions

 6    alleged herein, they were reckless in failing to obtain such knowledge by recklessly

 7    refraining from taking those steps necessary to discover whether their statements

 8    were false or misleading, even though such facts were available to them.

 9          459. Plaintiffs and the other members of the Class have suffered damages in

10    that, in reliance on the integrity of the market in which the securities trade and/or the

11    material false and misleading statements and omissions made by Defendants, they

12    paid artificially inflated prices for Mattel common stock, which inflation was

13    removed from the stock when the true facts became known and/or the concealed

14    risks materialized. Plaintiffs and the other members of the Class would not have

15    purchased Mattel common stock at the prices they paid, or at all, if they had been

16    aware that the market price had been artificially and falsely inflated by Defendants’

17    misleading statements.

18          460. By virtue of the foregoing, Defendants have violated Section 10(b) of

19    the Exchange Act and Rule 10b-5 promulgated thereunder.

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 226 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 232 of 240 Page ID
                                       #:473




 1           461. As a direct and proximate result of Defendants’ wrongful conduct,

 2    Plaintiffs and the other members of the Class suffered damages in connection with

 3    their respective purchases of Mattel securities during the Class Period.

 4                                  COUNT II
              VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE ACT
 5                      (Against the Executive Defendants)

 6           462. Plaintiffs repeat and re-allege each and every allegation set forth above

 7    as if fully set forth herein.

 8           463. Defendants Georgiadis, Farr, and Euteneuer acted as controlling

 9    persons of Mattel within the meaning of Section 20(a) of the Exchange Act, as

10    alleged herein.

11           464. By reason of their high-level positions of control and authority as the

12    Company’s most senior officers and, in the case of Defendant Georgiadis, as its

13    Director, the Executive Defendants had the power and authority to influence and

14    control, and did influence and control, the decision-making and activities of the

15    Company and its employees, and to cause the Company to engage in the wrongful

16    conduct complained of herein. The Executive Defendants were able to and did

17    influence and control, directly and indirectly, the content and dissemination of the

18    public statements made by Mattel during the Class Period, thereby causing the

19    dissemination of the false and misleading statements and omissions of material facts

20    as alleged herein. The Executive Defendants were provided with or had unlimited

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 227 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 233 of 240 Page ID
                                       #:474




 1    access to copies of the Company’s press releases, public filings and other statements

 2    alleged by Plaintiffs to be misleading prior to and/or shortly after these statements

 3    were issued and had the ability to prevent the issuance of the statements or cause the

 4    statements to be corrected.

 5          465. In their capacities as Mattel’s most senior corporate officers, and as

 6    more fully described above, the Executive Defendants had direct and supervisory

 7    involvement in the day-to-day operations of the Company and, therefore, are

 8    presumed to have had the power to control or influence the particular transactions

 9    giving rise to the securities law violations as alleged herein. Defendants Georgiadis,

10    Farr, and Euteneuer signed Mattel’s SEC filings and Sarbanes-Oxley certifications,

11    and were directly involved in providing false information and certifying and/or

12    approving the false statements disseminated by Mattel during the Class Period.

13          466. Each of the Executive Defendants culpably participated in some

14    meaningful sense in the fraud alleged herein. Defendants Georgiadis, Farr, and

15    Euteneuer each acted with scienter, as set forth more fully above.

16          467. By virtue of their positions as controlling persons of Mattel and as a

17    result of their own aforementioned conduct, Defendants Georgiadis, Farr, and

18    Euteneuer, together and individually, are liable pursuant to Section 20(a) of the

19    Exchange Act, jointly and severally with, and to the same extent as the Company is

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 228 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 234 of 240 Page ID
                                       #:475




 1    liable under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

 2    thereunder.

 3                            COUNT III
      VIOLATIONS OF SECTION 10(b) OF THE EXCHANGE ACT AND RULE
 4                10b-5 PROMULGATED THEREUNDER
                             (Against PwC)
 5
             468. Plaintiffs repeat and re-allege each and every allegation set forth above
 6
      as if fully set forth herein.
 7
             469. During the Class Period, PwC carried out a plan, scheme and course of
 8
      conduct which was intended to, and throughout the Class Period, did: (i) deceive the
 9
      investing public regarding Mattel’s business, operations, management and the
10
      intrinsic value of Mattel securities; (ii) enabled Defendants to artificially inflate and
11
      maintain the price of Mattel securities; and (iii) caused Plaintiffs and other members
12
      of the Class to purchase Mattel securities at artificially inflated prices. In furtherance
13
      of this unlawful scheme, plan and course of conduct, PwC jointly and individually
14
      took the actions set forth herein.
15
             470. The Defendant named in this count: (i) employed devices, schemes, and
16
      artifices to defraud; (ii) made untrue statements of material facts or omitted to state
17
      material facts necessary in order to make the statements made, in light of the
18
      circumstances under which they were made, not misleading; and (iii) engaged in
19
      acts, practices, and a course of business that operated as a fraud or deceit upon the
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                     - 229 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 235 of 240 Page ID
                                       #:476




 1    purchasers of the Company’s securities during the Class Period in an effort to

 2    maintain artificially high market prices for Mattel securities in violation of Section

 3    10(b) of the Exchange Act and Rule 10b-5. The Defendant named in this count is

 4    sued as a primary participant in the wrongful and illegal conduct charged herein.

 5    Another Defendant is also sued as a controlling person as alleged below.

 6          471. This Defendant, individually and in concert with the other Defendants,

 7    directly and indirectly, by the use, means or instrumentalities of interstate commerce

 8    and/or of the mails, engaged and participated in a continuous course of conduct to

 9    conceal and misrepresent adverse material information about the business,

10    operations and financial results of Mattel as specified herein.

11          472. This Defendant employed devices, schemes and artifices to defraud,

12    while in possession of material adverse non-public information and engaged in acts,

13    practices, and a course of conduct as alleged herein, which included the making of,

14    and the participation in the making of, untrue statements of material facts and

15    omitting to state material facts necessary in order to make the statements made, not

16    misleading, as set forth more particularly herein, and engaged in transactions,

17    practices and a course of business which operated as a fraud and deceit upon the

18    purchasers of Mattel securities during the Class Period.

19

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                 - 230 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 236 of 240 Page ID
                                       #:477




 1          473. This Defendant is liable for the following materially false and

 2    misleading statements and omissions related to its 2017 and 2018 audits and audit

 3    reports, as set forth above.

 4          474. The allegations in this Complaint establish a strong inference that PwC

 5    acted with scienter throughout the Class Period in that it had actual knowledge of

 6    the misrepresentations and omissions of material facts set forth herein, or acted with

 7    reckless disregard for the truth in that it failed to ascertain and disclose such facts.

 8    As demonstrated by PwC’s material misstatements and omissions throughout the

 9    Class Period, if PwC did not have actual knowledge of the misrepresentations and

10    omissions alleged herein, it was reckless in failing to obtain such knowledge by

11    recklessly refraining from taking those steps necessary to discover whether its

12    statements were false or misleading, even though such facts were available to it.

13          475. Plaintiffs and the other members of the Class have suffered damages in

14    that, in reliance on the integrity of the market in which the securities trade and/or the

15    material false and misleading statements and omissions made by PwC, they paid

16    artificially inflated prices for Mattel common stock, which inflation was removed

17    from the stock when the true facts became known and/or the concealed risks

18    materialized.   Plaintiffs and the other members of the Class would not have

19    purchased Mattel common stock at the prices they paid, or at all, if they had been

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                    - 231 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 237 of 240 Page ID
                                       #:478




 1    aware that the market price had been artificially and falsely inflated by PwC’s

 2    misleading statements.

 3           476. By virtue of the foregoing, PwC has violated Section 10(b) of the

 4    Exchange Act and Rule 10b-5 promulgated thereunder.

 5                                COUNT IV
              VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE ACT
 6                            (Against Abrahams)

 7           477. Plaintiffs repeat and re-allege each and every allegation set forth above

 8    as if fully set forth herein.

 9           478. Defendant Abrahams acted as a controlling person of PwC within the

10    meaning of Section 20(a) of the Exchange Act, as alleged herein.

11           479. By reason of his high-level position of control and authority as PwC’s

12    lead audit partner for Mattel, and his responsibility for reviewing and approving

13    PwC’s audit opinions incorporated into Mattel’s filings with the SEC, Defendant

14    Abrahams had the power and authority to influence and control, and did influence

15    and control, the decision-making and activities of PwC and its employees, and to

16    cause PwC to engage in the wrongful conduct complained of herein. Abrahams was

17    able to and did influence and control, directly and indirectly, the content and

18    dissemination of the public statements made by PwC during the Class Period,

19    thereby causing the dissemination of the false and misleading statements and

20    omissions of material facts as alleged herein. Abrahams was provided with or had

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 232 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 238 of 240 Page ID
                                       #:479




 1    unlimited access to copies of PwC’s statements alleged by Plaintiffs to be misleading

 2    prior to and/or shortly after these statements were issued and had the ability to

 3    prevent the issuance of the statements or cause the statements to be corrected.

 4          480. In his capacity as PwC’s most senior audit partner for Mattel, and as

 5    more fully described above, Abrahams had direct and supervisory involvement in

 6    the day-to-day operations of PwC’s audit work for the Company and, therefore, is

 7    presumed to have had the power to control or influence the particular transactions

 8    giving rise to the securities law violations as alleged herein. Defendant Abrahams

 9    was directly involved in providing false information and certifying and/or approving

10    the false statements disseminated by PwC during the Class Period.

11          481. Abrahams culpably participated in some meaningful sense in the fraud

12    alleged herein. Defendant Abrahams acted with scienter, as set forth more fully

13    above.

14          482. By virtue of his position as a controlling person of PwC and as a result

15    of his own aforementioned conduct, Defendant Abrahams is liable pursuant to

16    Section 20(a) of the Exchange Act, jointly and severally with, and to the same extent

17    as PwC is liable, under Section 10(b) of the Exchange Act and Rule 10b-5

18    promulgated thereunder.

19

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 233 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 239 of 240 Page ID
                                       #:480




 1    XVI. PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

 3                (a)    Declaring that this action is a proper class action and certifying
                         Lead Plaintiffs as class representatives under Rule 23 of the
 4                       Federal Rules of Civil Procedure;

 5                (b)    Awarding compensatory damages in favor of Plaintiffs and the
                         other Class members against all Defendants, jointly and
 6                       severally, for all damages sustained as a result of Defendants’
                         wrongdoing, in an amount to be proven at trial, including interest
 7                       thereon;
                  (c)    Awarding Plaintiffs and the other members of the Class their
 8
                         reasonable costs and expenses incurred in this action, including
 9                       attorneys’ fees and expert fees; and
                  (d)    Awarding such other and further relief as the Court may deem
10                       just and proper.

11    XVII. JURY DEMAND

12          Plaintiffs hereby demand a trial by jury.

13

14

15

16

17

18

19

20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL                - 234 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
     Case 2:19-cv-10860-MCS-PLA Document 34 Filed 05/29/20 Page 240 of 240 Page ID
                                       #:481




 1     Dated: May 29, 2020                    /s/ Jonathan D. Uslaner

 2                                            Jonathan D. Uslaner
                                              Bar No. 256898
 3                                            BERNSTEIN LITOWITZ BERGER
                                              & GROSSMANN LLP
 4                                            2121 Avenue of the Stars
                                              Suite 2575
 5                                            Los Angeles, CA 90067
                                              Telephone: (310) 819-3470
 6                                            jonathanu@blbglaw.com

 7                                            John Rizio-Hamilton (admitted pro hac
                                              vice)
 8                                            Brenna D. Nelinson
                                              Matthew Traylor
 9                                            BERNSTEIN LITOWITZ BERGER
                                              & GROSSMANN LLP
10                                            1251 Avenue of the Americas
                                              New York, New York 10020
11                                            Telephone: (212) 554-1400
                                              Facsimile: (212) 554-1448
12                                            johnr@blbglaw.com
13                                            Lead Counsel for Lead Plaintiffs
                                              and the Class
14
                                              Jacob A. Walker (SBN 271217)
15                                            Block & Leviton LLP
                                              260 Franklin Street Suite 1860
16                                            Boston, MA 02110
                                              Telephone: (617) 398-5600
17                                            Facsimile: (617) 507-6020
                                              jake@blockesq.com
18
                                              Additional Counsel for Additional
19                                            Named Plaintiff Houston Municipal
                                              Employees Pension System
20

21     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL              - 235 -
       SECURITIES LAWS
       Case No. 19-CV-10860-AB (PLAx)
